
	
		I
		111th CONGRESS
		2d Session
		H. R. 5590
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2010
			Mr. King of New York
			 (for himself, Mr. Daniel E. Lungren of
			 California, Mr. Rogers of
			 Alabama, Mr. McCaul,
			 Mr. Dent, Mr. Bilirakis, Mr.
			 Broun of Georgia, Mrs. Miller of
			 Michigan, Mr. Olson,
			 Mr. Cao, and
			 Mr. Austria) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committees on
			 Armed Services,
			 Rules,
			 the Judiciary,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To strengthen measures to protect the United States from
		  terrorist attacks and to authorize appropriations for the Department of
		  Homeland Security for fiscal year 2011, and for other
		  purposes.
	
	
		1.Short title
			(a)Short
			 TitleThis Act may be cited
			 as the Counterterrorism Enhancement
			 and Department of Homeland Security Authorization Act of
			 2010.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Definitions.
					Title I—Counterterrorism, Intelligence, and Information
				Sharing
					Sec. 101. Prohibition on use of Department of Justice funds to
				prosecute individuals detained at Naval Station, Guantanamo Bay, Cuba, in the
				United States.
					Sec. 102. Presidential certification.
					Sec. 103. Provision of classified files.
					Sec. 104. Ensuring the collection of critical
				intelligence.
					Sec. 105. Report on the High Value Detainee Interrogation
				Group.
					Sec. 106. Covert agent identity protection.
					Sec. 107. Special Interagency Task Force on Detainee
				Disposition.
					Sec. 108. Threat assessment relating to transfer of Guantanamo
				detainees to the United States or its territories.
					Sec. 109. Habeas corpus.
					Sec. 110. Violent radicalization and homegrown terrorism
				prevention.
					Title II—Authorization of Appropriations
					Sec. 201. Authorization of appropriations.
					Title III—Congressional Oversight
					Sec. 301. Congressional oversight.
					Title IV—Border Security
					Sec. 401. Strategy to achieve control of the
				border.
					Sec. 402. Maintaining border patrol staffing.
					Sec. 403. Border technology and infrastructure.
					Sec. 404. Unmanned aerial system deployment.
					Sec. 405. Border security on public lands.
					Sec. 406. Increase in port of entry inspection
				personnel.
					Sec. 407. Maintaining border inspection expertise.
					Sec. 408. Conversion of certain overseas limited
				appointments.
					Sec. 409. Civil air patrol study.
					Sec. 410. Implementation of US–VISIT.
					Sec. 411. Northern border canine teams.
					Sec. 412. Visa security program expansion.
					Sec. 413. Visa revocation authority.
					Sec. 414. Improved student visa screening and foreign student
				monitoring.
					Title V—Enforcement and Investigations
					Subtitle A—Border and Immigration Enforcement
					Sec. 501. Increase in full-time immigration and customs
				enforcement investigators.
					Sec. 502. Mandatory detention for aliens apprehended at or
				between ports of entry.
					Sec. 503. Denial of admission to nationals of countries denying
				or delaying acceptance of aliens.
					Sec. 504. Alien transfer and reimbursement
				authority.
					Subtitle B—United States Secret Service
					Sec. 511. Authorization of the homeland security functions of
				the United States Secret Service.
					Sec. 512. Report on the United States Secret Service James J.
				Rowley Training Center.
					Sec. 513. Communications interoperability.
					Sec. 514. International field offices.
					Title VI—Transportation Security
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Authorities vested in Assistant
				Secretary.
					Subtitle A—Authorization of Appropriations
					Sec. 611. Authorization of appropriations.
					Sec. 612. Risk-based system for allocation of
				resources.
					Subtitle B—Aviation Security
					Chapter 1—Amendments to Chapter 449
					Sec. 621. Screening air cargo and checked baggage.
					Sec. 622. Prohibition of advance notice of covert testing to
				security screeners.
					Sec. 623. Secure verification system for law enforcement
				officers.
					Sec. 624. Ombudsman for Federal Air Marshal
				Service.
					Sec. 625. Federal flight deck officer program
				enhancements.
					Sec. 626. Federal air marshals.
					Sec. 627. Assistant Secretary defined.
					Sec. 628. TSA and homeland security information
				sharing.
					Sec. 629. Aviation security stakeholder
				participation.
					Sec. 630. General aviation security.
					Sec. 631. Security and self-defense training.
					Sec. 632. Security screening of individuals with metal implants
				traveling in air transportation.
					Sec. 633. Prohibition on outsourcing.
					Sec. 634. Known air traveler credential.
					Sec. 635. Advanced imaging technology.
					Chapter 2—Other Matters
					Sec. 636. Security risk assessment of airport perimeter access
				controls.
					Sec. 637. Advanced passenger prescreening system.
					Sec. 638. Biometric identifier airport access enhancement
				demonstration program.
					Sec. 639. Transportation security training
				programs.
					Sec. 640. Deployment of technology approved by science and
				technology directorate.
					Sec. 641. In-line baggage screening study.
					Sec. 642. In-line checked baggage screening
				systems.
					Sec. 643. Inspector General report on certain policies for
				Federal air marshals.
					Sec. 644. Explosives detection canine teams minimum for
				aviation security.
					Sec. 645. Assessments and GAO Report of inbound air cargo
				screening.
					Sec. 646. Status of efforts to promote air cargo shipper
				certification.
					Sec. 647. Full and open competition in security background
				screening service.
					Sec. 648. Trusted passenger/Registered Traveler
				program.
					Sec. 649. Report on cabin crew communication.
					Sec. 650. Air cargo crew training.
					Sec. 651. Reimbursement for airports that have incurred
				eligible costs.
					Sec. 652. Establishment of appeal and redress process for
				individuals wrongly delayed or prohibited from boarding a flight, or denied a
				right, benefit, or privilege.
					Sec. 653. Personal protective equipment.
					Sec. 654. Security screening for members of the Armed
				Forces.
					Sec. 655. Report on commercial aviation security
				plans.
					Sec. 656. Study on combination of facial and iris
				recognition.
					Sec. 657. Issuance of regulations and security directives using
				emergency procedures.
					Sec. 658. General aviation negotiated rulemaking.
					Subtitle C—Surface Transportation Security
					Sec. 661. Sense of Congress regarding securing surface
				transportation systems.
					Sec. 662. Assistant Secretary defined.
					Sec. 663. Surface transportation security inspection
				program.
					Sec. 664. Visible intermodal prevention and response
				teams.
					Sec. 665. Surface Transportation Security stakeholder
				participation.
					Sec. 666. Human capital plan for surface transportation
				security personnel.
					Sec. 667. Surface transportation security training.
					Sec. 668. Improvement of public transportation security
				assistance.
					Sec. 669. International lessons learned for securing passenger
				rail and public transportation systems.
					Sec. 670. Underwater tunnel security demonstration
				project.
					Sec. 671. Passenger rail security demonstration
				project.
					Sec. 672. Explosives detection canine teams.
					Sec. 673. Deputy Assistant Secretary for surface transportation
				security.
					Sec. 674. Public hearings on security assistance grant program
				and the restriction of security improvement priorities.
					Subtitle D—Transportation Security Enhancements
					Chapter 1—Security Enhancements
					Sec. 681. Report and recommendation for uniform security
				background checks.
					Sec. 682. Animal-propelled vessels.
					Sec. 683. Requirements for issuance of transportation security
				cards; access pending issuance; redundant background checks.
					Sec. 684. Harmonizing security card expirations.
					Sec. 685. Pipeline security study.
					Sec. 686. Transportation Security Administration centralized
				training facility.
					Chapter 2—SAFE Truckers Act of 2010 
					Sec. 691. Short title.
					Sec. 692. Surface transportation security.
					Sec. 693. Conforming amendment.
					Sec. 694. Limitation on issuance of HAZMAT
				licenses.
					Sec. 695. Deadlines and effective dates.
					Sec. 696. Task force on disqualifying crimes.
					Title VII—Maritime Security
					Subtitle A—General Provisions
					Sec. 701. Authorization of appropriations.
					Sec. 702. Authorized levels of military strength and
				training.
					Sec. 703. Admirals and Vice Admirals.
					Sec. 704. Coast Guard commissioned officers: compulsory
				retirement.
					Sec. 705. Commissioned officers.
					Sec. 706. Administration of Maritime Security.
					Sec. 707. Maritime security response teams.
					Sec. 708. Maritime safety and security teams.
					Sec. 709. Waterside security of certain dangerous
				cargo.
					Sec. 710. Coast Guard vessels and aircraft.
					Sec. 711. Laser Training System.
					Sec. 712. Coast Guard detection canine team program
				expansion.
					Sec. 713. Maritime biometric identification.
					Sec. 714. Review of potential threats.
					Sec. 715. Port security pilot.
					Sec. 716. Seasonal workers.
					Sec. 717. Pilot program for fingerprinting of maritime
				workers.
					Sec. 718. Transportation security cards on vessels.
					Sec. 719. International labor study.
					Sec. 720. Maritime Security Advisory Committees.
					Sec. 721. Seamen’s shoreside access.
					Sec. 722. Use of force against piracy.
					Sec. 723. Agreements.
					Sec. 724. Risk-based cargo security program.
					Subtitle B—Alien Smuggling and Terrorism
				Prevention
					Sec. 731. Short title.
					Sec. 732. Findings.
					Sec. 733. Checks against terrorist watchlist.
					Sec. 734. Strengthening prosecution and punishment of alien
				smugglers.
					Sec. 735. Maritime law enforcement.
					Sec. 736. Amendment to the sentencing guidelines.
					Title VIII—Infrastructure Protection and
				Cybersecurity
					Subtitle A—Federal Protective Service
					Sec. 801. Authorization of appropriations for Federal
				Protective Service.
					Sec. 802. Federal Protective Service authority to carry out
				basic security functions.
					Sec. 803. Strategic plan requirement.
					Sec. 804. Facility security risk assessments.
					Sec. 805. Contract guard staff.
					Sec. 806. Site inspections.
					Sec. 807. Promotion of Federal Protective Service Technology
				and Training.
					Sec. 808. Prohibited items list.
					Sec. 809. Report requirement.
					Subtitle B—Chemical Facility Security
					Sec. 811. Extension of chemical facilities antiterrorism
				security program.
					Subtitle C—Office for Bombing Prevention
					Sec. 821. Bombing prevention.
					Sec. 822. Explosives technology development and
				transfer.
					Sec. 823. GAO study of explosives detection canine
				teams.
					Sec. 824. Report on canine procurement activities.
					Subtitle D—Cybersecurity
					Sec. 831. Annual cybersecurity threat assessment.
					Sec. 832. Cybersecurity research and development.
					Sec. 833. National Research Council study of cybersecurity
				incentives.
					Sec. 834. Research on cyber compromise of
				infrastructure.
					Sec. 835. Assessments of emerging cyber threats in
				telecommunications.
					Sec. 836. Department of Homeland Security Cybercrime
				coordination.
					Title IX—Preparedness and Response
					Sec. 901. Center for Domestic Preparedness.
					Sec. 902. Recovery from radiological and nuclear
				attacks.
					Sec. 903. Citizen and community preparedness.
					Sec. 904. Metropolitan Medical Response System
				program.
					Sec. 905. Transparency in homeland security grant
				funding.
					Sec. 906. Sense of Congress regarding
				interoperability.
					Sec. 907. Audit of the national level exercise.
					Sec. 908. FEMA report to Congress on sourcing and distribution
				of disaster response goods and services.
					Title X—Science and Technology
					Sec. 1001. Definitions.
					Sec. 1002. References.
					Subtitle A—Authorization of Appropriations
					Sec. 1011. Authorization of appropriations.
					Subtitle B—Management and Administration
					Sec. 1021. Research prioritization and requirements;
				professional development; milestones and feedback.
					Sec. 1022. Testing, evaluation, and standards.
					Sec. 1023. Peer review.
					Sec. 1024. Directorate of Science and Technology strategic
				plan.
					Subtitle C—Directorate of Science and Technology
				Programs
					Sec. 1031. Limitations on research.
					Sec. 1032. University-based centers.
					Sec. 1033. Review of university-based centers.
					Sec. 1034. Dual-use terrorist risks from synthetic
				genomics.
					Sec. 1035. Underwater tunnel security demonstration
				project.
					Sec. 1036. Threats research and development.
					Sec. 1037. Maritime domain awareness and maritime security
				technology test, evaluation, and transition capabilities.
					Sec. 1038. Rapid biological threat detection and
				identification.
					Sec. 1039. Rural resilience initiative.
					Sec. 1040. Homeland Security Science and Technology Fellows
				Program.
					Sec. 1041. Biological threat agent assay
				equivalency.
					Sec. 1042. Study of feasibility and benefit of expanding or
				establishing program to create a new cybersecurity capacity building track at
				certain institutions of higher education.
					Sec. 1043. Assessment, research, testing, and evaluation of
				technologies to mitigate the threat of small vessel attack.
					Sec. 1044. Other transaction authority.
					Sec. 1045. National Urban Security Technology
				Laboratory.
					Subtitle D—Domestic Nuclear Detection Office
					Sec. 1051. Authorization of appropriations.
					Sec. 1052. Domestic Nuclear Detection Office
				oversight.
					Sec. 1053. Strategic plan and funding allocations for global
				nuclear detection architecture.
					Sec. 1054. Radiation portal monitor alternatives.
					Subtitle E—Clarifying Amendments
					Sec. 1061. Federally funded research and development
				centers.
					Sec. 1062. Elimination of Homeland Security
				Institute.
					Sec. 1063. GAO study of the implementation of the statutory
				relationship between the Department and the Department of Energy national
				laboratories.
					Subtitle F—Commission on the Protection of Critical Electric
				and Electronic Infrastructures
					Sec. 1071. Commission on the Protection of Critical Electric
				and Electronic Infrastructures.
					Subtitle G—Securing the Cities Initiative
					Sec. 1081. Securing the Cities Initiative.
					Title XI—Management Improvements
					Sec. 1101. Direct line authority for Chief Operating
				Officers.
					Sec. 1102. Department of Homeland Security headquarters
				consolidation project.
					Sec. 1103. Acquisition Professional Career Program.
					Sec. 1104. Annuitants for acquisition positions.
					Sec. 1105. Acquisition Review Board.
					Sec. 1106. Office of Inspector General.
					Sec. 1107. Establishment of privacy official within each
				component of Department of Homeland Security.
					Sec. 1108. Homeland Secure Data Network.
					Sec. 1109. Congressional access to information.
					Title XII—Miscellaneous Provisions
					Sec. 1201. Immunity for reports of suspected terrorist activity
				or suspicious behavior and response.
					Sec. 1202. Homeland security biodefense strategy.
					Sec. 1203. Civil liability for disclosure of protected security
				information.
					Sec. 1204. Continuation of authority for Federal Law
				Enforcement Training Center to appoint and maintain a cadre of Federal
				annuitants.
					Sec. 1205. Rural Policing Institute; rural area
				defined.
					Sec. 1206. Chief Veterinary Officer.
				
			2.DefinitionsIn this Act:
			(1)CyberThe
			 term cyber means—
				(A)any process,
			 program, or protocol relating to the use of the Internet or an Intranet,
			 automatic data processing or transmission, or telecommunication via the
			 Internet or an Intranet; and
				(B)any matter
			 relating to, or involving the use of, computers or computer networks.
				(2)Cyber
			 attackThe term cyber attack means any unauthorized
			 access or use of a cyber system or network, whether or not directed against a
			 specific entity or entities, that—
				(A)alters, copies,
			 misappropriates, corrupts, destroys, disrupts, deletes, damages, prevents,
			 restricts, or hinders access to a cyber system or network;
				(B)results in the
			 disclosure of private or confidential information stored on a cyber system or
			 network;
				(C)results in the
			 disclosure of private or confidential information stored on a cyber system or
			 network; or
				(D)results in theft
			 of data or information.
				(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)International
			 bordersThe term international borders means the
			 international boundary lines on both the northern and southern borders of the
			 United States.
			(5)InternetThe
			 term Internet has the meaning given that term by section 4(4) of
			 the High Performance Computing Act of 1991 (15 U.S.C. 5503(4)).
			(6)National
			 critical information systems and networkThe term national
			 critical infrastructure information systems and networks means—
				(A)Federal Government
			 information systems and networks; and
				(B)any State, local,
			 or nongovernmental information systems and networks in the United States that
			 is designated by the President as national critical infrastructure information
			 systems and networks.
				(7)National
			 incidentThe term national incident means an
			 occurrence that actually or potentially jeopardizes national critical
			 infrastructure information systems and networks or the information processed,
			 stored, or transmitted by those systems and networks.
			(8)NetworkThe
			 term network has the meaning given that term by section 4(5) of
			 the High Performance Computing Act of 1991 (15 U.S.C. 5503(5)).
			(9)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			ICounterterrorism,
			 Intelligence, and Information Sharing
			101.Prohibition on
			 use of Department of Justice funds to prosecute individuals detained at Naval
			 Station, Guantanamo Bay, Cuba, in the United StatesNone of the funds made available to the
			 Department of Justice may be used to prosecute an individual who was detained
			 at Naval Station, Guantanamo Bay, Cuba, on or after January 22, 2009, in a
			 criminal court located in the United States or in any territory or possession
			 of the United States.
			102.Presidential
			 certification
				(a)Sense of
			 CongressIt is the sense of Congress that individuals currently
			 detained at Guantanamo should not be transferred or released into the sovereign
			 territory of the United States.
				(b)Requirements
			 relating to the transfer or release of individuals currently detained at
			 Guantanamo to sovereign territory of United States
					(1)ProhibitionThe
			 President or the President’s designee may not transfer or release an individual
			 currently detained at Guantanamo to any State unless 60 days prior to the
			 transfer or release the President or the President’s designee completes the
			 requirements in paragraphs (2) and (3).
					(2)Governor and
			 state legislature ApprovalThe requirement under this paragraph
			 is that—
						(A)the President or
			 the President’s designee submits to the Governor and legislature of the State
			 to which the President intends to transfer or release an individual currently
			 detained at Guantanamo certification in writing (together with supporting
			 documentation and justification) that the individual does not pose a security
			 risk to the United States; and
						(B)after receiving
			 the certification pursuant to subparagraph (A), the Governor and State
			 legislature of that State consent to the transfer or release of the individual
			 covered under this section.
						(3)Presidential
			 notification and certification requirementThe requirement under
			 this paragraph is that the President submits to Congress, in writing, the
			 following information:
						(A)The name of any
			 individual to be transferred or released.
						(B)The location and
			 the installation in the United States where the individual will be transferred
			 or released.
						(C)A justification
			 for why that location was selected.
						(D)The findings of an
			 analysis carried out by the President describing any risk to the national
			 security of the United States or the residents of the United States that is
			 posed by the transfer or release.
						(E)A certification
			 that the President has mitigated any risk described in subparagraph (D).
						(F)A certification
			 that the President has completed the requirements of paragraph (2).
						(G)A certification
			 that the President’s transfer or release under paragraph (1) of an individual
			 covered by this section will not adversely affect the Federal Government’s
			 ability to prosecute individuals covered under this subsection.
						(H)The findings of an
			 analysis carried out by the President describing any adverse effect such
			 transfer or release will have on the ability of the Federal Government to
			 prosecute individuals covered under this subsection.
						(I)A certification
			 that the President’s transfer or release under paragraph (1) of an individual
			 covered by this subsection will not adversely affect the Federal Government’s
			 ability to detain individuals covered under this subsection.
						(J)The findings of an analysis carried out by
			 the President describing any adverse affect such transfer or release will have
			 on the ability of the Federal Government to detain individuals covered under
			 this subsection.
						(K)A certification
			 that the President’s transfer or release under paragraph (1) of an individual
			 covered by this subsection will not result in the release of individuals
			 covered under this subsection into the United States.
						(L)The findings of an
			 analysis carried out by the President describing how the Federal Government
			 will ensure the transfer or release described in subparagraph (K) will not
			 result in the release of individuals covered under this subsection into the
			 United States.
						(c)DefinitionsFor
			 purposes of this section, the terms individual currently detained at
			 Guantanamo and individual covered by this subsection have
			 the meaning given such terms under section 1(c) of Executive Order
			 13492.
				103.Provision of
			 classified files
				(a)In
			 generalThe President shall submit to the Committee on Homeland
			 Security of the House of Representatives copies of all classified files related
			 to, in whole or in part, every detainee transferred from the detention center
			 at United States Naval Station, Guantanamo Bay, Cuba, to the United States or
			 to a foreign country on or after January 20, 2009.
				(b)Timeframe
					(1)Detainees
			 transferred before date of enactmentInformation required to be
			 submitted under subsection (a) that is related to detainees transferred during
			 the period beginning on January 20, 2009, and ending on the date of the
			 enactment of this Act shall be submitted to the Committee on Homeland Security
			 of the House of Representatives by not later than 60 days after such date of
			 enactment.
					(2)Detainees
			 transferred after date of enactmentInformation required to be submitted under
			 subsection (a) that is related to detainees transferred after the date of the
			 enactment of this Act shall be submitted to the Committee on Homeland Security
			 of the House of Representatives every 90 days after the initial submission of
			 information under paragraph (1).
					(c)SunsetThe
			 requirements of this section shall terminate on the date that is 180 days after
			 the date on which the last individual detained at the detention center United
			 States Naval Station, Guantanamo Bay, Cuba, is transferred to any location
			 outside of such Naval Station.
				104.Ensuring the
			 collection of critical intelligence
				(a)Requirement for
			 consultation
					(1)In
			 general
						(A)ProsecutionBefore
			 any officer or employee of the Department of Justice institutes any prosecution
			 of an alien in a United States district court for a terrorist offense, the
			 Attorney General, Deputy Attorney General, or Assistant Attorney General for
			 the Criminal Division, shall consult with the Director of National Intelligence
			 and the Secretary of Defense about whether the prosecution should take place in
			 a United States district court or before a military commission under chapter
			 47A of title 10, United States Code.
						(B)InterrogationBefore
			 any officer or employee of the Department of Justice engages in any
			 interrogation of an alien in a criminal investigation or prosecution of a
			 terrorist offense, the Attorney General, Deputy Attorney General, or Assistant
			 Attorney General for the Criminal Division, shall consult with the Director of
			 National Intelligence, the Director of the Central Intelligence Agency, the
			 Secretary of Homeland Security, and the Secretary of Defense about how to
			 proceed in that interrogation so as to enable each such official to carry out
			 that official’s responsibilities in a manner consistent with national
			 security.
						(2)DefinitionsIn
			 this subsection—
						(A)the term
			 terrorist offense means any offense for which the defendant could
			 be tried by a military commission under chapter 47A of title 10, United States
			 Code; and
						(B)the term
			 alien means any person who is not a citizen of the United
			 States.
						105.Report on the
			 High Value Detainee Interrogation Group
				(a)ReportThe
			 Attorney General, in consultation with the Director of the Central Intelligence
			 Agency, the Director of National Intelligence, the Secretary of Defense, and
			 the Secretary of Homeland Security, shall submit to the Chairman and Ranking
			 Minority Member of the Committee on Homeland Security of the House of
			 Representatives regular classified reports on the High Value Detainee
			 Interrogation Group.
				(b)ContentsThe
			 report required under subsection (a) shall include—
					(1)the number of
			 occasions on which and the locations where the High Value Detainee
			 Interrogation Group was deployed;
					(2)the interrogation
			 tactics and procedures used by the High Value Detainee Interrogation Group;
			 and
					(3)a
			 description of any analytical intelligence products produced as a result of the
			 intelligence collected during the interrogations and operations of the High
			 Value Interrogation Group.
					(c)TimeframeThe
			 reports required under subsection (a) shall be submitted not later than 6
			 months after the date of enactment of this Act and every 6 months thereafter
			 until December 31, 2016.
				106.Covert agent
			 identity protection
				(a)InvestigationThe
			 Inspectors General of the Department of Defense and the Central Intelligence
			 Agency shall conduct an investigation into possible violations of title VI of
			 the National Security Act of 1947 (50 U.S.C. 421 et seq.) at the Detention
			 Center at United States Naval Station, Guantanamo Bay, Cuba. The investigation
			 shall be completed not later than one year after the date of the enactment of
			 this Act
				(b)ReportNot
			 later than 30 days after the completion of the investigation under subsection
			 (a), the Inspectors General of the Department of Defense and the Central
			 Intelligence Agency shall submit to Congress a report on the findings of the
			 investigation. The report shall be in unclassified form, but may contain a
			 classified annex.
				107.Special
			 Interagency Task Force on Detainee DispositionThe Secretary of Homeland Security shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 all documents and correspondence, including electronic correspondence, related
			 to the Secretary’s role in the President’s Special Interagency Task Force on
			 Detainee Disposition established pursuant to Executive Order 13493.
			108.Threat
			 assessment relating to transfer of Guantanamo detainees to the United States or
			 its territories
				(a)Threat
			 assessmentThe Secretary of Homeland Security, in coordination
			 with the heads of related Federal agencies and in consultation with relevant
			 State, local, and tribal law enforcement agencies, shall conduct a terrorist
			 threat assessment on the risk posed by the transfer of any individual who is
			 detained, as of the date of the enactment of this Act, at the detention center
			 at United States Naval Station, Guantanamo Bay, Cuba, to the United States or
			 its territories.
				(b)ContentsThe
			 assessment required under subsection (a) shall include—
					(1)an assessment of
			 the effect on homeland security of such a transfer of any such individual,
			 including whether the risk of a terrorist attack against a facility or location
			 housing detainees or hosting civilian trials or military commissions in the
			 United States or its territories would increase; and
					(2)a
			 determination of the monetary costs associated with the transfer, detention,
			 and civilian trial or military commission of any such individual to the United
			 States or its territories.
					(c)Completion and
			 submissionThe assessment required under subsection (a) shall be
			 completed and submitted to the Committee on Homeland Security of the House of
			 Representatives not later than 60 days after the date of the enactment of this
			 Act.
				109.Habeas
			 corpusSection 2241(e)(1) of
			 title 28, United States Code, is amended by inserting after detained by
			 the United States the following: outside the territory of the
			 United States or of United States Naval Station, Guantanamo Bay, Cuba,
			 and.
			110.Violent
			 radicalization and homegrown terrorism prevention
				(a)Prevention of
			 violent radicalization and homegrown terrorism
					(1)In
			 generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C.
			 361 et seq.) is amended by adding at the end the following new subtitle:
						
							JPrevention of
				violent radicalization and homegrown terrorism
								899A.DefinitionsFor purposes of this subtitle:
									(1)CommissionThe term Commission means the
				National Commission on the Prevention of Violent Radicalization and Homegrown
				Terrorism established under section 899C.
									(2)Violent
				radicalizationThe term violent radicalization means
				the process of adopting or promoting an extremist belief system for the purpose
				of facilitating ideologically based violence to advance political, religious,
				or social change.
									(3)Homegrown
				terrorismThe term homegrown terrorism means the
				use, planned use, or threatened use, of force or violence by a group or
				individual born, raised, or based and operating primarily within the United
				States or any possession of the United States to intimidate or coerce the
				United States Government, the civilian population of the United States, or any
				segment thereof, in furtherance of political or social objectives.
									(4)Ideologically
				based violenceThe term ideologically based violence
				means the use, planned use, or threatened use of force or violence by a group
				or individual to promote the group or individual’s political, religious, or
				social beliefs.
									899B.FindingsThe Congress finds the following:
									(1)The development and implementation of
				methods and processes that can be utilized to prevent violent radicalization,
				homegrown terrorism, and ideologically based violence in the United States is
				critical to combating domestic terrorism.
									(2)The promotion of violent radicalization,
				homegrown terrorism, and ideologically based violence exists in the United
				States and poses a threat to homeland security.
									(3)The Internet has aided in facilitating
				violent radicalization, ideologically based violence, and the homegrown
				terrorism process in the United States by providing access to broad and
				constant streams of terrorist-related propaganda to United States
				citizens.
									(4)While the United
				States must continue its vigilant efforts to combat international terrorism, it
				must also strengthen efforts to combat the threat posed by homegrown terrorists
				based and operating within the United States.
									(5)Understanding the motivational factors that
				lead to violent radicalization, homegrown terrorism, and ideologically based
				violence is a vital step toward eradicating these threats in the United
				States.
									(6)Preventing the potential rise of
				self-radicalized, unaffiliated terrorists domestically cannot be easily
				accomplished solely through traditional Federal intelligence or law enforcement
				efforts, and can benefit from the incorporation of State and local
				efforts.
									(7)Individuals prone to violent
				radicalization, homegrown terrorism, and ideologically based violence span all
				races, ethnicities, and religious beliefs, and individuals should not be
				targeted based solely on race, ethnicity, or religion.
									(8)Any measure taken to prevent violent
				radicalization, homegrown terrorism, and ideologically based violence and
				homegrown terrorism in the United States should not violate the constitutional
				rights, civil rights, or civil liberties of United States citizens or lawful
				permanent residents.
									(9)Certain
				governments, including the United Kingdom, Canada, and Australia have
				significant experience with homegrown terrorism and the United States can
				benefit from lessons learned by those nations.
									899C.National Commission
				on the Prevention of Violent Radicalization and Ideologically Based
				Violence
									(a)EstablishmentThere
				is established within the legislative branch of the Government the National
				Commission on the Prevention of Violent Radicalization and Homegrown
				Terrorism.
									(b)PurposeThe
				purposes of the Commission are the following:
										(1)Examine and report upon the facts and
				causes of violent radicalization, homegrown terrorism, and ideologically based
				violence in the United States, including United States connections to
				non-United States persons and networks, violent radicalization, homegrown
				terrorism, and ideologically based violence in prison, individual or lone
				wolf violent radicalization, homegrown terrorism, and ideologically
				based violence, and other faces of the phenomena of violent radicalization,
				homegrown terrorism, and ideologically based violence that the Commission
				considers important.
										(2)Build upon and
				bring together the work of other entities and avoid unnecessary duplication, by
				reviewing the findings, conclusions, and recommendations of—
											(A)the Center of
				Excellence established or designated under section 899D, and other academic
				work, as appropriate;
											(B)Federal, State, local, or tribal studies
				of, reviews of, and experiences with violent radicalization, homegrown
				terrorism, and ideologically based violence; and
											(C)foreign government
				studies of, reviews of, and experiences with violent radicalization, homegrown
				terrorism, and ideologically based violence.
											(c)Composition of
				commissionThe Commission shall be composed of 10 members
				appointed for the life of the Commission, of whom—
										(1)one member shall
				be appointed by the President from among officers or employees of the executive
				branch and private citizens of the United States;
										(2)one member shall
				be appointed by the Secretary;
										(3)one member shall
				be appointed by the majority leader of the Senate;
										(4)one member shall
				be appointed by the minority leader of the Senate;
										(5)one member shall
				be appointed by the Speaker of the House of Representatives;
										(6)one member shall
				be appointed by the minority leader of the House of Representatives;
										(7)one member shall
				be appointed by the Chairman of the Committee on Homeland Security of the House
				of Representatives;
										(8)one member shall
				be appointed by the ranking minority member of the Committee on Homeland
				Security of the House of Representatives;
										(9)one member shall
				be appointed by the Chairman of the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
										(10)one member shall
				be appointed by the ranking minority member of the Committee on Homeland
				Security and Governmental Affairs of the Senate.
										(d)Chair and Vice
				ChairThe Commission shall elect a Chair and a Vice Chair from
				among its members.
									(e)QualificationsIndividuals shall be selected for
				appointment to the Commission solely on the basis of their professional
				qualifications, achievements, public stature, experience, and expertise in
				relevant fields, including behavioral science, constitutional law, corrections,
				counterterrorism, cultural anthropology, education, information technology,
				intelligence, juvenile justice, local law enforcement, organized crime, Islam
				and other world religions, or sociology.
									(f)Deadline for
				AppointmentAll members of the Commission shall be appointed no
				later than 60 days after the date of enactment of this subtitle.
									(g)Quorum and
				meetingsThe Commission shall meet and begin the operations of
				the Commission not later than 30 days after the date on which all members have
				been appointed or, if such meeting cannot be mutually agreed upon, on a date
				designated by the Speaker of the House of Representatives. Each subsequent
				meeting shall occur upon the call of the Chair or a majority of its members. A
				majority of the members of the Commission shall constitute a quorum, but a
				lesser number may hold meetings.
									(h)Authority of
				individuals To act for CommissionAny member of the Commission
				may, if authorized by the Commission, take any action that the Commission is
				authorized to take under this Act.
									(i)Powers of
				commissionThe powers of the Commission shall be as
				follows:
										(1)In
				general
											(A)Hearings and
				evidenceThe Commission or, on the authority of the Commission,
				any subcommittee or member thereof, may, for the purpose of carrying out this
				section, hold hearings and sit and act at such times and places, take such
				testimony, receive such evidence, and administer such oaths as the Commission
				considers advisable to carry out its duties.
											(B)ContractingThe
				Commission may, to such extent and in such amounts as are provided in
				appropriation Acts, enter into contracts to enable the Commission to discharge
				its duties under this section.
											(2)Information from
				Federal agencies
											(A)In
				generalThe Commission may
				request directly from any executive department, bureau, agency, board,
				commission, office, independent establishment, or instrumentality of the
				Government, information, suggestions, estimates, and statistics for the
				purposes of this section. The head of each such department, bureau, agency,
				board, commission, office, independent establishment, or instrumentality shall,
				to the extent practicable and authorized by law, furnish such information,
				suggestions, estimates, and statistics directly to the Commission, upon request
				made by the Chair of the Commission, by the chair of any subcommittee created
				by a majority of the Commission, or by any member designated by a majority of
				the Commission.
											(B)Receipt,
				handling, storage, and disseminationThe Committee and its staff shall receive,
				handle, store, and disseminate information in a manner consistent with the
				operative statutes, regulations, and Executive orders that govern the handling,
				storage, and dissemination of such information at the department, bureau,
				agency, board, commission, office, independent establishment, or
				instrumentality that responds to the request.
											(j)Assistance from
				Federal agencies
										(1)General services
				administrationThe Administrator of General Services shall
				provide to the Commission on a reimbursable basis administrative support and
				other services for the performance of the Commission’s functions.
										(2)Other
				departments and agenciesIn addition to the assistance required
				under paragraph (1), departments and agencies of the United States may provide
				to the Commission such services, funds, facilities, and staff as they may
				determine advisable and as may be authorized by law.
										(k)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as departments and agencies of the
				United States.
									(l)Nonapplicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to the Commission.
									(m)Public
				meetings
										(1)In
				generalThe Commission shall hold public hearings and meetings to
				the extent appropriate.
										(2)Protection of
				informationAny public
				hearings of the Commission shall be conducted in a manner consistent with the
				protection of information provided to or developed for or by the Commission as
				required by any applicable statute, regulation, or Executive order including
				subsection (i)(2)(B).
										(n)Staff of
				Commission
										(1)Appointment and
				compensationThe Chair of the Commission, in consultation with
				the Vice Chair and in accordance with rules adopted by the Commission, may
				appoint and fix the compensation of a staff director and such other personnel
				as may be necessary to enable the Commission to carry out its functions,
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service, and without regard to the provisions
				of chapter 51 and subchapter III of chapter 53 of such title relating to
				classification and General Schedule pay rates, except that no rate of pay fixed
				under this subsection may exceed the maximum rate of pay for GS–15 under the
				General Schedule.
										(2)Staff
				expertiseIndividuals shall
				be selected for appointment as staff of the Commission on the basis of their
				expertise in one or more of the fields referred to in subsection (e).
										(3)Personnel as
				Federal employees
											(A)In
				generalThe executive director and any employees of the
				Commission shall be employees under section 2105 of title 5, United States
				Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that
				title.
											(B)Members of
				commissionSubparagraph (A) shall not be construed to apply to
				members of the Commission.
											(4)DetaileesAny
				Federal Government employee may be detailed to the Commission without
				reimbursement from the Commission, and during such detail shall retain the
				rights, status, and privileges of his or her regular employment without
				interruption.
										(5)Consultant
				servicesThe Commission may procure the services of experts and
				consultants in accordance with section 3109 of title 5, United States Code, but
				at rates not to exceed the daily rate paid a person occupying a position at
				level IV of the Executive Schedule under section 5315 of title 5, United States
				Code.
										(6)Emphasis on
				security clearancesThe
				Commission shall make it a priority to hire as employees and retain as
				contractors and detailees individuals otherwise authorized by this section who
				have active security clearances.
										(o)Commission
				personnel matters
										(1)Compensation of
				membersEach member of the
				Commission who is not an employee of the Government shall be compensated at a
				rate not to exceed the daily equivalent of the annual rate of basic pay in
				effect for a position at level IV of the Executive Schedule under section 5315
				of title 5, United States Code, for each day during which that member is
				engaged in the actual performance of the duties of the Commission.
										(2)Travel
				expensesWhile away from their homes or regular places of
				business in the performance of services for the Commission, members of the
				Commission shall be allowed travel expenses, including per diem in lieu of
				subsistence, at rates authorized for employees of agencies under subchapter I
				of chapter 57 of title 5, United States Code, while away from their homes or
				regular places of business in the performance of services for the
				Commission.
										(3)Travel on Armed
				Forces conveyancesMembers
				and personnel of the Commission may travel on aircraft, vehicles, or other
				conveyances of the Armed Forces of the United States when such travel is
				necessary in the performance of a duty of the Commission, unless the cost of
				commercial transportation is less expensive.
										(4)Treatment of
				service for purposes of retirement benefitsA member of the
				Commission who is an annuitant otherwise covered by section 8344 or 8468 of
				title 5, United States Code, by reason of membership on the Commission shall
				not be subject to the provisions of such section with respect to membership on
				the Commission.
										(5)VacanciesA
				vacancy on the Commission shall not affect its powers and shall be filled in
				the manner in which the original appointment was made. The appointment of the
				replacement member shall be made not later than 60 days after the date on which
				the vacancy occurs.
										(p)Security
				clearancesThe heads of
				appropriate departments and agencies of the executive branch shall cooperate
				with the Commission to expeditiously provide Commission members and staff with
				appropriate security clearances to the extent possible under applicable
				procedures and requirements.
									(q)Reports
										(1)Final
				reportNot later than 18
				months after the date on which the Commission first meets, the Commission shall
				submit to the President and Congress a final report of its findings and
				conclusions, legislative recommendations for immediate and long-term
				countermeasures to violent radicalization, homegrown terrorism, and
				ideologically based violence, and measures that can be taken to prevent violent
				radicalization, homegrown terrorism, and ideologically based violence from
				developing and spreading within the United States, and any final
				recommendations for any additional grant programs to support these purposes.
				The report may also be accompanied by a classified annex.
										(2)Interim
				reportsThe Commission shall submit to the President and
				Congress—
											(A)by not later than
				6 months after the date on which the Commission first meets, a first interim
				report on—
												(i)its findings and
				conclusions and legislative recommendations for the purposes described in
				paragraph (1); and
												(ii)its recommendations on the feasibility of a
				grant program established and administered by the Secretary for the purpose of
				preventing, disrupting, and mitigating the effects of violent radicalization,
				homegrown terrorism, and ideologically based violence and, if such a program is
				feasible, recommendations on how grant funds should be used and administered;
				and
												(B)by not later than
				6 months after the date on which the Commission submits the interim report
				under subparagraph (A), a second interim report on such matters.
											(3)Individual or
				dissenting viewsEach member of the Commission may include in
				each report under this subsection the individual additional or dissenting views
				of the member.
										(4)Public
				availabilityThe Commission shall release a public version of
				each report required under this subsection.
										(r)Availability of
				fundingAmounts made available to the Commission to carry out
				this section shall remain available until the earlier of the expenditure of the
				amounts or the termination of the Commission.
									(s)Termination of
				commissionThe Commission shall terminate 30 days after the date
				on which the Commission submits its final report.
									899D.Center of
				Excellence for the Study of Violent Radicalization and Homegrown Terrorism in
				the United States
									(a)EstablishmentThe
				Secretary of Homeland Security shall establish or designate a university-based
				Center of Excellence for the Study of Violent Radicalization and Homegrown
				Terrorism in the United States (hereinafter referred to as Center)
				following the merit-review processes and procedures and other limitations that
				have been previously established for selecting and supporting University
				Programs Centers of Excellence. The Center shall assist Federal, State, local,
				and tribal homeland security officials through training, education, and
				research in preventing violent radicalization and homegrown terrorism in the
				United States. In carrying out this section, the Secretary may choose to either
				create a new Center designed exclusively for the purpose stated herein or
				identify and expand an existing Department of Homeland Security Center of
				Excellence so that a working group is exclusively designated within the
				existing Center of Excellence to achieve the purpose set forth in subsection
				(b).
									(b)PurposeIt
				shall be the purpose of the Center to study the social, criminal, political,
				psychological, and economic roots of violent radicalization and homegrown
				terrorism in the United States and methods that can be utilized by Federal,
				State, local, and tribal homeland security officials to mitigate violent
				radicalization and homegrown terrorism.
									(c)ActivitiesIn
				carrying out this section, the Center shall—
										(1)contribute to the
				establishment of training, written materials, information, analytical
				assistance, and professional resources to aid in combating violent
				radicalization and homegrown terrorism;
										(2)utilize theories,
				methods, and data from the social and behavioral sciences to better understand
				the origins, dynamics, and social and psychological aspects of violent
				radicalization and homegrown terrorism;
										(3)conduct research
				on the motivational factors that lead to violent radicalization and homegrown
				terrorism; and
										(4)coordinate with
				other academic institutions studying the effects of violent radicalization and
				homegrown terrorism where appropriate.
										899E.Preventing
				violent radicalization and homegrown terrorism through international
				cooperative efforts
									(a)International
				effortThe Secretary shall,
				in cooperation with the Department of State, the Attorney General, and other
				Federal Government entities, as appropriate, conduct a survey of methodologies
				implemented by foreign nations to prevent violent radicalization and homegrown
				terrorism in their respective nations.
									(b)ImplementationTo the extent that methodologies are
				permissible under the Constitution, the Secretary shall use the results of the
				survey as an aid in developing, in consultation with the Attorney General, a
				national policy in the United States on addressing radicalization and homegrown
				terrorism.
									(c)Reports to
				CongressThe Secretary shall
				submit a report to Congress that provides—
										(1)a brief
				description of the foreign partners participating in the survey; and
										(2)a description of
				lessons learned from the results of the survey and recommendations implemented
				through this international outreach.
										899F.Protecting
				civil rights and civil liberties while preventing ideologically based violence
				and homegrown terrorism
									(a)In
				generalThe Department of Homeland Security’s efforts to prevent
				ideologically based violence and homegrown terrorism as described herein shall
				not violate the constitutional rights, civil rights, or civil liberties of
				United States citizens or lawful permanent residents.
									(b)Commitment to
				racial neutralityThe Secretary shall ensure that the activities
				and operations of the entities created by this subtitle are in compliance with
				the Department of Homeland Security’s commitment to racial neutrality.
									(c)Auditing
				mechanismThe Civil Rights
				and Civil Liberties Officer of the Department of Homeland Security shall
				develop and implement an auditing mechanism to ensure that compliance with this
				subtitle does not violate the constitutional rights, civil rights, or civil
				liberties of any racial, ethnic, or religious group, and shall include the
				results of audits under such mechanism in its annual report to Congress
				required under section
				705.
									.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting at the end of the items relating to title VIII the
			 following:
						
							
								Subtitle J—Prevention of violent radicalization and homegrown
				terrorism
								Sec. 899A. Definitions.
								Sec. 899B. Findings.
								Sec. 899C. National Commission on the Prevention of Violent
				Radicalization and Ideologically Based Violence.
								Sec. 899D. Center of Excellence for the Study of Violent
				Radicalization and Homegrown Terrorism in the United States.
								Sec. 899E. Preventing violent radicalization and homegrown
				terrorism through international cooperative efforts.
								Sec. 899F. Protecting civil rights and civil liberties while
				preventing ideologically based violence and homegrown
				terrorism.
							
							.
					IIAuthorization of
			 Appropriations
			201.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary $47,474,026,000 for fiscal year
			 2011 for the necessary expenses of the Department of Homeland Security.
			IIICongressional
			 Oversight
			301.Congressional
			 oversight
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Commission on Terrorist Attacks Upon the United States (in this section
			 referred to as the 9/11 Commission) recommended in its report in
			 2004 that Congress should create a single, principal point of oversight
			 and review for homeland security.
					(2)At the time of
			 that recommendation, there were 86 committees and subcommittees exercising
			 oversight of the Department of Homeland Security. As of the end of the 110th
			 Congress, there were 108 committees and subcommittees exercising such
			 oversight.
					(3)The 9/11
			 Commission report further stated that so long as oversight is governed
			 by current congressional rules and resolutions, we believe the American people
			 will not get the security they want and need.
					(4)In a 2007 op-ed in
			 the Washington Post, the former Chairman and Vice Chairman of the
			 9/11 Commission, Governor Thomas Kean and Congressman Lee Hamilton,
			 described how fragmented congressional oversight of the Department of Homeland
			 Security results in a major drain on senior management and a source of
			 contradictory guidance.
					(5)In a September
			 2007 letter to House of Representatives Homeland Security Committee ranking
			 minority member Peter King, former Homeland Security Secretary Michael Chertoff
			 wrote that arguably, the single most important step Congress can take to
			 improve operational effectiveness at the Department of Homeland Security at
			 this juncture is to streamline Congressional oversight of DHS.
					(6)On December 20,
			 2008, The New York Times published an editorial entitled Wayward Eye on
			 the Homeland, commenting on the inability of Congress to consolidate
			 homeland security jurisdiction, noting that This is a comedy that
			 invites fresh tragedy unless Congressional leaders finally resolve to
			 streamline down to a few dedicated panels.
					(7)The Commission on
			 Weapons of Mass Destruction Proliferation and Terrorism (in this section
			 referred to as the WMD Commission) recommended in 2008 that
			 Congress reform its oversight, both structurally and substantively, to
			 better address intelligence, homeland security, and national security missions
			 such as the prevention of weapons of mass destruction proliferation and
			 terrorism.
					(8)The WMD Commission
			 gave Congress an F on its Prevention of WMD Proliferation and
			 Terrorism Report Card in January 2010 for failing to reform Congressional
			 oversight, noting that virtually no progress has been made since
			 consolidation was first recommended by the 9/11 Commission in
			 2004.
					(9)On May 19, 2010,
			 the former Chairman and Vice Chairman of the 9/11 Commission, Governor Thomas
			 Kean and Congressman Lee Hamilton, testified before the House Committee on
			 Homeland Security that “the jurisdictional melee among the scores of
			 Congressional committees has led to conflicting and contradictory tasks and
			 mandates for DHS.” Adding that “Without taking serious action, we fear this
			 unworkable system could make the country less safe.”.
					(10)The current
			 structure of oversight over homeland security and bifurcated Congressional
			 jurisdiction has a deleterious effect on the ability of Congress to provide
			 clear and consistent guidance to the Department and impedes the timely
			 enactment of appropriate legislation that will best ensure the security of our
			 Nation and its citizens.
					(b)Sense of
			 congress regarding oversight of homeland securityIt is the sense
			 of Congress that the House of Representatives and the Senate should fully
			 implement the recommendations of the National Commission on Terrorist Attacks
			 Upon the United States for creating a single, principal point of oversight and
			 review for homeland security by amending House and Senate rules relating to
			 committee jurisdiction.
				(c)Amendment to the
			 House rules regarding oversight of homeland securityClause 2 of rule XII of the Rules of the
			 House of Representatives is amended by redesignating paragraph (c) as paragraph
			 (d) and inserting after paragraph (b) the following:
					
						(c)The Speaker shall
				consider the recommendations of the National Commission on Terrorist Attacks
				Upon the United States for consolidating oversight and review of homeland
				security, and to the maximum extent feasible, minimize the impact that the
				referral to multiple committees of matters under paragraph (a) related to
				homeland security and the Department of Homeland Security will have on the
				ability of the House of Representatives to provide clear and consistent
				guidance to the Department and act on such measures in a timely and effective
				manner consistent with those
				recommendations.
						.
				IVBorder
			 Security
			401.Strategy to
			 achieve control of the borderNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a strategy for gaining effective control of the
			 international borders of the United States within five years. The strategy
			 shall include the staffing, technology, infrastructure, and other appropriate
			 means necessary to achieve such effective control.
			402.Maintaining
			 border patrol staffing
				(a)In
			 generalFor each of fiscal years 2011, 2012, 2013, and 2014, the
			 Secretary of Homeland Security shall maintain a force of not fewer than 20,000
			 Border Patrol agents and sufficient support staff for such agents, including
			 mechanics, administrative support, and surveillance personnel.
				(b)Northern
			 borderOf the Border Patrol agents required under subsection (a),
			 not fewer than 2,500 of such agents shall be assigned to the northern
			 border.
				403.Border
			 technology and infrastructure
				(a)TechnologyThe
			 Secretary shall deploy a system of technology to conduct systematic
			 surveillance, detection, and tracking along the international land and maritime
			 borders of the United States.
				(b)CoordinationIn
			 deploying technology pursuant to subsection (a), the Secretary shall ensure
			 that the procurement of independent systems are done in a manner that allows
			 connectivity into a common operating picture for the United States Border
			 Patrol and other agencies, as appropriate.
				(c)DetectionThe
			 technology deployed pursuant to subsection (a) shall include the capability to
			 detect low-flying aircraft.
				(d)InfrastructureThe
			 Secretary is authorized to construct physical fencing and vehicle barriers
			 along the international land borders of the United States.
				404.Unmanned aerial
			 system deployment
				(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall—
					(1)identify not fewer
			 than four strategic sections of the international land borders of the United
			 States where the deployment of unmanned aerial system assets would be
			 beneficial to the Border Patrol in implementing effective control of the
			 border, in addition any such sections where unmanned aerial systems have been
			 deployed as of the date of the enactment of this Act; and
					(2)notify the Federal
			 Aviation Administration, the Committee on Homeland Security of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate regarding the Department’s intent to use national air
			 space for unmanned aerial system assets in the strategic sections identified
			 pursuant to paragraph (1).
					(b)Deployment
			 timelineNot later than—
					(1)one year after the
			 date of the enactment of this Act, the Secretary shall deploy unmanned aerial
			 system assets to at least 50 percent of the strategic sections identified
			 pursuant to subsection (a)(1) of the international land borders of the United
			 States; and
					(2)three years after
			 the date of the enactment of this Act, the Secretary shall deploy such unmanned
			 aerial system assets to 100 percent of such strategic sections.
					(c)DefinitionIn
			 this section, the term effective control means the ability to
			 detect, identify, and prevent unlawful entries into the United States,
			 including entries by terrorists and other unlawful aliens, instruments of
			 terrorism, narcotics, and other contraband.
				405.Border security
			 on public landsOn public
			 lands of the United States, neither the Secretary of the Interior nor the
			 Secretary of Agriculture may impede, prohibit, or restrict activities of the
			 Secretary of Homeland Security to achieve operational control (as defined in
			 section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law
			 109–367)).
			406.Increase in
			 port of entry inspection personnelFor each of fiscal years 2011, 2012, 2013,
			 and 2014, the Secretary of Homeland Security shall, subject to the availability
			 of appropriations for such purpose, increase by not fewer than 250 the number
			 of Customs and Border Protection officers at United States ports of entry over
			 the number of such officers at such ports for the preceding fiscal year.
			407.Maintaining
			 border inspection expertiseThe Secretary, acting through the
			 Commissioner of United States Customs and Border Protection, shall ensure that
			 expertise is maintained in all United States Customs and Border Protection
			 mission areas.
			408.Conversion of
			 certain overseas limited appointments
				(a)DefinitionsFor
			 purposes of this section—
					(1)the term
			 Commissioner means the Commissioner of United States Customs and
			 Border Protection;
					(2)the term
			 United States Customs and Border Protection means United States
			 Customs and Border Protection of the Department of Homeland Security;
					(3)the term
			 competitive service has the meaning given such term by section
			 2102 of title 5, United States Code; and
					(4)the term
			 overseas limited appointment means an appointment under—
						(A)subpart B of part
			 301 of title 5 of the Code of Federal Regulations, as in effect on January 1,
			 2008; or
						(B)any similar
			 antecedent or succeeding authority, as determined by the Commissioner.
						(b)Authority To
			 convert certain overseas limited Appointments to permanent
			 appointments
					(1)In
			 generalNotwithstanding chapter 33 of title 5, United States
			 Code, or any other provision of law relating to the examination, certification,
			 and appointment of individuals in the competitive service, the Commissioner may
			 convert an employee serving under an overseas limited appointment within U.S.
			 Customs and Border Protection to a permanent appointment in the competitive
			 service within U.S. Customs and Border Protection, if—
						(A)as of the time of
			 conversion, the employee has completed at least 2 years of current continuous
			 service under 1 or more overseas limited appointments; and
						(B)the employee’s
			 performance has, throughout the period of continuous service referred to in
			 subparagraph (A), been rated at least fully successful or the
			 equivalent.
						An employee
			 whose appointment is converted under the preceding sentence acquires
			 competitive status upon conversion.(2)Indemnification
			 and privileges
						(A)IndemnificationThe
			 United States shall, in the case of any individual whose appointment is
			 converted under paragraph (1), indemnify and hold such individual harmless from
			 any claim arising from any event, act, or omission—
							(i)that
			 arises from the exercise of such individual’s official duties, including by
			 reason of such individual’s residency status, in the foreign country in which
			 such individual resides at the time of conversion,
							(ii)for
			 which the individual would not have been liable had the individual enjoyed the
			 same privileges and immunities in the foreign country as an individual who
			 either was a permanent employee, or was not a permanent resident, in the
			 foreign country at the time of the event, act, or omission involved, and
							(iii)that occurs
			 before, on, or after the date of the enactment of this Act,
							including
			 any claim for taxes owed to the foreign country or a subdivision
			 thereof.(B)Services and
			 payments
							(i)In
			 generalIn the case of any individual whose appointment is
			 converted under paragraph (1), the United States shall provide to such
			 individual (including any dependents) services and monetary payments—
								(I)equivalent to the
			 services and monetary payments provided to other Customs and Border Protection
			 employees in similar positions (and their dependents) in the same country of
			 assignment by international agreement, an exchange of notes, or other
			 diplomatic policy; and
								(II)for which such
			 individual (including any dependents) was not eligible by reason of such
			 individual’s overseas limited appointment.
								(ii)ApplicabilityServices
			 and payments under this subparagraph shall be provided to an individual
			 (including any dependents) to the same extent and in the same manner as if such
			 individual had held a permanent appointment in the competitive service
			 throughout the period described in paragraph (1)(A). The preceding sentence
			 shall, in the case of any individual, be effective as of the first day of the
			 period described in paragraph (1)(A) with respect to such individual.
							(3)Guidance on
			 implementationThe Commissioner shall implement the conversion of
			 an employee serving under an overseas limited appointment to a permanent
			 appointment in the competitive service in a manner that—
						(A)meets the
			 operational needs of the U.S. Customs and Border Protection; and
						(B)to the greatest
			 extent practicable, is not disruptive to the employees affected under this
			 section.
						409.Civil air
			 patrol study
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the functions
			 and capabilities of the Civil Air Patrol to support the homeland security
			 missions of State, local, and tribal governments and the Department of Homeland
			 Security. In conducting the study, the Comptroller General shall review the
			 process by which the Civil Air Patrol may provide assistance to the Secretary
			 of Homeland Security, other Federal agencies, and States to support homeland
			 security missions by—
					(1)providing aerial
			 reconnaissance or communications capabilities for border security;
					(2)providing
			 capabilities for a collective response to an act of terrorism, natural
			 disaster, or other man-made event by assisting in damage assessment and
			 situational awareness, conducting search and rescue operations, assisting in
			 evacuations, and transporting time-sensitive medical or other materials;
					(3)providing
			 assistance in the exercise and training of departmental resources responsible
			 for the intercept of aviation threats to designated restricted areas;
			 and
					(4)carrying out such
			 other activities as may be determined appropriate by the Comptroller General in
			 the conduct of this review.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General shall submit to the Secretary of Homeland Security, the
			 Committees on Homeland Security and Transportation and Infrastructure of the
			 House of Representatives, and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report containing the findings of the
			 review conducted under subsection (a). The report shall include—
					(1)an assessment of
			 the feasibility and cost effectiveness of using Civil Air Patrol assets for the
			 purposes described in subsection (a); and
					(2)an assessment as
			 to whether the current mechanisms for Federal agencies and States to request
			 support from the Civil Air Patrol are sufficient or whether new agreements
			 between relevant Federal agencies and the Civil Air Patrol are
			 necessary.
					(c)Report to
			 congressNot later than 90 days after the date of the receipt of
			 the report required under subsection (b), the Secretary of Homeland Security
			 shall review and analyze the study and submit to the Committees on Homeland
			 Security and Transportation and Infrastructure of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report on such review and analysis, including any recommendations of the
			 Secretary for further action that could affect the organization and
			 administration of the Department of Homeland Security.
				410.Implementation
			 of US–VISIT
				(a)Airport and
			 seaport exit implementationNot later than June 30, 2011, the
			 Secretary of Homeland Security shall complete the exit portion of the
			 integrated entry and exit data system (commonly referred to as the
			 United States Visitor and Immigrant Status Indicator Technology
			 system or US–VISIT) required under section 110 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1365a) for aliens arriving in or departing from the United States at an airport
			 or seaport.
				(b)Land exit
			 implementation
					(1)In
			 generalThe Secretary shall develop a strategy for implementation
			 of the exit portion of such integrated entry and exit data system for aliens
			 departing from the United States at a land port of entry. The Secretary shall
			 provide the strategy to appropriate congressional committees not later than
			 December 31, 2011.
					(2)Additional
			 measures for data captureIn developing the strategy, the
			 Secretary shall consider additional measures to enhance the ability of the
			 Department of Homeland Security to capture exit data.
					411.Northern border
			 canine teamsNot later than
			 one year after the date of the enactment of this Act, the Secretary shall
			 establish canine enforcement teams at the five busiest northern ports of entry
			 and at other ports of entry as the Secretary determines necessary.
			412.Visa security
			 program expansion
				(a)Issuance of
			 visas at designated diplomatic and consular postsSection 428(i)
			 of the Homeland Security Act of 2002 (6 U.S.C. 236(i)) is amended to read as
			 follows:
					
						(i)Visa issuance at
				designated consular posts and embassiesNotwithstanding any other
				provision of law, the Secretary—
							(1)shall conduct an
				on-site review of all visa applications and supporting documentation before
				adjudication at each of the visa adjudicating posts identified as high-risk,
				and posts subsequently designated as such, by the Secretary; and
							(2)is authorized to
				assign employees of the Department to any diplomatic or consular post at which
				visas are issued unless, in the Secretary’s sole and unreviewable discretion,
				the Secretary determines that such an assignment at a particular post would not
				promote national or homeland
				security.
							.
				(b)Expedited
			 clearance and placement of department of homeland security personnel at
			 diplomatic and consular postsThe Secretary of State shall ensure
			 that—
					(1)not later than 270
			 days after the date of the enactment of the amendment made by subsection (a),
			 Department of Homeland Security personnel assigned by the Secretary of Homeland
			 Security under section 428(i)(1) of the Homeland Security Act of 2002, as
			 amended by such subsection, have been stationed at diplomatic and consular
			 posts as determined by the Secretary of Homeland Security; and
					(2)not later than 270
			 days after the date on which the Secretary of Homeland Security designates an
			 additional diplomatic or consular post for personnel under section 428(i)(2) of
			 the Homeland Security Act of 2002, as amended by subsection (a) of this
			 section, the Department of Homeland Security personnel assigned to such post
			 have been stationed at such post.
					413.Visa revocation
			 authority
				(a)Authority of the
			 secretary of homeland securitySection 428(b) of the Homeland
			 Security Act (6 U.S.C. 236) is amended—
					(1)in the matter
			 preceding paragraph (1), by striking Notwithstanding and
			 inserting (1) Authorities
			 of the Secretary of Homeland
			 Security.—Notwithstanding;
					(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 such subparagraphs, as so redesignated, two ems to the right;
					(3)in subparagraph
			 (A), by striking and at the end;
					(4)by redesignating
			 subparagraph (B) as subparagraph (C);
					(5)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)may refuse or
				revoke any visa to any alien or class of aliens if the Secretary, or the
				Secretary’s designee, determines that such refusal or revocation is necessary
				or advisable in the security interests of the United States;
				and
							;
				and
					(6)by adding at the
			 end the following new paragraph:
						
							(2)Effect of
				revocationThe revocation of
				any visa of an alien under paragraph (1)(B) shall take effect immediately and
				shall automatically cancel any other valid visa that is in such alien’s
				possession.
							.
					(b)Authority of the
			 Secretary of StateSection 428(c) of the Homeland Security Act (6
			 U.S.C. 236)—
					(1)by redesignating
			 paragraph (2) as paragraph (3); and
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)LimitationNo
				decision by the Secretary of State to approve a visa may override a decision by
				the Secretary of Homeland Security under subsection
				(b).
							.
					414.Improved
			 student visa screening and foreign student monitoring
				(a)Enhanced student
			 visa background checksSection 428 of the Homeland Security Act (6
			 U.S.C. 236) is amended by adding at the end the following:
					
						(j)Student
				visasIn administering the
				program under this section, not later than 180 days after the date of enactment
				of the Counterterrorism Enhancement and Department of Homeland Security
				Authorization Act of 2010, the Secretary shall prescribe regulations to require
				employees assigned under subsection (e)(1) to conduct an on-site review of all
				applications for visas under subparagraph (F), (J), or (M) of section
				101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) prior
				to final adjudication, with special emphasis on determining whether applicants
				are inadmissible under section 212(a)(3)(B) of such Act (8 U.S.C.
				1182(a)(3)(B)).
						.
				(b)Improved foreign
			 student monitoringSection 442(a) of the Homeland Security Act (6
			 U.S.C. 252(a)) is amended—
					(1)by redesignating
			 paragraph (5) as paragraph (7); and
					(2)by inserting after
			 paragraph (4) the following:
						
							(5)Student and
				exchange visitor program—
								(A)In
				generalIn administering the program under paragraph (4), the
				Secretary, not later than October 1, 2011—
									(i)shall prescribe
				regulations to require an institution or exchange visitor program sponsor
				participating in such program to ensure that each covered student or exchange
				visitor enrolled at the institution or attending the exchange visitor
				program—
										(I)is an active
				participant in the program for which the covered student or exchange visitor
				was issued a visa to enter the United States;
										(II)is not unobserved
				for any period—
											(aa)exceeding 30 days
				during any academic term or program in which the covered student or exchange
				visitor is enrolled; or
											(bb)exceeding 60 days
				during any period not described in item (aa); and
											(III)is reported to
				the Department within 10 days of—
											(aa)transferring to
				another institution or program;
											(bb)changing academic
				majors; or
											(cc)any
				other changes to information required to be maintained in the system described
				in paragraph (4); and
											(ii)notwithstanding
				clause (i), shall require each covered student or exchange visitor to be
				observed at least once every 60 days.
									(B)DefinitionsFor
				purposes of this paragraph:
									(i)The term
				covered student means a student who is a nonimmigrant pursuant to
				subparagraph (F), (J), or (M) of section 101(a)(15) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(15)).
									(ii)The term
				observed means positively identified by physical or electronic
				means.
									(6)Upgrades to
				sevis or equivalent dataThe Secretary shall update the program
				or system described in paragraph (4) to incorporate new data fields that
				include—
								(A)verification that
				a covered student’s performance meets the minimum academic standards of the
				institution in which the student is enrolled; and
								(B)timely entry of
				any information required by paragraph (5) regarding covered students and
				exchange visitors enrolled at institutions or exchange program
				sponsors.
								.
					VEnforcement and
			 Investigations
			ABorder and
			 Immigration Enforcement
				501.Increase in
			 full-time immigration and customs enforcement investigatorsSubject to the availability of
			 appropriations, in each of fiscal years 2011 through 2014, the Secretary of
			 Homeland Security shall increase by not fewer than 800 the number of positions
			 for full-time active-duty investigators within the Department of Homeland
			 Security above the number of such positions for which funds were allotted for
			 the preceding fiscal year.
				502.Mandatory
			 detention for aliens apprehended at or between ports of entry
					(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, an alien who attempts to unlawfully enter the United States and is
			 apprehended at a United States port of entry or along the international land
			 and maritime borders of the United States shall be detained until removed or a
			 final decision granting admission has been made, unless the alien—
						(1)is permitted to
			 withdraw an application for admission under section 235(a)(4) of the
			 Immigration and Nationality Act (8 U.S.C. 1225(a)(4)) and immediately departs
			 from the United States pursuant to such section; or
						(2)is paroled into
			 the United States by the Secretary of Homeland Security for urgent humanitarian
			 reasons or significant public benefit in accordance with section 212(d)(5)(A)
			 of such Act (8 U.S.C. 1182(d)(5)(A)).
						(b)Rules of
			 construction
						(1)Asylum and
			 removalNothing in this section shall be construed as limiting
			 the right of an alien to apply for asylum or for relief or deferral of removal
			 based on a fear of persecution.
						(2)Treatment of
			 certain aliensThe mandatory detention requirement of subsection
			 (a) shall not apply to any alien who is a native or citizen of a country in the
			 Western Hemisphere with whose government the United States does not have full
			 diplomatic relations.
						(3)DiscretionNothing
			 in this section shall be construed as limiting the authority of the Secretary
			 of Homeland Security, in the Secretary’s sole unreviewable discretion, to
			 determine whether an alien described in clause (ii) of section 235(b)(1)(B) of
			 the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) shall be detained
			 or released after a finding of a credible fear of persecution (as defined in
			 clause (v) of such section).
						503.Denial of
			 admission to nationals of countries denying or delaying acceptance of
			 aliensSection 243(d) of the
			 Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as
			 follows:
					
						(d)Denial of
				admission to nationals of country denying or delaying accepting
				alienWhenever the Secretary of Homeland Security determines that
				the government of a foreign country has denied or unreasonably delayed
				accepting an alien who is a citizen, subject, national, or resident of that
				country after the alien has been ordered removed from the United States, the
				Secretary, after consultation with the Secretary of State, may deny admission
				to any citizen, subject, national, or resident of that country until the
				country accepts the alien who was ordered
				removed.
						.
				504.Alien transfer
			 and reimbursement authority
					(a)Transfer to
			 Federal custodyThe Secretary of Homeland Security shall require
			 appropriate personnel from the Department of Homeland Security to respond
			 within 24 hours in person to all requests made by a State, or political
			 subdivision of a State, participating in the program described in section
			 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) that the
			 Secretary take into custody an alien, if the Secretary has confirmed that the
			 alien is unlawfully present in the United States.
					(b)Reimbursement of
			 costsIf the Secretary fails to carry out subsection (a), the
			 Secretary shall be responsible for the detention costs incurred by the State or
			 political subdivision as a result of such failure.
					BUnited States
			 Secret Service
				511.Authorization
			 of the homeland security functions of the United States Secret Service
					(a)AuthorizationOf
			 the amount authorized in section 201, there is authorized to be appropriated
			 $1,811,617,000 for fiscal year 2011 for the necessary expenses of the United
			 States Secret Service.
					(b)Authorized
			 personnel strengthThe United States Secret Service is authorized
			 7,014 full-time equivalent positions for fiscal year 2011.
					512.Report on the
			 United States Secret Service James J. Rowley Training CenterWithin 240 days after the date of the
			 enactment of this Act, the Inspector General of the Department of Homeland
			 Security shall provide to the appropriate congressional committees, including
			 the Committees on Homeland Security and Appropriations of the House of
			 Representatives and the Committees on Homeland Security and Governmental
			 Affairs and Appropriations of the Senate, a report describing the
			 following:
					(1)The mission and
			 training capabilities of the United States Secret Service James J. Rowley
			 Training Center.
					(2)Current Secret
			 Service personnel throughput capacity of the James J. Rowley Training
			 Center.
					(3)Maximum Secret
			 Service personnel throughput capacity of the James J. Rowley Training
			 Center.
					(4)An assessment of
			 what departmental components engage in similar training activities as those
			 conducted at the James J. Rowley Training Center.
					(5)An assessment of
			 the infrastructure enhancements needed to support the mission and training
			 capabilities of the James J. Rowley Training Center.
					(6)An assessment of
			 the actual and expected total throughput capacity at the James J. Rowley
			 Training Center, including outside entity participants.
					513.Communications
			 interoperability
					(a)In
			 generalThe Secretary of Homeland Security shall implement full
			 interoperability of all communications systems used by the United States Secret
			 Service and the White House Communications Agency.
					(b)Authorization of
			 AppropriationsOf the amount authorized in section 511,
			 $15,000,000 is available to complete the requirements in subsection (a).
					514.International
			 field offices
					(a)CybersecurityThe
			 Secretary of Homeland Security may establish permanent United States Secret
			 Service international field offices to enhance cybersecurity and the Secret
			 Service’s ability to combat cyber crime.
					(b)Anti-counterfeitingThe
			 Secretary may establish permanent United States Secret Service international
			 field offices to enhance the Secret Service’s ability to combat counterfeiting
			 of United States currency.
					(c)Selection of
			 countriesIn selecting countries for the establishment of field
			 offices under this section, the Secretary shall—
						(1)consult with the
			 Director of the United States Secret Service; and
						(2)give priority to
			 countries that pose the highest risk for cyber attacks against the United
			 States and where the largest amount of counterfeit United States currency is
			 produced.
						VITransportation
			 Security
			601.Short
			 titleThis title may be cited
			 as the Transportation Security
			 Administration Authorization Act.
			602.DefinitionsIn this title, the following definitions
			 apply:
				(1)Assistant
			 SecretaryThe term
			 Assistant Secretary means Assistant Secretary of Homeland Security
			 (Transportation Security Administration).
				(2)AdministrationThe
			 term Administration means the Transportation Security
			 Administration.
				(3)Aviation
			 Security Advisory CommitteeThe term Aviation Security Advisory
			 Committee means the advisory committee established by section 44946 of
			 title 49, United States Code, as added by this Act.
				603.Authorities vested
			 in Assistant SecretaryAny
			 authority vested in the Assistant Secretary under this title shall be carried
			 out under the direction and control of the Secretary.
			AAuthorization of
			 Appropriations
				611.Authorization
			 of appropriationsOf the
			 amounts authorized in section 201, there are authorized to be appropriated to
			 the Secretary $8,310,835,000 for fiscal year 2011 for the necessary expenses of
			 the Transportation Security Administration.
				612.Risk-based
			 system for allocation of resources
					(a)ReportNot
			 later than 180 days after the date of enactment of this Act, the Assistant
			 Secretary shall submit to the appropriate congressional committees, including
			 the Committee on Homeland Security of the House of Representatives, a report on
			 the status of its implementation of recommendations from the Comptroller
			 General with respect to the use by the Transportation Security Administration
			 of a risk-based system for allocating security resources effectively.
					(b)AssessmentsThe
			 report shall include assessments of the Transportation Security
			 Administration’s progress in—
						(1)adopting security
			 goals that define specific outcomes, conditions, end points, and performance
			 targets;
						(2)conducting
			 comprehensive risk assessments for the transportation sector that meet the
			 criteria established under Homeland Security Presidential Directive–7 in effect
			 as of January 1, 2009, and combine individual assessments of threat,
			 vulnerability, and consequence;
						(3)analyzing the
			 assessments described in paragraph (2) to produce a comparative analysis of
			 risk across the entire transportation sector to guide current and future
			 investment decisions;
						(4)establishing an
			 approach for gathering data on investments by State, local, and private sector
			 security partners in transportation security;
						(5)establishing a
			 plan and corresponding benchmarks for conducting risk assessments for the
			 transportation sector that identify the scope of the assessments and resource
			 requirements for completing them;
						(6)establishing a
			 strategy and timeline for effectuating the Administration’s intelligence-driven
			 risk management approach and documenting the results of the assessment;
						(7)optimizing the
			 assignment of uncertainty or confidence levels to analytic intelligence
			 products related to the Transportation Security Administration’s security
			 mission and applying such approach; and
						(8)establishing
			 internal controls, including—
							(A)a focal point and
			 clearly defined roles and responsibilities for ensuring that the
			 Administration’s risk management framework is implemented;
							(B)policies,
			 procedures, and guidance that require the implementation of the
			 Administration’s framework and completion of related work activities;
			 and
							(C)a system to
			 monitor and improve how effectively the framework is being implemented.
							(c)Assessment and
			 prioritization of risks
						(1)In
			 generalConsistent with the
			 risk and threat assessments required under sections 114(s)(3)(B) and 44904(c)
			 of title 49, United States Code, the report shall include—
							(A)a summary that ranks the risks within and
			 across transportation modes, including vulnerability of a cyber attack;
			 and
							(B)a description of
			 the risk-based priorities for securing the transportation sector, both within
			 and across modes, in the order that the priorities should be addressed.
							(2)MethodsThe report also shall—
							(A)describe the
			 underlying methodologies used to assess risks across and within each
			 transportation mode and the basis for any assumptions regarding threats,
			 vulnerabilities, and consequences made in assessing and prioritizing risks
			 within and across such modes; and
							(B)include the
			 Assistant Secretary’s working definition of the terms risk-based
			 and risk-informed.
							(d)FormatThe
			 report shall be submitted in classified or unclassified formats, as
			 appropriate.
					BAviation
			 Security
				1Amendments to
			 Chapter 449
					621.Screening air
			 cargo and checked baggageSection 44901(e)(1) of title 49, United
			 States Code, is amended to read as follows:
						
							(1)A bag match program, ensuring that no
				checked baggage is placed aboard an aircraft unless the passenger who checked
				the baggage is aboard the aircraft, is not authorized as an alternate method of
				baggage screening where explosive detection equipment is available unless there
				are exigent circumstances as determined by the Assistant Secretary. The
				Assistant Secretary shall report to the Committee on Homeland Security of the
				House of Representatives within 90 days of the determination that bag match
				must be used as an alternate method of baggage
				screening.
							.
					622.Prohibition of
			 advance notice of covert testing to security screeners
						(a)Covert
			 testingSection 44935 of
			 title 49, United States Code, is amended—
							(1)by redesignating
			 the second subsection (i) (as redesignated by section 111(a)(1) of Public Law
			 107–71 (115 Stat. 616), relating to accessibility of computer-based training
			 facilities) as subsection (k); and
							(2)by adding at the
			 end the following new subsection:
								
									(l)Prohibition of
				advance notice to security screeners of covert testing and evaluation
										(1)In
				generalThe Assistant
				Secretary shall ensure that information concerning a covert test of a
				transportation security system to be conducted by a covert testing office, the
				Inspector General of the Department of Homeland Security, or the Government
				Accountability Office is not provided to any individual prior to the completion
				of the test.
										(2)ExceptionsNotwithstanding paragraph (1)—
											(A)an authorized individual involved in a
				covert test of a transportation security system may provide information
				concerning the covert test to—
												(i)employees,
				officers, and contractors of the Federal Government (including military
				personnel);
												(ii)employees and
				officers of State and local governments; and
												(iii)law enforcement
				officials who are authorized to receive or directed to be provided such
				information by the Assistant Secretary, the Inspector General of the Department
				of Homeland Security, or the Comptroller General, as the case may be;
				and
												(B)for the purpose of ensuring the security of
				any individual in the vicinity of a site where a covert test of a
				transportation security system is being conducted, an individual conducting the
				test may disclose his or her status as an individual conducting the test to any
				appropriate individual if a security screener or other individual who is not a
				covered employee identifies the individual conducting the test as a potential
				threat.
											(3)Special rules
				for TSA
											(A)Monitoring and
				security of testing personnelThe head of each covert testing office
				shall ensure that a person or group of persons conducting a covert test of a
				transportation security system for the covert testing office is accompanied at
				the site of the test by a cover team composed of one or more employees of the
				covert testing office for the purpose of monitoring the test and confirming the
				identity of personnel involved in the test under subparagraph (B).
											(B)Responsibility
				of cover teamUnder this
				paragraph, a cover team for a covert test of a transportation security system
				shall—
												(i)monitor the test; and
												(ii)for the purpose of ensuring the security of
				any individual in the vicinity of a site where the test is being conducted,
				confirm, notwithstanding paragraph (1), the identity of any individual
				conducting the test to any appropriate individual if a security screener or
				other individual who is not a covered employee identifies the individual
				conducting the test as a potential threat.
												(C)Aviation
				screeningNotwithstanding
				subparagraph (A), the Transportation Security Administration is not required to
				have a cover team present during a test of the screening of persons, carry-on
				items, or checked baggage at an aviation security checkpoint at or serving an
				airport if the test—
												(i)is
				approved, in coordination with the designated security official for the airport
				operator by the Federal Security Director for such airport; and
												(ii)is carried out
				under an aviation screening assessment program of the Department of Homeland
				Security.
												(D)Use of Other
				PersonnelThe Transportation
				Security Administration may use employees, officers, and contractors of the
				Federal Government (including military personnel) and employees and officers of
				State and local governments to conduct covert tests.
											(4)DefinitionsIn this subsection, the following
				definitions apply:
											(A)Appropriate
				individualThe term
				appropriate individual, as used with respect to a covert test of a
				transportation security system, means any individual that—
												(i)the individual conducting the test
				determines needs to know his or her status as an individual conducting a test
				under paragraph (2)(B); or
												(ii)the cover team
				monitoring the test under paragraph (3)(B)(i) determines needs to know the
				identity of an individual conducting the test.
												(B)Covered
				employeeThe term
				covered employee means any individual who receives notice of a
				covert test before the completion of a test under paragraph (2)(A).
											(C)Covert
				test
												(i)In
				generalThe term covert test means an exercise or
				activity conducted by a covert testing office, the Inspector General of the
				Department of Homeland Security, or the Government Accountability Office to
				intentionally test, compromise, or circumvent transportation security systems
				to identify vulnerabilities in such systems.
												(ii)LimitationNotwithstanding
				clause (i), the term covert
				test does not mean an exercise or activity by an employee or contractor
				of the Transportation Security Administration to test or assess compliance with
				relevant regulations.
												(D)Covert testing
				officeThe term covert
				testing office means any office of the Transportation Security
				Administration designated by the Assistant Secretary to conduct covert tests of
				transportation security systems.
											(E)Employee of a
				covert testing officeThe
				term employee of a covert testing office means an individual who
				is an employee of a covert testing office or a contractor or an employee of a
				contractor of a covert testing
				office.
											.
							(b)UniformsSection 44935(j) of such title is
			 amended—
							(1)by striking
			 The Under Secretary and inserting the following:
								
									(1)Uniform
				requirementThe Assistant
				Secretary
									;
				and
							(2)by adding at the
			 end the following:
								
									(2)AllowanceThe Assistant Secretary may grant a uniform
				allowance of not less than $300 to any individual who screens passengers and
				property pursuant to section
				44901.
									.
							623.Secure verification
			 system for law enforcement officersSection 44917 of title 49, United States
			 Code, is amended by adding at the end the following:
						
							(e)Secure
				verification system for law enforcement officers
								(1)In
				generalThe Assistant Secretary shall develop a plan for a system
				to securely verify the identity and status of law enforcement officers flying
				while armed. The Assistant Secretary shall ensure that the system developed
				includes a biometric component.
								(2)DemonstrationThe
				Assistant Secretary shall conduct a demonstration program to test the secure
				verification system described in paragraph (1) before issuing regulations for
				deployment of the system.
								(3)ConsultationThe Assistant Secretary shall consult with
				the Aviation Security Advisory Committee, established under section 44946 of
				title 49, United States Code, when developing the system and evaluating the
				demonstration program.
								(4)ReportThe
				Assistant Secretary shall submit a report to the Committee on Homeland Security
				of the House of Representatives, evaluating the demonstration program of the
				secure verification system required by this section.
								(5)Authorization of
				AppropriationsFrom the
				amounts authorized under section 611 of the Transportation Security Administration Authorization
				Act, there is authorized to be appropriated to carry out this
				subsection $10,000,000, to remain available until
				expended.
								.
					624.Ombudsman for
			 Federal Air Marshal ServiceSection 44917 of title 49, United States
			 Code, as amended by section 623 of this Act, is further amended by adding at
			 the end the following:
						
							(f)Ombudsman
								(1)EstablishmentThe Assistant Secretary shall establish in
				the Federal Air Marshal Service an Office of the Ombudsman.
								(2)AppointmentThe
				head of the Office shall be the Ombudsman, who shall be appointed by the
				Assistant Secretary.
								(3)DutiesThe Ombudsman shall carry out programs and
				activities to improve morale, training, and quality of life issues in the
				Service, including through implementation of the recommendations of the
				Inspector General of the Department of Homeland Security and the Comptroller
				General.
								.
					625.Federal flight
			 deck officer program enhancements
						(a)EstablishmentSection 44921(a) of title 49, United States
			 Code, is amended by striking the following: The Under Secretary of
			 Transportation for Security and inserting The Secretary of
			 Homeland Security, acting through the Assistant Secretary (Transportation
			 Security Administration).
						(b)AdministratorsSection 44921(b) of title 49, United States
			 Code, is amended—
							(1)by striking Under in
			 paragraphs (1), (2), (4), (6), and (7); and
							(2)by adding at the
			 end the following:
								
									(8)AdministratorsThe Assistant Secretary shall implement an
				appropriately sized administrative structure to manage the program, including
				overseeing—
										(A)eligibility and
				requirement protocols administration; and
										(B)communication with
				Federal flight deck
				officers.
										.
							(c)Training,
			 supervision, and equipmentSection 44921(c)(2)(C) of such title
			 is amended by adding at the end the following:
							
								(iv)Use of Federal
				Air Marshal Service field office facilitiesIn addition to dedicated Government and
				contract training facilities, the Assistant Secretary shall require that field
				office facilities of the Federal Air Marshal Service be used for the
				administrative and training needs of the program. Such facilities shall be
				available to Federal flight deck officers at no cost for firearms training and
				qualification, defensive tactics training, and program administrative
				assistance.
								.
						(d)ReimbursementSection 44921 of such title is amended by
			 adding at the end the following:
							
								(l)ReimbursementThe Secretary, acting through the Assistant
				Secretary, shall reimburse all Federal flight deck officers for expenses
				incurred to complete a recurrent and requalifying training requirement
				necessary to continue to serve as a Federal flight deck officer. Eligible
				expenses under this subsection include ground transportation, lodging, meals,
				and ammunition, to complete any required training as determined by the
				Assistant
				Secretary.
								.
						626.Federal air
			 marshalsSection 44917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
						
							(e)Criminal
				investigative training program
								(1)New employee
				trainingNot later than 30 days after the date of enactment of
				this subsection, the Federal Air Marshal Service shall require Federal air
				marshals hired after such date to complete the criminal investigative training
				program at the Federal Law Enforcement Training Center as part of basic
				training for Federal air marshals.
								(2)Existing
				employeesA Federal air marshal who has previously completed the
				criminal investigative training program shall not be required to repeat such
				program.
								(3)Alternative
				trainingNot later than 3 years after the date of enactment of
				this subsection, an air marshal hired before such date who has not completed
				the criminal investigative training program shall be required to complete a
				alternative training program, as determined by the Director of the Federal Law
				Enforcement Training Center, that provides the training necessary to bridge the
				gap between the mixed basic police training, the Federal air marshal programs
				already completed by the Federal air marshal and the criminal investigative
				training provided through the criminal investigative training program. Any such
				alternative program shall be deemed to have met the standards of the criminal
				investigative training program.
								(4)Authorization of
				AppropriationsNot less than $3,000,000 is authorized to be
				appropriated for fiscal year 2011 to carry out this subsection.
								(5)Savings
				clauseNothing in this subsection shall be construed to
				reclassify Federal air marshals as criminal
				investigators.
								.
					627.Assistant
			 Secretary defined
						(a)In
			 generalSubchapter II of
			 chapter 449 of title 49, United States Code, is amended by inserting before
			 section 44933 the following:
							
								44931.Assistant
				Secretary defined
									(a)In
				generalIn this
				chapter—
										(1)the term
				Assistant Secretary means the Assistant Secretary (Transportation
				Security Administration); and
										(2)any reference to
				the Administrator of the Transportation Security Administration, the Under
				Secretary of Transportation for Security, the Under Secretary of Transportation
				for Transportation Security, or the Under Secretary for Transportation Security
				shall be deemed to be a reference to the Assistant Secretary.
										(b)Authorities
				vested in Assistant SecretaryAny authority vested in the Assistant
				Secretary under this chapter shall be carried out under the direction and
				control of the Secretary of Homeland
				Security.
									.
						(b)Clerical
			 amendmentThe analysis for such subchapter is amended by
			 inserting before the item relating to section 44933 the following:
							
								
									44931. Assistant Secretary
				defined.
								
								.
						628.TSA and
			 homeland security information sharing
						(a)Federal security
			 directorSection 44933 of
			 title 49, United States Code, is amended—
							(1)in the section
			 heading, by striking Managers and inserting
			 Directors;
							(2)by striking
			 Manager each place it appears and inserting
			 Director;
							(3)by striking
			 Managers each place it appears and inserting
			 Directors; and
							(4)by adding at the
			 end the following:
								
									(c)Information
				sharingNot later than one
				year after the date of enactment of the Transportation Security Administration Authorization
				Act, the Assistant Secretary shall—
										(1)require an airport
				security plan to have clear reporting procedures to provide that the Federal
				Security Director of the airport is immediately notified whenever any Federal,
				State, or local law enforcement personnel are called to an aircraft at a gate
				or on an airfield at the airport to respond to any security matter;
										(2)require each
				Federal Security Director of an airport to meet at least quarterly with law
				enforcement agencies serving the airport to discuss incident management
				protocols; and
										(3)require each
				Federal Security Director at an airport to inform, consult, and coordinate, as
				appropriate, with the airport operator in a timely manner on security matters
				impacting airport operations and to establish and maintain operational
				protocols with airport operators to ensure coordinated responses to security
				matters.
										.
				
							(b)Conforming
			 amendments
							(1)Section 114(f)(6) of title 49, United
			 States Code, is amended by striking Managers and inserting
			 Directors.
							(2)Section
			 44940(a)(1)(F) of title 49, United States Code, is amended by striking
			 Managers and inserting Directors.
							(c)Technical
			 amendmentThe chapter analysis for chapter 449 is amended by
			 striking the item relating to section 44933 and inserting the following:
							
								
									44933. Federal Security
				Directors.
								
								.
						629.Aviation
			 security stakeholder participation
						(a)In
			 generalSubchapter II of
			 chapter 449 of title 49, United States Code, is amended by adding at the end
			 the following:
							
								44946.Aviation
				Security Advisory Committee
									(a)Establishment of
				Aviation Security Advisory Committee
										(1)In
				generalThe Assistant Secretary shall establish in the
				Transportation Security Administration an advisory committee, to be known as
				the Aviation Security Advisory Committee (in this chapter referred to as the
				Advisory Committee), to assist the Assistant Secretary with issues
				pertaining to aviation security, including credentialing.
										(2)RecommendationsThe
				Assistant Secretary shall require the Advisory Committee to develop
				recommendations for improvements to civil aviation security methods, equipment,
				and processes.
										(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
										(4)Unpaid
				positionAdvisory Committee members shall serve at their own
				expense and receive no salary, reimbursement of travel expenses, or other
				compensation from the Federal Government.
										(b)Membership
										(1)Member
				organizationsThe Assistant Secretary shall ensure that the
				Advisory Committee is composed of not more than one individual representing not
				more than 27 member organizations, including representation of air carriers,
				all cargo air transportation, indirect air carriers, labor organizations
				representing air carrier employees, aircraft manufacturers, airport operators,
				general aviation, and the aviation technology security industry, including
				biometrics.
										(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary, and the Assistant Secretary
				shall have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
										(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
									(d)Air cargo
				security working group
										(1)In
				generalThe Assistant
				Secretary shall establish within the Advisory Committee an air cargo security
				working group to provide recommendations for air cargo security issues,
				including the implementation of the air cargo screening initiatives proposed by
				the Transportation Security Administration to screen air cargo on passenger
				aircraft in accordance with established cargo screening mandates.
										(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Administration’s
				cargo screening initiatives established to meet all cargo screening mandates
				set forth in section 44901(g) of title 49, United States Code.
										(3)MembershipThe
				working group shall include members from the Advisory Committee with expertise
				in air cargo operations and representatives from other stakeholders as
				determined by the Assistant Secretary.
										(4)Reports
											(A)In
				generalThe working group
				shall prepare and submit reports to the Assistant Secretary in accordance with
				this paragraph that provide cargo screening mandate implementation
				recommendations.
											(B)SubmissionNot
				later than one year after the date of enactment of this section and on an
				annual basis thereafter, the working group shall submit its first report to the
				Assistant Secretary, including any recommendations of the group—
												(i)to
				reduce redundancies and increase efficiencies with the screening and inspection
				of inbound cargo; and
												(ii)on the potential
				development of a fee structure to help sustain cargo screening
				efforts.
												.
						(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
							
								
									44946. Aviation Security Advisory
				Committee.
								
								.
						630.General aviation
			 security
						(a)In
			 generalSubchapter II of
			 chapter 449 of title 49, United States Code, as amended by section 629 of this
			 Act, is further amended by adding at the end the following:
							
								44947.General
				aviation security
									(a)General aviation
				security grant program
										(1)In
				generalThe Assistant
				Secretary shall carry out a general aviation security grant program to enhance
				transportation security at general aviation airports by making grants to
				operators of general aviation airports for projects to enhance perimeter
				security, airfield security, and terminal security.
										(2)Eligible
				projectsNot later than one
				year after the date of submission of the first report of the working group
				under subsection (b), the Assistant Secretary shall develop and make publically
				available a list of approved eligible projects for such grants under paragraph
				(1) based upon recommendations made by the working group in such report.
										(3)Federal
				shareThe Federal share of the cost of activities for which
				grants are made under this subsection shall be 90 percent.
										(4)Presumption of
				Congress relating to competitive procedures
											(A)PresumptionIt
				is the presumption of Congress that grants awarded under this section will be
				awarded using competitive procedures based on risk.
											(B)Report to
				CongressIf grants are awarded under this section using
				procedures other than competitive procedures, the Assistant Secretary shall
				submit to Congress a report explaining why competitive procedures were not
				used.
											(b)General aviation
				security working group
										(1)In
				generalThe Assistant
				Secretary shall establish, within the Aviation Security Advisory Committee
				established under section 44946, a general aviation working group to advise the
				Transportation Security Administration regarding transportation security issues
				for general aviation facilities, general aviation aircraft, heliports, and
				helicopter operations at general aviation and commercial service
				airports.
										(2)MeetingsThe
				working group shall meet at least semiannually and may convene additional
				meetings as necessary.
										(3)MembershipThe
				Assistant Secretary shall appoint members from the Aviation Security Advisory
				Committee with general aviation experience.
										(4)Reports
											(A)SubmissionThe working group shall submit a report to
				the Assistant Secretary with recommendations on ways to improve security at
				general aviation airports.
											(B)Contents of
				reportThe report of the working group submitted to the Assistant
				Secretary under this paragraph shall include any recommendations of the working
				group for eligible security enhancement projects at general aviation airports
				to be funded by grants under subsection (a).
											(C)Subsequent
				reportsAfter submitting the report, the working group shall
				continue to report to the Assistant Secretary on general aviation aircraft and
				airports.
											(c)Authorization of
				AppropriationsFrom amounts
				made available under section 611 of the Transportation Security Administration Authorization
				Act, there is authorized to be appropriated for making grants
				under subsection (a) $20,000,000 for fiscal year 2011. None of the funds
				appropriated pursuant to this subsection may be used for a congressional
				earmark as defined in clause 9d, of Rule XXI of the rules of the House of
				Representatives of the 111th
				Congress.
									.
						(b)Clerical
			 amendmentThe analysis for such subchapter is further amended by
			 adding at the end the following:
							
								
									44947. General aviation
				security.
								
								.
						631.Security and
			 self-defense training
						(a)Section 44918(b) of title 49, United States
			 Code, is amended—
							(1)by striking
			 paragraph (1) and inserting the following:
								
									(1)Self-defense
				training programNot later
				than 1 year after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall provide
				advanced self-defense training of not less than 5 hours during each 2-year
				period for all cabin crewmembers. The Assistant Secretary shall consult with
				the Advisory Committee established under section 44946 and cabin crew and air
				carrier representatives in developing a plan for providing self-defense
				training in conjunction with existing recurrent
				training.
									;
							(2)by striking paragraph (3) and inserting the
			 following:
								
									(3)ParticipationA crewmember shall not be required to
				engage in any physical contact during the training program under this
				subsection.
									;
				and
							(3)by striking
			 paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4)
			 through (6), respectively.
							(b)Security
			 trainingSection 44918(a)(6)
			 of title 49, United States Code, is amended by adding at the end the following:
			 The Assistant Secretary shall establish an oversight program for
			 security training of cabin crewmembers that includes developing performance
			 measures and strategic goals for air carriers, and standard protocols for
			 Transportation Security Administration oversight inspectors, in accordance with
			 recommendations by the Inspector General of the Department of Homeland Security
			 and the Comptroller General..
						632.Security screening
			 of individuals with metal implants traveling in air transportation
						(a)In
			 generalSection 44903 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
							
								(m)Security
				screening of individuals with metal implants traveling in air
				transportation
									(1)In
				generalThe Assistant
				Secretary shall carry out a program to ensure fair treatment in the screening
				of individuals with metal implants traveling in air transportation.
									(2)PlanNot
				later than 6 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall submit a plan
				to the Committee on Homeland Security of the House of Representatives for
				improving security screening procedures for individuals with metal implants to
				limit disruptions in the screening process while maintaining security. The plan
				shall include an analysis of approaches to limit such disruptions for
				individuals with metal implants, and benchmarks for implementing changes to the
				screening process and the establishment of a credential or system that
				incorporates biometric technology and other applicable technologies to verify
				the identity of an individual who has a metal implant.
									(3)ProgramNot
				later than 12 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall implement a
				program to improve security screening procedures for individuals with metal
				implants to limit disruptions in the screening process while maintaining
				security, including a credential or system that incorporates biometric
				technology or other applicable technologies to verify the identity of an
				individual who has a metal implant.
									(4)Metal implant
				definedIn this paragraph, the term metal implant
				means a metal device or object that has been surgically implanted or otherwise
				placed in the body of an individual, including any metal device used in a hip
				or knee replacement, metal plate, metal screw, metal rod inside a bone, and
				other metal orthopedic
				implants.
									.
						(b)Effective
			 dateNot later than 180 days
			 after the date of enactment of the Transportation Security Administration
			 Authorization Act, the Secretary of Homeland Security shall submit the plan for
			 security screening procedures for individuals with metal implants, as required
			 by section 44903(m) of title 49, United States Code.
						633.Prohibition on
			 outsourcingSection
			 44903(j)(2)(C) of title 49, United States Code, is amended by adding at the end
			 the following new clause:
						
							(v)Outsourcing
				prohibitedUpon implementation of the advanced passenger
				prescreening system required by this section, the Assistant Secretary shall
				prohibit any non-governmental entity from administering the function of
				comparing passenger information to the automatic selectee and no fly lists,
				consolidated and integrated terrorist watchlists, or any list or database
				derived from such watchlists for activities related to aviation security. The
				Assistant Secretary shall report to the Committee on Homeland Security of the
				House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate when any non-governmental entity is authorized
				access to the watchlists described in this
				clause.
							.
					634.Known air
			 traveler credential
						(a)EstablishmentSection 44903(h) of title 49, United States
			 Code, is amended—
							(1)by redesignating
			 paragraph (7) as paragraph (8); and
							(2)by inserting after
			 paragraph (6) the following:
								
									(7)Known air
				traveler credentialNot later
				than 6 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall—
										(A)establish a known
				air traveler credential that incorporates biometric identifier
				technology;
										(B)establish a
				process by which the credential will be used to verify the identity of known
				air travelers and allow them expedited passenger and carry-on baggage
				screening;
										(C)establish
				procedures—
											(i)to
				ensure that only known air travelers are issued the known air traveler
				credential;
											(ii)to resolve
				failures to enroll, false matches, and false nonmatches relating to use of the
				known air traveler credential; and
											(iii)to invalidate
				any known air traveler credential that is lost, stolen, or no longer authorized
				for use;
											(D)begin issuance of
				the known air traveler credential to each known air traveler that applies for a
				credential; and
										(E)take such other
				actions with respect to the known air traveler credential as the Assistant
				Secretary considers
				appropriate.
										.
							(b)Known air
			 traveler definedSection
			 44903(h)(8) of such title (as redesignated by subsection (a) of this section)
			 is amended—
							(1)by redesignating
			 subparagraph (F) as subparagraph (G); and
							(2)by inserting after
			 subparagraph (E) the following:
								
									(F)Known air
				travelerThe term known
				air traveler means a United States citizen who—
										(i)has received a
				security clearance from the Federal Government;
										(ii)is a Federal
				Aviation Administration certificated pilot, flight crew member, or cabin crew
				member;
										(iii)is a Federal,
				State, local, tribal, or territorial government law enforcement officer not
				covered by paragraph (6);
										(iv)is a member of
				the armed forces (as defined by section 101 of title 10) who has received a
				security clearance from the Federal Government; or
										(v)the Assistant
				Secretary determines has appropriate security qualifications for inclusion
				under this
				subparagraph.
										.
							635.Advanced
			 imaging technology
						(a)In
			 generalThe Assistant Secretary shall ensure that advanced
			 imaging technology systems are procured and deployed in a timely manner in the
			 Nation’s commercial airports. Such systems may be utilized as a primary method
			 of screening aviation passengers.
						(b)Alternatives
			 requiredNotwithstanding subsection (a), the Assistant Secretary
			 shall prescribe for alternative screening processes or equipment in lieu of
			 screening by advanced imaging technology, if such alternative results in a
			 comparable level of security.
						(c)Risk-Based
			 deploymentThe Assistant Secretary shall ensure that advanced
			 imaging technology systems are deployed on a risk-based basis and consistent
			 with the Transportation Security Administration’s most recent strategic plans
			 for passenger checkpoint security.
						(d)Description of
			 advanced imaging technologyAdvanced imaging technology deployed
			 under this section shall meet qualification standards set by the Transportation
			 Security Administration and shall be capable of safely and nonintrusively
			 screening a passenger’s whole body.
						(e)Information on
			 advanced imaging technology at the checkpointInformation and
			 pictorials of generic images produced by advanced imaging technology shall be
			 posted at each commercial airport checkpoint where advanced imaging technology
			 is deployed. Such information shall include alternative screening procedures
			 required under subsection (b). The Assistant Secretary shall ensure that
			 transportation security administration personnel are available to speak with
			 passengers regarding advanced imaging technology at each commercial airport
			 checkpoint where advanced imaging technology is deployed.
						(f)Annual
			 reportThe Assistant Secretary shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate, in conjunction with the
			 Department’s annual budget submission to the Congress for fiscal years 2012,
			 2013, 2014, and 2015, a report that includes—
							(1)an updated privacy
			 impact assessment of advanced imaging technology;
							(2)an analysis of the
			 results of covert testing conducted by the Transportation Security
			 Administration’s Office of Inspections and Office of Security Operations;
			 and
							(3)an analysis of the
			 Transportation Security Administration’s personnel model including a detailed
			 breakdown of personnel required to operate advanced imaging technology
			 equipment.
							(g)International
			 harmonizationThe Secretary shall work with foreign nations,
			 foreign civil aviation authorities, international organizations, and
			 associations including the International Civil Aviation Organization, to set
			 binding international standards for passenger checkpoint security at commercial
			 airports worldwide.
						(h)Foreign
			 assistance authorizedThe Assistant Secretary may lend, lease,
			 donate, or otherwise provide security-related equipment, including advanced
			 imaging technology, and provide technical training and support, to any foreign
			 airport if—
							(1)the airport serves
			 as a last point of departure prior to an aircraft’s entry into the United
			 States;
							(2)the equipment,
			 training, or support would assist in bringing the airport into compliance (or
			 exceed compliance) with applicable International Civil Aviation Organization
			 standards; and
							(3)such assistance is
			 based upon the assessment of the risks to the security of the United States and
			 the ability of the airport to otherwise provide adequate security for
			 passengers and aircraft bound for the United States.
							(i)Authorization of
			 AppropriationsOf the amount appropriated to the Secretary under
			 section 611, there is authorized to be appropriated to the Secretary for
			 advanced imaging technology systems $250,000,000 for fiscal year 2011.
						2Other
			 Matters
					636.Security risk
			 assessment of airport perimeter access controls
						(a)In
			 generalThe Assistant
			 Secretary shall develop a strategic risk-based plan to improve transportation
			 security at airports that includes best practices to make airport perimeter
			 access controls more secure at all commercial service and general aviation
			 airports.
						(b)ContentsThe
			 plan shall—
							(1)incorporate best
			 practices for enhanced perimeter access controls;
							(2)evaluate and
			 incorporate major findings of all relevant pilot programs of the Transportation
			 Security Administration;
							(3)address
			 recommendations of the Comptroller General on perimeter access controls;
							(4)include a
			 requirement that airports update their security plans to incorporate the best
			 practices, as appropriate, based on risk and adapt the best practices to meet
			 the needs specific to their facilities; and
							(5)include an assessment of the role of new
			 and emerging technologies, including unmanned and autonomous perimeter security
			 technologies, that could be utilized at both commercial and general aviation
			 facilities.
							637.Advanced passenger
			 prescreening system
						(a)Initial
			 reportNot later than 90 days
			 after the date of enactment of this Act, the Comptroller General shall submit
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 that—
							(1)describes the
			 progress made by the Department of Homeland Security in implementing the
			 advanced passenger prescreening system;
							(2)compares the total number of misidentified
			 passengers who must undergo secondary screening or have been prevented from
			 boarding a plane during the 3-month period beginning 90 days before the date of
			 enactment of this Act with the 3-month period beginning 90 days after such
			 date; and
							(3)includes any other
			 relevant recommendations that the Inspector General of the Department of
			 Homeland Security or the Comptroller General determines appropriate.
							(b)Subsequent
			 reportsThe Comptroller General shall submit subsequent reports
			 on the implementation to such Committees every 90 days thereafter until the
			 implementation is complete.
						638.Biometric identifier
			 airport access enhancement demonstration program
						(a)In
			 generalThe Assistant
			 Secretary shall carry out a demonstration program under which biometric
			 identifier access systems for individuals with unescorted access to secure or
			 sterile areas of an airport, including airport employees and flight crews, are
			 evaluated for the purposes of enhancing transportation security at airports and
			 to determine how airports can implement uniform biometric identifier and
			 interoperable security systems.
						(b)Airports
			 participating in programThe Assistant Secretary shall select at
			 least 7 airports, including at least 2 large airports, to participate in the
			 demonstration program.
						(c)Initiation and
			 duration of program
							(1)Deadline for
			 initiationThe Assistant Secretary shall conduct the
			 demonstration program not later than one year after the date of enactment of
			 this Act.
							(2)DurationThe
			 program shall have a duration of not less than 180 days and not more than one
			 year.
							(d)Required
			 elementsIn conducting the
			 demonstration program, the Assistant Secretary shall—
							(1)assess best
			 operational, administrative, and management practices in creating uniform,
			 standards-based, and interoperable biometric identifier systems for all
			 individuals with access to secure or sterile areas of commercial service
			 airports; and
							(2)conduct a
			 risk-based analysis of the selected airports and other airports, as the
			 Assistant Secretary determines appropriate, to identify where the
			 implementation of biometric identifier systems could benefit security.
							(e)ConsiderationsIn
			 conducting the demonstration program, the Assistant Secretary shall consider,
			 at a minimum, the following:
							(1)Parallel
			 systemsExisting parallel biometric transportation security
			 systems applicable to workers with unescorted access to transportation systems,
			 including—
								(A)transportation
			 worker identification credentials issued under section 70105 of title 46,
			 United States Code;
								(B)armed law enforcement travel credentials
			 issued under section 44903(h)(6) of title 49, United States Code; and
								(C)other credential
			 and biometric identifier systems used by the Federal Government, as the
			 Assistant Secretary considers appropriate.
								(2)Efforts by
			 Transportation Security AdministrationAny biometric identifier system or
			 proposals developed by the Assistant Secretary.
							(3)Infrastructure
			 and technical requirementsThe architecture, modules, interfaces,
			 and transmission of data needed for airport security operations.
							(4)Existing airport
			 systemsCre­den­tial­ing and
			 access control systems in use in secure and sterile areas of airports.
							(5)Associated
			 costsThe costs of implementing uniform, standards-based, and
			 interoperable biometric identifier systems at airports, including—
								(A)the costs to
			 airport operators, airport workers, air carriers, and other aviation industry
			 stakeholders; and
								(B)the costs
			 associated with ongoing operations and maintenance and modifications and
			 enhancements needed to support changes in physical and electronic
			 infrastructure.
								(6)Information from
			 other sourcesRecommendations, guidance, and information from
			 other sources, including the Inspector General of the Department of Homeland
			 Security, the Comptroller General, the heads of other governmental entities,
			 organizations representing airport workers, and private individuals and
			 organizations.
							(f)Identification
			 of best practicesIn
			 conducting the demonstration program, the Assistant Secretary shall identify
			 best practices for the administration of biometric identifier access at
			 airports, including best practices for each of the following processes:
							(1)Registration,
			 vetting, and enrollment.
							(2)Issuance.
							(3)Verification and
			 use.
							(4)Expiration and
			 revocation.
							(5)Development of a
			 cost structure for acquisition of biometric identifier credentials.
							(6)Development of
			 redress processes for workers.
							(g)ConsultationIn conducting the demonstration program,
			 the Assistant Secretary shall consult with the Aviation Security Advisory
			 Committee regarding how airports may transition to uniform, standards-based,
			 and interoperable biometric identifier systems for airport workers and others
			 with unescorted access to secure or sterile areas of an airport.
						(h)EvaluationThe
			 Assistant Secretary shall conduct an evaluation of the demonstration program to
			 specifically assess best operational, administrative, and management practices
			 in creating a standard, interoperable, biometric identifier access system for
			 all individuals with access to secure or sterile areas of commercial service
			 airports.
						(i)Report to
			 CongressNot later than 180 days after the last day of that
			 demonstration program ends, the Assistant Secretary shall submit to the
			 appropriate congressional committees, including the Committee on Homeland
			 Security of the House of Representatives, a report on the results of the
			 demonstration program. The report shall include possible incentives for
			 airports that voluntarily seek to implement uniform, standards-based, and
			 interoperable biometric identifier systems.
						(j)Biometric
			 identifier system definedIn this section, the term
			 biometric identifier system means a system that uses biometric
			 identifier information to match individuals and confirm identity for
			 transportation security and other purposes.
						(k)Authorization of
			 appropriationsFrom amounts authorized under section 611, there
			 is authorized to be appropriated a total of $20,000,000 to carry out this
			 section for fiscal year 2011.
						639.Transportation
			 security training programsNot
			 later than one year after the date of enactment of this Act, the Assistant
			 Secretary shall establish recurring training of transportation security
			 officers regarding updates to screening procedures and technologies in response
			 to weaknesses identified in covert tests at airports. The training shall
			 include—
						(1)internal controls
			 for monitoring and documenting compliance of transportation security officers
			 with training requirements;
						(2)the availability
			 of high-speed Internet and Intranet connectivity to all airport training
			 facilities of the Administration; and
						(3)such other matters
			 as identified by the Assistant Secretary with regard to training.
						640.Deployment of
			 technology approved by science and technology directorate
						(a)In
			 generalThe Assistant
			 Secretary, in consultation with the Directorate of Science and Technology of
			 the Department of Homeland Security, shall develop and submit to the
			 appropriate committees of Congress, including the Committee on Homeland
			 Security of the House of Representatives, a strategic plan for the
			 certification and integration of technologies for transportation security with
			 high approval or testing results from the Directorate and the Transportation
			 Security Laboratory of the Department.
						(b)Contents of
			 strategic planThe strategic
			 plan developed under subsection (a) shall include—
							(1)a cost-benefit analysis to assist in
			 pri­or­i­tiz­ing investments in new checkpoint screening technologies that
			 compare the costs and benefits of screening technologies being considered for
			 development or acquisition with the costs and benefits of other viable
			 alternatives;
							(2)quantifiable
			 performance measures to assess the extent to which investments in research,
			 development, and deployment of checkpoint screening technologies achieve
			 performance goals for enhancing security at airport passenger checkpoints;
			 and
							(3)a
			 method to ensure that operational tests and evaluations have been successfully
			 completed in an operational environment before deploying checkpoint screening
			 technologies to airport checkpoints.
							(c)Report to
			 Congress
							(1)In
			 generalThe Assistant Secretary shall submit to the appropriate
			 committees of Congress, including the Committee on Homeland Security of the
			 House of Representatives, an annual report on the status of all technologies
			 that have undergone testing and evaluation, including technologies that have
			 been certified by the Department, and any technologies used in a demonstration
			 program administered by the Administration. The report shall also specify
			 whether the technology was submitted by an academic institution, including an
			 institution of higher education eligible to receive assistance under title III
			 or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq. and 1101 et
			 seq.).
							(2)First
			 reportThe first report submitted under this subsection shall
			 assess such technologies for a period of not less than 2 years.
							641.In-line baggage
			 screening studyThe Assistant
			 Secretary shall consult with the Advisory Committee and report to the
			 appropriate committees of Congress, including the Committee on Homeland
			 Security of the House of Representatives, on deploying optimal baggage
			 screening solutions and replacing baggage screening equipment nearing the end
			 of its life cycle at commercial service airports. Specifically, the report
			 shall address the Administration’s plans, estimated costs, and current
			 benchmarks for replacing explosive detection equipment that is nearing the end
			 of its life cycle.
					642.In-line checked
			 baggage screening systems
						(a)FindingsCongress
			 finds the following:
							(1)Since its
			 inception, the Administration has procured and installed over 2,000 explosive
			 detection systems (referred to in this section as EDS) and 8,000
			 explosive trace detection (referred to in this section as ETD)
			 systems to screen checked baggage for explosives at the Nation’s commercial
			 airports.
							(2)Initial deployment
			 of stand-alone EDS machines in airport lobbies resulted in operational
			 inefficiencies and security risks as compared to using EDS machines integrated
			 in-line with airport baggage conveyor systems.
							(3)The Administration
			 has acknowledged the advantages of fully integrating in-line checked baggage
			 EDS systems, especially at large airports. According to the Administration,
			 in-line EDS systems have proven to be cost-effective and more accurate at
			 detecting dangerous items.
							(4)As a result of the
			 large up-front capital investment required, these systems have not been
			 deployed on a wide-scale basis. The Administration estimates that installing
			 and operating the optimal checked baggage screening systems could potentially
			 cost more than $20,000,000,000 over 20 years.
							(5)Nearly
			 $2,000,000,000 has been appropriated for the installation of in-line explosive
			 detection systems, including necessary baggage handling system improvements,
			 since 2007.
							(b)GAO
			 reportThe Comptroller General shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the
			 Administration’s progress in deploying optimal baggage screening solutions and
			 replacing aging baggage screening equipment at the Nation’s commercial
			 airports. The report shall also include an analysis of the Administration’s
			 methodology for expending public funds to deploy in-line explosive detection
			 systems since 2007. The report shall address, at a minimum—
							(1)the
			 Administration’s progress in deploying optimal screening solutions at the
			 Nation’s largest commercial airports, including resources obligated and
			 expended through fiscal year 2009;
							(2)the potential
			 benefits and challenges associated with the deployment of optimal screening
			 solutions at the Nation’s commercial airports; and
							(3)the
			 Administration’s plans, estimated costs, and current milestones for replacing
			 EDS machines that are nearing the end of their estimated useful product
			 lives.
							(c)Updates
			 requiredNot later than 6 months after submitting the report
			 required in subsection (b) and every 6 months thereafter until the funds
			 appropriated for such systems are expended, the Comptroller General shall
			 provide the Committee on Homeland Security of the House of Representatives an
			 update regarding its analysis of the Administration’s expenditures for
			 explosive detection and in-line baggage systems.
						643.Inspector General
			 report on certain policies for Federal air marshalsNot later than 120 days after the date of
			 enactment of this Act, the Inspector General of the Department of Homeland
			 Security shall review the minimum standards and policies regarding rest periods
			 between deployments and any other standards or policies applicable to Federal
			 air marshals reporting to duty. After such review, the Inspector General shall
			 make any recommendations to such standards and policies the Inspector General
			 considers necessary to ensure an alert and responsible workforce of Federal air
			 marshals.
					644.Explosives
			 detection canine teams minimum for aviation security
						(a)Aviation
			 securityThe Assistant
			 Secretary shall ensure that the number of explosives detection canine teams for
			 aviation security is not less than 250 through fiscal year 2011.
						(b)Cargo
			 screeningThe Secretary shall
			 increase the number of canine detection teams, as of the date of enactment of
			 this Act, deployed for the purpose of meeting the 100 percent air cargo
			 screening requirement set forth in section 44901(g) of title 49, United States
			 Code, by not less than 100 canine teams through fiscal year 2011.
						645.Assessments and
			 GAO Report of inbound air cargo screeningSection 1602 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (121 Stat. 478) is amended
			 by inserting at the end the following:
						
							(c)Assessment of
				inbound complianceUpon establishment of the inbound air cargo
				screening system, the Assistant Secretary shall submit a report to the
				Committee on Homeland Security in the House of Representatives on the impact,
				rationale, and percentage of air cargo being exempted from screening under
				exemptions granted under section 44901(i)(1) of title 49, United States
				Code.
							(d)GAO
				reportNot later than 120 days after the date of enactment of
				this Act and quarterly thereafter until December 31, 2015, the Comptroller
				General shall review the air cargo screening system for inbound passenger
				aircraft and report to the Committee on Homeland Security in the House of
				Representatives on the status of implementation, including the approximate
				percentage of cargo being screened, as well as the Administration’s methods to
				verify the screening system’s
				implementation.
							.
					646.Status of
			 efforts to promote air cargo shipper certificationNot
			 later than 180 days after the date of enactment of this Act, the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the status of the implementation of the Administration’s
			 plan to promote a program to certify the screening methods used by shippers in
			 a timely manner, in accordance with section 44901(g) of title 49, United States
			 Code, including participation by shippers with robust and mature internal
			 security programs.
					647.Full and open
			 competition in security background screening serviceNot later than 9 months after the date of
			 enactment of this section, the Secretary shall publish in the Federal Register
			 a notice that the selection process for security background screening services
			 for persons requiring background screening in the aviation industry is subject
			 to full and open competition. The notice shall include—
						(1)a
			 statement that airports and other affected entities are not required to use a
			 single service provider of background screening services and may use the
			 services of other providers approved by the Assistant Secretary;
						(2)any requirements
			 for disposal of personally identifiable information by the approved provider by
			 a date certain; and
						(3)information on all
			 technical specifications and other criteria required by the Assistant Secretary
			 to approve a background screening service provider.
						648.Trusted
			 passenger/Registered Traveler program
						(a)Assessments and
			 background checksSubject to
			 paragraph (2) and not later than 120 days after the date of enactment of this
			 Act, to enhance aviation security through risk management at airport
			 checkpoints through use of a trusted passenger program, commonly referred to as
			 the Registered Traveler program, established pursuant to section 109(a)(3) of
			 the Aviation Transportation Security Act (115 Stat. 597), the Assistant
			 Secretary shall—
							(1)reinstate an initial and continuous
			 security threat assessment program as part of the Registered Traveler
			 enrollment process; and
							(2)allow Registered Traveler providers to
			 perform private sector background checks as part of their enrollment process
			 with assurance that the program shall be undertaken in a manner consistent with
			 constitutional privacy and civil liberties protections and be subject to
			 approval and oversight by the Assistant Secretary.
							(b)Notification
							(1)ContentsNot later than 180 days after the date of
			 enactment of this Act, if the Assistant Secretary determines that the
			 Registered Traveler program can be integrated into risk-based aviation security
			 operations under subsection (a), the Assistant Secretary shall report to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate
			 regarding—
								(A)the level of risk reduction provided by
			 carrying out section (a); and
								(B)how the Registered
			 Traveler program has been integrated into risk-based aviation security
			 operations.
								(2)Changes to
			 protocolThe Assistant
			 Secretary shall also set forth what changes to the program, including screening
			 protocols, have been implemented to realize the full potential of the
			 Registered Traveler program.
							(c)Treatment of
			 individuals with top secret security clearancesNot later than
			 180 days after the date of enactment of this Act, the Assistant Secretary shall
			 establish protocols to—
							(1)verify the
			 identity of United States citizens who participate in the Registered Traveler
			 program and possess a valid top secret security clearance granted by the
			 Federal Government; and
							(2)allow alternative screening procedures for
			 individuals described in paragraph (1), including random, risk-based screening
			 determined necessary to respond to a specific threat to security identified
			 pursuant to a security threat assessment.
							(d)Rule of
			 constructionNothing in this
			 section shall be construed to authorize any nongovernmental entity to perform
			 vetting against the terrorist screening database maintained by the
			 Administration.
						649.Report on cabin
			 crew communicationNot later
			 than one year after the date of enactment of this Act, the Assistant Secretary,
			 in consultation with the Advisory Committee established under section 44946 of
			 title 49, United States Code, shall prepare a report that assesses technologies
			 and includes standards for the use of wireless devices to enhance
			 transportation security on aircraft for the purpose of ensuring communication
			 between and among cabin crew and pilot crewmembers, embarked Federal air
			 marshals, and authorized law enforcement officials, as appropriate.
					650.Air cargo crew
			 trainingThe Assistant
			 Secretary, in consultation with the Advisory Committee established under
			 section 44946 of title 49, United States Code, shall develop a plan for
			 security training for the all-cargo aviation threats for pilots and, as
			 appropriate, other crewmembers operating in all-cargo transportation.
					651.Reimbursement
			 for airports that have incurred eligible costs
						(a)ProcessSection 1604(b)(2) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (121 Stat. 481) is amended
			 to read as follows:
							
								(2)Airports that
				have incurred eligible costs
									(A)In
				generalNot later than 60 days after the date of enactment of the
				Transportation Security Administration Authorization Act, the Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				establish a process for resolving reimbursement claims for airports that have
				incurred, before the date of enactment of this Act, eligible costs associated
				with development of partial or completed in-line baggage systems.
									(B)Process for
				receiving reimbursementThe process shall allow an
				airport—
										(i)to
				submit a claim to the Assistant Secretary for reimbursement for eligible costs
				described in subparagraph (A); and
										(ii)not later than
				180 days after date on which the airport submits the claim, to receive a
				determination on the claim and, if the determination is positive, to be
				reimbursed.
										(C)ReportNot later than 60 days after the date on
				which the Assistant Secretary establishes the process under subparagraph (B),
				the Assistant Secretary shall submit to the Committee on Homeland Security of
				the House of Representatives a report containing a description of the process,
				including a schedule for the timely reimbursement of airports for which a
				positive determination has been
				made.
									.
						(b)Reimbursements
			 of airports for eligible costs reimbursed at less than 90
			 percentIf the Secretary or Assistant Secretary reimbursed, after
			 August 3, 2007, an airport that incurred an amount for eligible costs under
			 section 44923 of title 49, United States Code, that was less than 90 percent of
			 such costs, the Secretary or Assistant Secretary shall reimburse such airport
			 under such section an amount equal to the difference for such eligible
			 costs.
						652.Establishment of
			 appeal and redress process for individuals wrongly delayed or prohibited from
			 boarding a flight, or denied a right, benefit, or privilege
						(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new
			 section:
							
								890A.Appeal and
				redress process for passengers wrongly delayed or prohibited from boarding a
				flight, or denied a right, benefit, or privilege
									(a)EstablishmentNot
				later than 30 days after the date of the enactment of this section, the
				Secretary shall establish a timely and fair process for individuals who believe
				they were delayed or prohibited from boarding a commercial aircraft or denied a
				right, benefit, or privilege because they were wrongly identified as a threat
				when screened against any terrorist watchlist or database used by the
				Transportation Security Administration (TSA) or any office or component of the
				Department.
									(b)Office of
				Appeals and Redress
										(1)EstablishmentThe
				Secretary shall establish in the Department an Office of Appeals and Redress to
				implement, coordinate, and execute the process established by the Secretary
				pursuant to subsection (a). The Office shall include representatives from the
				TSA and such other offices and components of the Department as the Secretary
				determines appropriate.
										(2)Comprehensive
				Cleared ListThe process established by the Secretary pursuant to
				subsection (a) shall include the establishment of a method by which the Office,
				under the direction of the Secretary, will maintain and appropriately
				disseminate a comprehensive list, to be known as the Comprehensive
				Cleared List, of individuals who—
											(A)were misidentified
				as an individual on any terrorist watchlist or database;
											(B)completed an
				approved Department of Homeland Security appeal and redress request and
				provided such additional information as required by the Department to verify
				the individual’s identity; and
											(C)permit the use of
				their personally identifiable information to be shared between multiple
				Departmental components for purposes of this section.
											(3)Use of
				Comprehensive Cleared List
											(A)In
				generalThe Secretary
				shall—
												(i)except as provided
				in subparagraph (B), transmit to the TSA or any other appropriate office or
				component of the Department, other Federal, State, local, and tribal entities,
				and domestic air carriers and foreign air carriers that use any terrorist
				watchlist or database, the Comprehensive Cleared List and any other information
				the Secretary determines necessary to resolve misidentifications and improve
				the administration of the advanced passenger prescreening system and reduce the
				number of false positives; and
												(ii)ensure that the
				Comprehensive Cleared List is taken into account by all appropriate offices or
				components of the Department when assessing the security risk of an
				individual.
												(B)Termination
												(i)In
				generalThe transmission of
				the Comprehensive Cleared List to domestic air carriers and foreign air
				carriers under clause (i) of subparagraph (A) shall terminate on the date on
				which the Federal Government assumes terrorist watch­list or database screening
				functions.
												(ii)Written
				notification to CongressNot
				later than 15 days after the date on which the transmission of the
				Comprehensive Cleared List to the air carriers referred to in clause (i) of
				this subparagraph terminates in accordance with such clause, the Secretary
				shall provide written notification to the Committee on Homeland Security of the
				House of Representatives and the Committee on Commerce, Science, and
				Transportation and the Committee on Homeland Security and Governmental Affairs
				of the Senate of such termination.
												(4)Intergovernmental
				effortsThe Secretary may—
											(A)enter into
				memoranda of understanding with other Federal, State, local, and tribal
				agencies or entities, as necessary, to improve the appeal and redress process
				and for other purposes such as to verify an individual’s identity and
				personally identifiable information; and
											(B)work with other
				Federal, State, local, and tribal agencies or entities that use any terrorist
				watchlist or database to ensure, to the greatest extent practicable, that the
				Comprehensive Cleared List is considered when assessing the security risk of an
				individual.
											(5)Handling of
				personally identifiable informationThe Secretary, in conjunction
				with the Chief Privacy Officer of the Department, shall—
											(A)require that
				Federal employees of the Department handling personally identifiable
				information of individuals (in this paragraph referred to as PII)
				complete mandatory privacy and security training prior to being authorized to
				handle PII;
											(B)ensure that the
				information maintained under this subsection is secured by encryption,
				including one-way hashing, data anonymization techniques, or such other
				equivalent technical security protections as the Secretary determines
				necessary;
											(C)limit the
				information collected from misidentified passengers or other individuals to the
				minimum amount necessary to resolve an appeal and redress request;
											(D)ensure that the
				information maintained under this subsection is shared or transferred via an
				encrypted data network that has been audited to ensure that the anti-hacking
				and other security related software functions perform properly and are updated
				as necessary;
											(E)ensure that any
				employee of the Department receiving the information maintained under this
				subsection handles such information in accordance with section 552a of title 5,
				United States Code, the Federal Information Security Management Act of 2002
				(Public Law 107–296), and other applicable laws;
											(F)only retain the
				information maintained under this subsection for as long as needed to assist
				the individual traveler in the appeal and redress process;
											(G)engage in
				cooperative agreements with appropriate Federal agencies and entities, on a
				reimbursable basis, to ensure that legal name changes are properly reflected in
				any terrorist watchlist or database and the Comprehensive Cleared List to
				improve the appeal and redress process and to ensure the most accurate lists of
				identifications possible (except that section 552a of title 5, United States
				Code, shall not prohibit the sharing of legal name changes among Federal
				agencies and entities for the purposes of this section); and
											(H)conduct and
				publish a privacy impact assessment of the appeal and redress process
				established under this section and transmit the assessment to the Committee on
				Homeland Security of the House of Representatives, and the Committee on
				Commerce, Science, and Transportation and the Committee on Homeland Security
				and Governmental Affairs of the Senate.
											(6)Initiation of
				appeal and redress process at airportsAt each airport at
				which—
											(A)the Department has
				a presence, the Office shall provide written information to air carrier
				passengers to begin the appeal and redress process established pursuant to
				subsection (a); and
											(B)the Department has
				a significant presence, provide the written information referred to in
				subparagraph (A) and ensure a TSA supervisor who is trained in such appeal and
				redress process is available to provide support to air carrier passengers in
				need of guidance concerning such process.
											(7)Report to
				CongressNot later than 240 days after the date of the enactment
				of this section, the Secretary shall submit to the Committee on Homeland
				Security of the House of Representatives and the Committee on Commerce,
				Science, and Transportation and the Committee on Homeland Security and
				Governmental Affairs of the Senate a report on the status of information
				sharing among users at the Department of any terrorist watchlist or database.
				The report shall include the following information:
											(A)A description of
				the processes and the status of the implementation of this section to share the
				Comprehensive Cleared List with other Department offices and components and
				other Federal, State, local, and tribal authorities that utilize any terrorist
				watchlist or database.
											(B)A description of
				the extent to which such other Department offices and components are taking
				into account the Comprehensive Cleared List.
											(C)Data on the number
				of individuals who have sought and successfully obtained redress through the
				Office of Appeals and Redress.
											(D)Data on the number of individuals who have
				sought and were denied redress through the Office of Appeals and
				Redress.
											(E)An assessment of
				what impact information sharing of the Comprehensive Cleared List has had on
				misidentifications of individuals who have successfully obtained redress
				through the Office of Appeals and Redress.
											(F)An updated privacy
				impact assessment.
											(c)Terrorist
				watchlist or database definedIn this section, the term terrorist
				watchlist or database means any terrorist watchlist or database used by
				the Transportation Security Administration or any office or component of the
				Department of Homeland Security or specified in Homeland Security Presidential
				Directive–6, in effect as of the date of the enactment of this
				section.
									.
						(b)Incorporation of
			 secure flightSection 44903(j)(2) of title 49, United States
			 Code, is amended—
							(1)in subparagraph
			 (C)(iii)—
								(A)by redesignating
			 subclauses (II) through (VII) as subclauses (III) through (VIII), respectively;
			 and
								(B)by inserting after
			 subclause (I) the following new subclause:
									
										(II)ensure, not later than 30 days after the
				date of the enactment of the Counterterrorism
				Enhancement and Department of Homeland Security Authorization
				Act, that the procedure established under subclause (I) is
				incorporated into the appeals and redress process established under section
				890A of the Homeland Security Act of
				2002;
										;
								(2)in subparagraph
			 (E)(iii), by inserting before the period at the end the following: , in
			 accordance with the appeals and redress process established under section 890A
			 of the Homeland Security Act of 2002; and
							(3)in subparagraph
			 (G)—
								(A)in clause (i), by
			 adding at the end the following new sentence: The Assistant Secretary
			 shall incorporate the process established pursuant to this clause into the
			 appeals and redress process established under section 890A of the Homeland
			 Security Act of 2002.; and
								(B)in clause (ii), by
			 adding at the end the following new sentence: The Assistant Secretary
			 shall incorporate the record established and maintained pursuant to this clause
			 into the Comprehensive Cleared List established and maintained under such
			 section 890A..
								(c)Conforming
			 amendmentTitle 49, United States Code, is amended by striking
			 section 44926 (and the item relating to such section in the analysis for
			 chapter 449 of title 49).
						(d)Clerical
			 amendmentSection 1(b) of the Homeland Security Act of 2002 (6
			 U.S.C. 101(b)) is amended by inserting after the item relating to section 890
			 the following new item:
							
								
									Sec. 890A. Appeal and redress process for
				passengers wrongly delayed or prohibited from boarding a flight, or denied a
				right, benefit, or
				privilege.
								
								.
						653.Personal protective
			 equipment
						(a)Use of personal
			 protective equipment
							(1)In
			 generalAny personnel of the
			 Transportation Security Administration voluntarily may wear personal protective
			 equipment during any emergency.
							(2)Written
			 guidanceNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall establish, coordinate, and
			 disseminate written guidance to personnel of the Transportation Security
			 Administration to allow for the voluntary usage of personal protective
			 equipment.
							(b)DefinitionIn
			 this section the term protective equipment includes surgical masks
			 and N95 masks.
						654.Security screening
			 for members of the Armed Forces
						(a)In
			 generalSection 44903 of
			 title 49, United States Code (as amended by this Act), is further amended by
			 adding at the end the following:
							
								(n)Security
				screening for members of the Armed Forces
									(1)In
				generalThe Assistant Secretary shall develop and implement a
				plan to provide expedited security screening services for a member of the Armed
				Forces, and any accompanying family member, when the member of the Armed Forces
				is traveling on official orders while in uniform through a primary airport (as
				defined by section 47102).
									(2)ProtocolsIn
				developing the plan, the Assistant Secretary shall consider—
										(A)leveraging
				existing security screening models used by airports and air carriers to reduce
				passenger wait times before entering a security screening checkpoint;
										(B)establishing
				standard guidelines for the screening of military uniform items, including
				combat boots; and
										(C)incorporating any new screening protocols
				into an existing trusted passenger program, as established pursuant to section
				109(a)(3) of the Aviation and Transportation Security Act (115 Stat. 613), or
				into the development of any new credential or system that incorporates
				biometric technology and other applicable technologies to verify the identity
				of individuals traveling in air transportation.
										(3)Report to
				CongressThe Assistant Secretary shall submit to the appropriate
				committees of Congress a report on the implementation of the
				plan.
									.
						(b)Effective
			 dateNot later than one year
			 after the date of enactment of this Act, the Assistant Secretary shall
			 establish the plan required by the amendment made by subsection (a).
						655.Report on
			 commercial aviation security plansNot later than one year after the date of
			 enactment of this Act, the Assistant Secretary shall submit a report to the
			 appropriate committees of Congress that—
						(1)reviews whether
			 the most recent security plans developed by the commercial aviation airports in
			 the United States territories meet the security concerns described in
			 guidelines and other official documents issued by the Transportation Security
			 Administration pertaining to parts 1544 and 1546 of title 49, Code of Federal
			 Regulations, particularly with regard to the commingling of passengers;
						(2)makes
			 recommendations regarding best practices supported by the Transportation
			 Security Administration and any adequate alternatives that address the problems
			 or benefits of commingling passengers at such airports to satisfy the concerns
			 described in paragraph (1);
						(3)reviews the potential costs of implementing
			 the preferred and alternative methods to address the Administration concerns
			 regarding parts 1544 and 1546 of title 49, Code of Federal Regulations,
			 particularly in regards to the commingling of passengers at the airport;
			 and
						(4)identifies funding sources, including grant
			 programs, to implement improved security methods at such airports.
						656.Study on
			 combination of facial and iris recognition
						(a)Study
			 requiredThe Assistant
			 Secretary shall carry out a study on the use of the combination of facial and
			 iris recognition to rapidly identify individuals in security checkpoint lines.
			 Such study shall focus on—
							(1)increased accuracy
			 of facial recognition;
							(2)enhancement of
			 existing iris recognition technology; and
							(3)establishment of
			 integrated face and iris features for accurate identification of
			 individuals.
							(b)Purpose of
			 studyThe purpose of the
			 study required by subsection (a) is to facilitate the use of a combination of
			 facial and iris recognition to provide a higher probability of success in
			 identification than either approach on its own and to achieve transformational
			 advances in the flexibility, authenticity, and overall capability of integrated
			 biometric detectors and satisfy one of major issues with war against
			 terrorists. The operational goal of the study should be to provide the
			 capability to non-intrusively collect biometrics (face image, iris) in less
			 than 10 seconds without impeding the movement of individuals.
						657.Issuance of
			 regulations and security directives using emergency procedures
						(a)In
			 generalSection 114(l) of
			 title 49, United States Code, is amended—
							(1)in paragraph
			 (2)—
								(A)in subparagraph
			 (A) by striking immediately in order to protect transportation
			 security and inserting in order to respond to an imminent threat
			 of finite duration; and
								(B)in subparagraph
			 (B) by inserting to determine if the regulation or security directive is
			 needed to respond to an imminent threat of finite duration before the
			 period at the end of the first sentence;
								(2)by striking
			 paragraph (3) and inserting the following:
								
									(3)Factors to
				consider
										(A)In
				generalIn determining whether to issue, rescind, or revise a
				regulation or security directive under this subsection, the Assistant Secretary
				shall consider, as factors in the final determination—
											(i)whether the costs
				of the regulation or security directive are excessive in relation to the
				enhancement of security the regulation or security directive will
				provide;
											(ii)whether the regulation or security
				directive will remain effective for more than a 90-day period; and
											(iii)whether the
				regulation or security directive will require revision in the subsequent 90-day
				period.
											(B)Authority to
				waive certain requirementsFor purposes of subparagraph (A)(i),
				the Assistant Secretary may waive any requirement for an analysis that
				estimates the number of lives that will be saved by the regulation or security
				directive or the cost basis for carrying out the regulation or security
				directive if the Assistant Secretary determines that it is not feasible to make
				such an estimate.
										;
				and
							(3)by adding at the
			 end the following:
								
									(5)Rulemaking
				requiredThe Assistant
				Secretary shall, to the maximum extent possible, ensure that a regulation or
				security directive issued under paragraph (2) that remains effective, with or
				without revision, for a period of more than 180 days is subject to a rulemaking
				pursuant to subchapter II of chapter 5 of title 5, except that nothing in this
				paragraph shall require the disclosure of information otherwise protected from
				public disclosure under law or
				regulation.
									.
							(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall apply to a regulation issued under
			 section 114(l)(2) of title 49, United States Code, before, on, or after the
			 date of enactment of this Act.
						658.General
			 aviation negotiated rulemaking
						(a)Negotiated
			 rulemaking committeeSubject to subsection (b), the Secretary may
			 not issue a rule, interim final rule, or a new rulemaking intended to address,
			 in whole or in part, the proposed rulemaking entitled Large Aircraft
			 Security Program, Other Aircraft Operator Security Program, and Airport
			 Operator Security Program (TSA–2008–0021) unless the Secretary—
							(1)establishes a
			 negotiated rulemaking committee in accordance with the requirements for
			 establishing an advisory committee under section 871 of the Homeland Security
			 Act of 2002 (6 U.S.C. 451); and
							(2)receives a written
			 report from the advisory committee chosen pursuant to paragraph (1) describing
			 in detail its findings and recommendations.
							(b)Rule
			 exception
							(1)Urgent
			 threatThe Secretary may issue a rule prohibited by subsection
			 (a) if the Secretary determines, based on a credible and urgent threat, that an
			 emergency exists that necessitates the immediate issuance of such a rule to
			 save lives or protect property.
							(2)Review of
			 emergency determinationNot later than 30 days after such a rule
			 is issued under this subsection, the Inspector General of the Department of
			 Homeland Security shall determine if a credible and urgent threat existed that
			 necessitated issuing an immediate rule and report its findings to the
			 Committees on Homeland Security and Transportation and Infrastructure of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
							CSurface
			 Transportation Security
				661.Sense of
			 Congress regarding securing surface transportation systems
					(a)FindingsThe Congress finds that—
						(1)the Transportation Security Administration
			 is uniquely positioned to lead the efforts to secure our Nation’s rail and mass
			 transit systems and other modes of surface transportation against terrorist
			 attack and should leverage the investments and expertise developed from
			 securing our Nation's commercial air transportation system;
						(2)the successes of the Transportation
			 Security Administration's National Explosives Detection Canine Team Program has
			 furthered the Transportation Security Administration's ability to secure our
			 Nation’s transportation systems against terrorist attack by preventing and
			 protecting against explosives threats;
						(3)each weekday approximately 11,300,000
			 passengers depend on our Nation’s mass transit systems as a means of
			 transportation;
						(4)rail and mass transit systems serve as an
			 enticing target for terrorists and terrorist organizations, such as Al Qaeda,
			 as evidenced by the March 11, 2004, attack on the Madrid, Spain, rail system,
			 the July 7, 2005, attack on the London, England, mass transit system, and the
			 July 11, 2006, and November 26, 2008, attacks on the Mumbai, India, rail
			 system;
						(5)the Transportation Security Administration
			 Authorization Act of 2009, which was passed by the House of Representatives on
			 June 4, 2009, in an overwhelming and bipartisan manner, expresses Congress’
			 commitment to bolstering the security of rail and mass transit systems;
			 and
						(6)securing our Nation’s rail and mass transit
			 systems against terrorist attack and other security threats is essential due to
			 their impact on our Nation’s economic stability and the continued functioning
			 of our national economy.
						(b)Sense of
			 CongressIt is the sense of
			 the Congress that the Transportation Security Administration should—
						(1)continue to
			 enhance security against terrorist attack and other security threats to our
			 Nation's rail and mass transit systems and other modes of surface
			 transportation;
						(2)continue expansion
			 of the National Explosives Detection Canine Team Program, which has proven to
			 be an effective tool in securing against explosives threats to our Nation's
			 rail and mass transit systems, with particular attention to the application of
			 its training standards and the establishment of a reliable source of
			 domestically bred canines;
						(3)improve upon the
			 success of the Online Learning Center by providing increased person-to-person
			 professional development programs to ensure those responsible for securing our
			 surface transportation systems against terrorist attack are highly trained in
			 both securing those systems against terrorist attack and professional relations
			 with the traveling public; and
						(4)continue to secure
			 our Nation’s mass transit and rail systems against terrorist attack and other
			 security threats, so as to ensure the security of commuters on our Nation’s
			 rail and mass transit systems and prevent the disruption of rail lines critical
			 to our Nation’s economy.
						662.Assistant
			 Secretary definedSection 1301
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1111) is amended—
					(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
					(2)by inserting after
			 paragraph (1) the following:
						
							(2)Assistant
				SecretaryThe term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security
				Administration).
							.
					663.Surface
			 transportation security inspection program
					(a)FindingsCongress finds the following:
						(1)Surface
			 transportation security inspectors assist passenger rail stakeholders in
			 identifying security gaps through Baseline Assessment for Security Enhancement
			 (BASE) reviews, monitor freight rail stakeholder efforts to reduce
			 the risk that toxic inhalation hazard shipments pose to high threat urban areas
			 through Security Action Item (SAI) reviews, and assist in
			 strengthening chain of custody security.
						(2)Surface transportation security inspectors
			 play a critical role in building and maintaining working relationships with
			 transit agencies and acting as liaisons between such agencies and the
			 Transportation Security Operations Center, relationships which are vital to
			 effective implementation of the surface transportation security mission.
						(3)In December 2006,
			 the Transportation Security Administration shifted from a system in which
			 surface transportation security inspectors reported to surface-focused
			 supervisors to a system in which inspectors report to aviation-focused
			 supervisors in the field; a shift which has resulted in a strained chain of
			 command, misappropriation of inspectors to nonsurface activities, the hiring of
			 senior-level inspectors with no surface qualifications, and significant damage
			 to relationships with transit agencies and inspector morale.
						(b)Surface
			 Transportation Security Inspection OfficeSection 1304 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113) is
			 amended—
						(1)by redesignating
			 subsections (c) through (j) as subsections (b) through (i), respectively;
			 and
						(2)by striking
			 subsections (a) and (b) and inserting the following:
							
								(a)Surface
				Transportation Security Inspection Office
									(1)EstablishmentThe Secretary, acting through the Assistant
				Secretary, shall establish an office to be known as the Surface Transportation
				Security Inspection Office (in this section referred to as the
				Office).
									(2)MissionThe
				Secretary shall use the Office to train, employ, and utilize surface
				transportation security inspectors to—
										(A)assist surface
				transportation carriers, operators, owners, entities, and facilities to enhance
				their security against terrorist attacks and other security threats; and
										(B)assist the
				Secretary in enforcing applicable surface transportation security regulations
				and directives.
										(3)Officers
										(A)DirectorThe head of the Office shall be the
				Director, who shall—
											(i)oversee and
				coordinate the activities of the Office, including all officers and any
				corresponding surface transportation modes in which the Office carries out such
				activities, and the surface transportation security inspectors who assist in
				such activities; and
											(ii)act as the
				primary point of contact between the Office and other entities that support the
				Department’s surface transportation security mission through the efficient and
				appropriate use of surface transportation security inspectors and strong
				working relationships with surface transportation security stakeholders.
											(B)Deputy
				DirectorThere shall be a Deputy Director of the Office, who
				shall—
											(i)assist the
				Director in carrying out the responsibilities of the Director under this
				subsection; and
											(ii)serve as acting
				Director in the absence of the Director and during any vacancy in the office of
				Director.
											(4)Appointment
										(A)In
				generalThe Director and Deputy Director shall be responsible on
				a full-time basis for the duties and responsibilities described in this
				subsection.
										(B)ClassificationThe
				position of Director shall be considered a position in the Senior Executive
				Service as defined in section 2101a of title 5, United States Code, and the
				position of Deputy Director shall be considered a position classified at grade
				GS–15 of the General Schedule.
										(5)LimitationNo
				person shall serve as an officer under subsection (a)(3) while serving in any
				other position in the Federal Government.
									(6)Field
				Offices
										(A)EstablishmentThe Secretary shall establish primary and
				secondary field offices in the United States to be staffed by surface
				transportation security inspectors in the course of carrying out their duties
				under this section.
										(B)DesignationThe
				locations for, and designation as primary or
				secondary of, such field offices shall be determined in a manner
				that is consistent with the Department’s risk-based approach to carrying out
				its homeland security mission.
										(C)Command
				structure
											(i)Primary field
				officesEach primary field office shall be led by a chief surface
				transportation security inspector, who has significant experience with surface
				transportation systems, facilities, and operations and shall report directly to
				the Director.
											(ii)Secondary field
				officesEach secondary field office shall be led by a senior
				surface transportation security inspector, who shall report directly to the
				chief surface transportation security inspector of a geographically appropriate
				primary field office, as determined by the
				Director.
											.
						(c)Number of
			 InspectorsSection 1304(e) of such Act (6 U.S.C. 1113(e)), as
			 redesignated by subsection (b) of this section, is amended to read as
			 follows:
						
							(e)Number of
				InspectorsSubject to the
				availability of appropriations, the Secretary shall hire not fewer than 200
				additional surface transportation security inspectors in fiscal year
				2011.
							.
					(d)CoordinationSection 1304(f) of such Act (6 U.S.C.
			 1113(f)), as redesignated by subsection (b) of this section, is amended by
			 striking 114(t) and inserting 114(s).
					(e)ReportSection 1304(h) of such Act (6 U.S.C.
			 1113(h)), as redesignated by subsection (b) of this section, is amended by
			 striking 2008 and inserting 2011.
					(f)PlanSection 1304(i) of such Act (6 U.S.C.
			 1113(i)), as redesignated by subsection (b) of this section, is amended to read
			 as follows:
						
							(i)Plan
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Transportation Security Administration
				Authorization Act, the Secretary shall submit to the Committee on
				Homeland Security of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate a plan for expanding the duties
				and leveraging the expertise of surface transportation security inspectors to
				further support the Department’s surface transportation security
				mission.
								(2)ContentsThe
				plan shall include—
									(A)an analysis of how
				surface transportation security inspectors could be used to conduct oversight
				activities with respect to surface transportation security projects funded by
				relevant grant programs administered by the Department;
									(B)an evaluation of
				whether authorizing surface transportation security inspectors to obtain or
				possess law enforcement qualifications or status would enhance the capacity of
				the Office to take an active role in the Department’s surface transportation
				security operations; and
									(C)any other
				potential functions relating to surface transportation security the Secretary
				determines
				appropriate.
									.
					(g)Authorization of
			 appropriationsSection 1304
			 of such Act (6 U.S.C. 1113) is amended by adding at the end the
			 following:
						
							(j)Authorization of
				appropriationsFrom amounts
				made available under section 611 of the Transportation Security Administration Authorization
				Act, there are authorized to be appropriated such sums as may be
				necessary to the Secretary to carry out this section for fiscal year
				2011.
							.
					(h)Conforming
			 amendmentSection 1304(b) of
			 such Act (6 U.S.C. 1113(b)), as redesignated by subsection (b) of this section,
			 is amended by striking subsection (e) and inserting
			 subsection (d).
					664.Visible
			 intermodal prevention and response teamsSection 1303 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is
			 amended—
					(1)in subsection (a)
			 by striking Administrator of the Transportation Security
			 Administration, and inserting Assistant
			 Secretary,;
					(2)in subsection
			 (a)(4) by striking team, and inserting team as to
			 specific locations and times within their facilities at which VIPR teams should
			 be deployed to maximize the effectiveness of such deployment and other
			 matters,; and
					(3)by striking
			 subsection (b) and inserting the following:
						
							(b)Performance
				measuresNot later than one
				year after the date of enactment of the Transportation Security Administration Authorization
				Act, the Secretary shall develop and implement a system of
				qualitative performance measures and objectives by which to assess the roles,
				activities, and effectiveness of VIPR team operations on an ongoing basis,
				including a mechanism through which the transportation entities listed in
				subsection (a)(4) may submit feedback on VIPR team operations involving their
				systems or facilities.
							(c)PlanNot later than one year after the date of
				enactment of the Transportation Security
				Administration Authorization Act, the Secretary shall develop and
				implement a plan for ensuring the interoperability of communications among all
				participating VIPR team components as designated under subsection (a)(1) and
				between VIPR teams and any relevant transportation entities as designated in
				subsection (a)(4) whose systems or facilities are involved in VIPR team
				operations, including an analysis of the costs and resources required to carry
				out the plan.
							(d)Authorization of
				AppropriationsFrom amounts made available under section 611 of
				the Transportation Security Administration
				Authorization Act, there are authorized to be appropriated to the
				Secretary to carry out this section such sums as may be necessary for fiscal
				year
				2011.
							.
					665.Surface
			 Transportation Security stakeholder participation
					(a)In
			 generalTitle XIII of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111
			 et seq.) is amended by adding at the end the following:
						
							1311.Transit
				Security Advisory Committee
								(a)Establishment
									(1)In
				generalThe Assistant
				Secretary shall establish in the Transportation Security Administration an
				advisory committee, to be known as the Transit Security Advisory Committee (in
				this section referred to as the Advisory Committee), to assist the
				Assistant Secretary with issues pertaining to surface transportation
				security.
									(2)Recommendations
										(A)In
				generalThe Assistant Secretary shall require the Advisory
				Committee to develop recommendations for improvements to surface transportation
				security planning, methods, equipment, and processes.
										(B)Priority
				issuesNot later than one year after the date of enactment of the
				Transportation Security Administration Authorization Act, the Advisory
				Committee shall submit to the Assistant Secretary recommendations on—
											(i)improving homeland
				security information sharing between components of the Department of Homeland
				Security and surface transportation security stake­hold­ers, including those
				represented on the Advisory Committee; and
											(ii)streamlining or
				consolidating redundant security background checks required by the Department
				under relevant statutes governing surface transportation security, as well as
				redundant security background checks required by States where there is no
				legitimate homeland security basis for requiring such checks.
											(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
									(4)Unpaid
				positionAdvisory Committee Members shall serve at their own
				expense and receive no salary, reimbursement for travel expenses, or other
				compensation from the Federal Government.
									(b)Membership
									(1)In
				generalThe Assistant Secretary shall ensure that the Advisory
				Committee is composed of not more than one individual representing not more
				than 27 member organizations, including representatives from public
				transportation agencies, passenger rail agencies or operators, railroad
				carriers, motor carriers, owners or operators of highways, over-the-road bus
				operators and terminal owners and operators, pipeline operators, labor
				organizations representing employees of such entities, and the surface
				transportation security technology industry.
									(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary and the Assistant Secretary shall
				have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
									(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
								(d)Passenger
				carrier security working group
									(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a passenger carrier security working group to provide
				recommendations for successful implementation of initiatives relating to
				passenger rail, over-the-road bus, and public transportation security proposed
				by the Transportation Security Administration in accordance with statutory
				requirements, including relevant grant programs and security training
				provisions.
									(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Transportation
				Security Administration’s initiatives relating to passenger rail, over-the-road
				bus, and public transportation security, including grant, training, inspection,
				or other relevant programs authorized in titles XIII and XIV, and subtitle C of
				title XV of this Act.
									(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in public transportation, over-the-road bus, or passenger rail
				systems and operations, all appointed by the Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
										(B)SubmissionNot
				later than one year after the date of enactment of the Transportation Security
				Administration Authorization Act, and on an annual basis thereafter, the
				working group shall submit a report on the findings and recommendations
				developed under subparagraph (A) to the Assistant Secretary.
										(e)Freight rail
				security working group
									(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a freight rail security working group to provide
				recommendations for successful implementation of initiatives relating to
				freight rail security proposed by the Transportation Security Administration in
				accordance with statutory requirements, including relevant grant programs and
				security training provisions.
									(2)MeetingsThe working group shall meet at least
				semiannually and provide annual reports to the Assistant Secretary with
				recommendations to improve the Transportation Security Administration’s
				initiatives relating to freight rail security, including grant, training,
				inspection, or other relevant programs authorized in titles XIII and XV of this
				Act.
									(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in freight rail systems and operations, all appointed by the
				Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
										(B)SubmissionNot
				later than one year after the date of enactment of the
				Transportation Security Administration
				Authorization Act, and on an annual basis thereafter, the working
				group shall submit a report on the findings and recommendations developed under
				subparagraph (A) to the Assistant
				Secretary.
										.
					(b)Conforming
			 amendmentSection 1(b) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (Public Law 110–53) is amended by adding at the end
			 of title XIII (Transportation Security Enchantments) the following:
						
							
								Sec. 1311. Transit Security Advisory
				Committee.
							
							.
					666.Human capital
			 plan for surface transportation security personnel
					(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Assistant Secretary shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 human capital plan for hiring, training, managing, and compensating surface
			 transportation security personnel, including surface transportation security
			 inspectors.
					(b)ConsultationIn
			 developing the human capital plan, the Assistant Secretary shall consult with
			 the chief human capital officer of the Department of Homeland Security, the
			 Director of the Surface Transportation Security Inspection Office, the
			 Inspector General of the Department of Homeland Security, and the Comptroller
			 General.
					(c)ApprovalPrior
			 to submission, the human capital plan shall be reviewed and approved by the
			 chief human capital officer of the Department of Homeland Security.
					667.Surface
			 transportation security training
					(a)Status
			 ReportNot later than 30 days
			 after the date of enactment of this Act, the Secretary shall submit a report to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate on the
			 status of the Department’s implementation of sections 1408, 1517, and 1534 of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
			 1137, 1167, and 1184), including detailed timeframes for development and
			 issuance of the transportation security training regulations required under
			 such sections.
					(b)Private
			 providersNot later than one year after the date of enactment of
			 this Act, the Assistant Secretary shall identify criteria and establish a
			 process for approving and maintaining a list of approved private third-party
			 providers of security training with whom surface transportation entities may
			 enter into contracts, as needed, for the purpose of satisfying security
			 training requirements of the Department of Homeland Security, including
			 requirements developed under sections 1408, 1517, and 1534 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167, and
			 1184).
					668.Improvement of
			 public transportation security assistance
					(a)In
			 generalSection 1406 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135;
			 Public Law 110–53) is amended—
						(1)in subsection (b)(1)—
							(A)in subparagraph
			 (B), by inserting bollards, after including;
			 and
							(B)in subparagraph
			 (D), by inserting after including the following: projects
			 for the purpose of demonstrating or assessing the capability of such systems
			 and;
							(2)by redesignating
			 subsections (e) through (k) as subsections (f) through (l),
			 respectively;
						(3)by redesignating
			 subsections (l) and (m) as subsections (n) and (o), respectively;
						(4)by inserting after
			 subsection (d) the following new subsection (e):
							
								(e)Procedure
									(1)Timeline
										(A)Availability of
				applicationsApplications for
				grants under this section for a grant cycle shall be made available to eligible
				applicants not later than 30 days after the date of the enactment of the
				appropriations Act for the Department of Homeland Security for the same fiscal
				year as the grant cycle.
										(B)Submission of
				applicationsA public
				transportation agency that is eligible for a grant under this section shall
				submit an application for a grant not later than 45 days after the applications
				are made available under subparagraph (A).
										(C)ActionThe
				Secretary shall make a determination approving or rejecting each application
				submitted under subparagraph (B), notify the applicant of the determination,
				and immediately commence any additional processes required to allow an approved
				applicant to begin to receive grant funds by not later than 60 days after date
				on which the Secretary receives the application.
										(2)Prohibition of
				cost-sharing requirementNo grant under this section may require
				any cost-sharing contribution from the grant recipient or from any related
				State or local agency.
									(3)Annual
				reportNot later than the
				date that is 180 days after the last determination made under paragraph (1)(C)
				for a grant cycle, the Secretary shall submit to the Committees on
				Appropriations and Homeland Security of the House of Representatives and the
				Committees on Appropriations and Homeland Security and Governmental Affairs of
				the Senate a report that includes a list of all grants awarded under this
				section for that grant cycle for which the grant recipient is not, as of such
				date, able to receive grant funds and an explanation of why such funds have not
				yet been released for use by the recipient.
									(4)Performance
										(A)DurationThe
				performance period for grants made under this section shall be a period of time
				not less than 36 months in duration.
										(B)TimingThe
				performance period for any grant made under this section shall not begin to run
				until the recipient of the grant has been formally notified that funds provided
				under the terms of the grant have been released for use by the
				recipient.
										;
						(5)by inserting after subsection (l), as
			 redesignated by paragraph (2) of this section, the following new subsection
			 (m):
							
								(m)AccessThe Secretary shall ensure that, for each
				grant awarded under this section, the Inspector General of the Department is
				authorized to—
									(1)examine any
				records of the grant recipient or any contractors or subcontractors with which
				the recipient enters into a contract, or any State or local agency, that
				directly pertain to and involve transactions relating to grants under this
				section; and
									(2)interview any
				officer or employee of the recipient, any contractors or subcontractors with
				which the recipient enters into a contract, or State or local agency regarding
				such transactions.
									;
				and
						(6)in subsection (o),
			 as redesignated by paragraph (3) of this section—
							(A)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)In
				generalThere is authorized
				to be appropriated to the Secretary to make grants under this section
				$1,100,000,000 for fiscal year 2011, except that not more than 30 percent of
				such funds may be used for operational costs under subsection (b)(2) of this
				section.
									;
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
							(C)by inserting after paragraph (2) the
			 following new paragraph (3):
								
									(3)ExceptionThe limitation on the percentage of funds
				that may be used for operational costs under paragraph (1) shall not apply to
				any costs involved with or relating to explosives detection canine teams
				acquired or used for the purpose of securing public transportation systems or
				facilities.
									.
							(b)Technical
			 assistance pilot program
						(1)Pilot program
			 required
							(A)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Assistant Secretary shall
			 conduct and complete a pilot program to provide grants to not more than 7
			 public transportation agencies eligible for security grants under section 1406
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1135; Public Law 110–53) for the purpose of obtaining external technical
			 support and expertise to assist such agencies in conducting comprehensive
			 security risk assessments of public transportation systems, resources, and
			 facilities.
							(B)MethodologyNot
			 later than 90 days after the date of the enactment of this Act, the Assistant
			 Secretary shall identify—
								(i)a
			 comprehensive risk methodology for conducting comprehensive security risk
			 assessments using grants made under this subsection that accounts for all three
			 elements of risk, including threat, vulnerability, and consequence; and
								(ii)an
			 approved third-party provider of technical support and expertise for the
			 purpose of providing external assistance to grantees in conducting
			 comprehensive security risk assessments.
								(C)Participants
								(i)In
			 generalIn selecting public transportation agencies to
			 participate in the pilot program, the Assistant Secretary shall approve
			 eligible agencies based on a combination of factors, including risk, whether
			 the agency has completed a comprehensive security risk assessment referred to
			 in subparagraph (B)(i) within a year preceding the date of enactment of this
			 Act, and geographic representation.
								(ii)Prior
			 effortsNo eligible public transportation agency may be denied
			 participation in the pilot program on the grounds that it has applied for other
			 grants administered by the Department for the purpose of conducting a
			 comprehensive security risk assessment.
								(D)ProhibitionsIn
			 carrying out the pilot program the Assistant Secretary shall ensure
			 that—
								(i)grants awarded
			 under the pilot program shall supplement and not replace other sources of
			 Federal funding;
								(ii)other sources of
			 Federal funding are not taken into consideration when assistance is awarded
			 under the pilot program; and
								(iii)no
			 aspect of the pilot program is conducted or administered by a component of the
			 Department other than the Transportation Security Administration.
								(2)ReportNot
			 later than 180 days after the completion of the pilot program, the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives a report on the results of the pilot program, including an
			 analysis of the feasibility and merit of expanding the pilot program to a
			 permanent program and any recommendations determined appropriate by the
			 Assistant Secretary.
						(3)Authorization of
			 appropriationsOf amounts made available pursuant to section 611
			 for fiscal year 2011, $7,000,000 shall be available to the Assistant Secretary
			 to carry out this subsection. Any amount made available to the Assistant
			 Secretary pursuant to this paragraph shall remain available until the end of
			 fiscal year 2012.
						(c)Report on
			 recommendations of Comptroller General
						(1)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on the status
			 of the Secretary’s implementation of the recommendations of the Comptroller
			 General with respect to the improvement of the administration of security
			 grants under section 1406 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53).
						(2)Review by
			 Inspector GeneralBefore the Secretary submits the report
			 required under paragraph (1), the report shall be reviewed by the Inspector
			 General of the Department of Homeland Security. When the Secretary submits the
			 report to Congress under paragraph (1), the Secretary shall include with the
			 report documentation verifying that the report was reviewed by the Inspector
			 General in accordance with this paragraph.
						669.International
			 lessons learned for securing passenger rail and public transportation
			 systems
					(a)FindingsCongress finds that—
						(1)numerous terrorist
			 attacks since September 11, 2001, have targeted passenger rail or public
			 transportation systems;
						(2)nearly 200 people
			 were killed and almost 2,000 more were injured when terrorists set off 10
			 simultaneous explosions on 4 commuter trains in Madrid, Spain, on March 11,
			 2004;
						(3)50 people were
			 killed and more than 700 injured in successive bombings of 3 transit stations
			 and a public bus in London, England, on July 7, 2005, and a second attack
			 against 4 similar targets on July 21, 2005, failed because of faulty
			 detonators;
						(4)more than 200
			 people were killed and more than 700 injured in simultaneous terrorist bombings
			 of commuter trains on the Western Line in the suburbs of Mumbai, India, on July
			 11, 2006;
						(5)the acts of
			 terrorism in Mumbai, India, on November 26, 2008, included commando-style
			 attacks on a major railway station; and
						(6)a
			 disproportionately low amount of attention and resources have been devoted to
			 surface transportation security by the Department of Homeland Security,
			 including the security of passenger rail and public transportation systems, as
			 compared with aviation security, which has been the primary focus of Federal
			 transportation security efforts generally, and of the Transportation Security
			 Administration in particular.
						(b)StudyThe
			 Comptroller General shall conduct a study on the efforts undertaken by the
			 Secretary and Assistant Secretary, as well as other entities determined by the
			 Comptroller General to have made significant efforts, since January 1, 2004, to
			 learn from foreign nations that have been targets of terrorist attacks on
			 passenger rail and public transportation systems in an effort to identify
			 lessons learned from the experience of such nations to improve the execution of
			 Department functions to address transportation security gaps in the United
			 States.
					(c)Report
						(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the results of the study.
			 The report shall also include an analysis of relevant conflicts of law that may
			 affect the ability of the Department to apply lessons learned.
						(2)RecommendationsThe
			 Comptroller General shall include in the report recommendations on how the
			 Department and its components, including the Transportation Security
			 Administration, can expand efforts to learn from the expertise and the security
			 practices of passenger rail and public transportation systems in foreign
			 nations that have experienced terrorist attacks on such systems.
						670.Underwater
			 tunnel security demonstration project
					(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary for Science and Technology, shall conduct a full-scale demonstration
			 project to test and assess the feasibility and effectiveness of certain
			 technologies to enhance the security of underwater public transportation
			 tunnels against terrorist attacks involving the use of improvised explosive
			 devices.
					(b)Inflatable
			 plugs
						(1)In
			 generalAt least one of the technologies tested under subsection
			 (a) shall be inflatable plugs that may be rapidly deployed to prevent flooding
			 of a tunnel.
						(2)First technology
			 testedNot later than 180 days after the date of enactment of
			 this Act, the Assistant Secretary shall carry out a demonstration project that
			 tests the effectiveness of using inflatable plugs for the purpose described in
			 paragraph (1).
						(c)Report to
			 congressNot later than 180 days after completion of the
			 demonstration project under this section, the Assistant Secretary shall submit
			 a report to the appropriate committees of Congress, including the Committee on
			 Homeland Security of the House of Representatives, on the results of the
			 demonstration project.
					(d)Authorization of
			 appropriationOf the amounts
			 made available under section 201 for fiscal year 2011, $8,000,000 shall be
			 available to carry out this section.
					671.Passenger rail
			 security demonstration project
					(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary for Science and Technology, shall conduct a demonstration project in
			 a passenger rail system to test and assess the feasibility and effectiveness of
			 technologies to strengthen the security of passenger rail systems against
			 terrorist attacks involving the use of improvised explosive devices.
					(b)Security
			 technologiesThe demonstration project under this section shall
			 test and assess technologies to—
						(1)detect improvised
			 explosive devices on station platforms, through the use of foreign object
			 detection programs in conjunction with cameras; and
						(2)defeat improvised
			 explosive devices left on rail tracks.
						(c)Report to
			 CongressNot later than 180
			 days after completion of the demonstration project under this section, the
			 Assistant Secretary shall submit a report to the appropriate committees of
			 Congress, including the Committee on Homeland Security of the House of
			 Representatives, on the results of the demonstration project.
					672.Explosives
			 detection canine teamsSection
			 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6
			 U.S.C. 1116) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking 2010 and inserting 2011;
			 and
						(B)by adding at the
			 end the following new paragraph:
							
								(3)Allocation
									(A) In
				generalThe Secretary shall
				increase the number of canine teams certified by the Transportation Security
				Administration for the purpose of passenger rail and public transportation
				security activities to not less than 200 canine teams by the end of fiscal year
				2011.
									(B)Cooperative
				agreementsThe Secretary shall expand the use of canine teams to
				enhance passenger rail and public transportation security by entering into
				cooperative agreements with passenger rail and public transportation agencies
				eligible for security assistance under section 1406 of this Act for the purpose
				of deploying and maintaining canine teams to such agencies for use in passenger
				rail or public transportation security activities and providing for assistance
				in an amount not less than $75,000 for each canine team deployed, to be
				adjusted by the Secretary for inflation.
									(C)Authorization of
				appropriationsFrom amounts made available under section 611 of
				the Transportation Security Administration Authorization Act, there are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this paragraph for fiscal year
				2011.
									;
						(2)in subsection
			 (d)—
						(A)in paragraph (3),
			 by striking and;
						(B)in paragraph (4),
			 by striking the period at the end and inserting the following: ;
			 and; and
						(C)by adding at the
			 end the following new paragraph:
							
								(5)expand the use of canine teams trained to
				detect vapor wave trails in passenger rail and public transportation security
				environments, as the Secretary, in consultation with the Assistant Secretary,
				determines
				appropriate.
								;
						(3)in subsection (e),
			 by striking , if appropriate, and inserting , to the
			 extent practicable,; and
					(4)by striking
			 subsection (f) and inserting the following new subsection (f):
						
							(f)ReportNot later than one year after the date of
				the enactment of the Transportation Security
				Administration Authorization Act, the Comptroller General shall
				submit to the appropriate congressional committees a report on—
								(1)utilization of explosives detection canine
				teams to strengthen security in passenger rail and public transportation
				environments;
								(2)the capacity of
				the national explosive detection canine team program as a whole to serve
				homeland security; and
								(3)how the Assistant
				Secretary could better support State and local passenger rail and public
				transportation entities in maintaining certified canine teams for the life of
				the canine, including by providing financial
				assistance.
								.
					673.Deputy
			 Assistant Secretary for surface transportation security
					(a)Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)the Transportation Security
			 Administration’s capacity to address surface transportation security would be
			 enhanced significantly by establishing a position of Deputy Assistant Secretary
			 for Surface Transportation Security to lead the Transportation Security
			 Administration’s surface transportation security mission; and
						(2)a Deputy Assistant
			 Secretary for Surface Transportation Security could provide the focused
			 leadership and resource management necessary to implement the policies and
			 programs that are critical to securing surface transportation modes and ensure
			 the effectiveness of the Surface Transportation Security Inspection Office,
			 security policy and grant functions affecting surface transportation modes, and
			 the Transit Security Advisory Committee.
						(b)Report
						(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Inspector General of the Department of Homeland Security shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report on the feasibility and merit of establishing a Deputy Assistant
			 Secretary for Surface Transportation Security in the Transportation Security
			 Administration to reflect the reality of security threats that are faced by all
			 modes of transportation in the United States and also whether establishing the
			 position of a Deputy Assistant Secretary for Aviation Security would more
			 effectively streamline or enhance the operational and policymaking capabilities
			 of the Transportation Security Administration for all transportation
			 modes.
						(2)RecommendationsThe
			 Inspector General shall include in the report recommendations on—
							(A)the most effective
			 and efficient ways to organize offices, functions, personnel, and programs of
			 the Transportation Security Administration under or among all respective Deputy
			 Assistant Secretary positions to be created;
							(B)what offices,
			 functions, personnel, and programs of the Transportation Security
			 Administration would best remain outside of the scope of any new Deputy
			 Assistant Secretary positions in order that such offices, functions, personnel,
			 and programs maintain the status of reporting directly to the Assistant
			 Secretary; and
							(C)any other relevant
			 matters, as the Inspector General determines appropriate.
							674.Public hearings
			 on security assistance grant program and the restriction of security
			 improvement priorities
					(a)Public
			 hearingsNot later than 180
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 conduct public hearings on the administration of the security assistance grant
			 program under section 1406 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135). The Assistant Secretary shall—
						(1)solicit
			 information and input from the 5 urban areas that receive the largest amount of
			 grant funds under such section, including recipients providing mass
			 transportation and passenger rail services; and
						(2)solicit feedback from such recipients on
			 whether current allowable uses of grant funds under the regulations or guidance
			 implementing the grant program are sufficient to address security improvement
			 priorities identified by transit agencies.
						(b)Report to
			 CongressThe Assistant Secretary shall submit to the Committees
			 on Appropriations and Homeland Security of the House of Representatives and the
			 Committees on Appropriations and Homeland Security and Governmental Affairs of
			 the Senate a report on the findings of the public hearings conducted under
			 paragraph (1). The report shall include—
						(1)the Assistant Secretary’s determinations
			 with respect to the extent to which security improvement priorities identified
			 by transit agencies are not met by the regulations or guidance implementing the
			 grant program; and
						(2)how such
			 regulations or guidance should be changed to accommodate such priorities, or
			 the Assistant Secretary’s justification for not addressing such priorities with
			 the grant program.
						DTransportation
			 Security Enhancements
				1Security
			 Enhancements
					681.Report and
			 recommendation for uniform security background checksNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Homeland Security of the House of Representatives a report that
			 contains—
						(1)a review of background checks and forms of
			 identification required under State and local transportation security
			 programs;
						(2)a
			 determination as to whether the background checks and forms of identification
			 required under such programs duplicate or conflict with Federal programs;
			 and
						(3)recommendations on
			 limiting the number of background checks and forms of identification required
			 under such programs to reduce or eliminate duplication with Federal
			 programs.
						682.Animal-propelled
			 vesselsNotwithstanding
			 section 70105 of title 46, United States Code, the Secretary shall not require
			 an individual to hold a transportation security card, or be accompanied by
			 another individual who holds such a card if—
						(1)the individual has
			 been issued a license, certificate of registry, or merchant mariner’s document
			 under part E of subtitle II of title 46, United States Code;
						(2)the individual is
			 not allowed unescorted access to a secure area designated in a vessel or
			 facility security plan approved by the Secretary; and
						(3)the individual is
			 engaged in the operation of an animal-propelled vessel.
						683.Requirements
			 for issuance of transportation security cards; access pending issuance;
			 redundant background checksSection 70105 of title 46, United States
			 Code, is amended by adding at the end the following new subsections:
						
							(n)Processing
				timeThe Secretary shall review an initial transportation
				security card application and respond to the applicant, as appropriate,
				including the mailing of an Initial Determination of Threat Assessment letter,
				within 30 days after receipt of the initial application. The Secretary shall,
				to the greatest extent practicable, review appeal and waiver requests submitted
				by a transportation security card applicant, and send a written decision or
				request for additional information required for the appeal or waiver
				determination, within 30 days after receipt of the applicant’s appeal or waiver
				written request. For an applicant that is required to submit additional
				information for an appeal or waiver determination, the Secretary shall send a
				written decision, to the greatest extent practicable, within 30 days after
				receipt of all requested information.
							(o)Receipt of
				cardsWithin 180 days after the date of enactment of the
				Transportation Security Administration Authorization Act, the Secretary shall
				develop a process to permit an individual approved for a transportation
				security card under this section to receive the card at the individual’s place
				of residence.
							(p)FingerprintingThe
				Secretary shall establish procedures providing for an individual who is
				required to be fingerprinted for purposes of this section to be fingerprinted
				at facilities operated by or under contract with an agency of the Department of
				the Secretary that engages in fingerprinting the public for transportation
				security or other security purposes.
							(q)Redundant
				background checksThe
				Secretary shall prohibit a State or political subdivision thereof from
				requiring a separate security background check for any purpose for which a
				transportation security card is issued under this section. The Secretary may
				waive the application of this subsection with respect to a State or political
				subdivision thereof if the State or political subdivision demonstrates a
				compelling homeland security reason that a separate security background check
				is
				necessary.
							.
					684.Harmonizing
			 security card expirationsSection 70105(b) of title 46, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(6)The Secretary may extend for up to
				one year the expiration of a biometric transportation security card required by
				this section to align the expiration with the expiration of a license,
				certificate of registry, or merchant mariner document required under chapter 71
				or 73.
							.
					685.Pipeline
			 security study
						(a)StudyThe
			 Comptroller General shall conduct a study regarding the roles and
			 responsibilities of the Department of Homeland Security and the Department of
			 Transportation with respect to pipeline security. The study shall address
			 whether—
							(1)the Annex to the
			 Memorandum of Understanding executed on August 9, 2006, between the Department
			 of Homeland Security and the Department of Transportation adequately delineates
			 strategic and operational responsibilities for pipeline security, including
			 whether it is clear which Department is responsible for—
								(A)protecting against
			 intentional pipeline breaches;
								(B)responding to
			 intentional pipeline breaches; and
								(C)planning to
			 recover from the effects of intentional pipeline breaches;
								(2)the respective
			 roles and responsibilities of each Department are adequately conveyed to
			 relevant stakeholders and to the public; and
							(3)the processes and
			 procedures for determining whether a particular pipeline breach is a terrorist
			 incident are clear and effective.
							(b)Report on
			 studyNot later than 180 days after the date of enactment of this
			 section, the Comptroller General shall submit to the Committee on Homeland
			 Security in the House of Representatives a report containing the findings of
			 the study conducted under subsection (a).
						(c)Report to
			 congressNot later than 90 days after the issuance of the report
			 regarding the study conducted pursuant to this section, the Secretary of
			 Homeland Security shall review and analyze the study and submit to the
			 Committee on Homeland Security of the House of Representatives a report on such
			 review and analysis, including any recommendations for—
							(1)changes to the
			 Annex to the Memorandum of Understanding described in subsection (a)(1);
			 and
							(2)other improvements
			 to pipeline security activities at the Department of Homeland Security.
							686.Transportation
			 Security Administration centralized training facility
						(a)
			 StudyThe Secretary of
			 Homeland Security shall carry out a study on the feasibility of establishing a
			 centralized training center for advanced security training provided by the
			 Transportation Security Administration for the purpose of enhancing aviation
			 security.
						(b)ConsiderationsIn
			 conducting the study, the Secretary shall take into consideration the benefits,
			 costs, equipment, personnel needs, and building requirements for establishing
			 such a training center and if the benefits of establishing the center are an
			 efficient use of resources for training transportation security
			 officers.
						(c)ReportNot
			 later than one year after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report regarding the results of the study.
						2SAFE Truckers Act
			 of 2010 
					691.Short
			 titleThis chapter may be
			 cited as the Screening Applied Fairly
			 and Equitably to Truckers Act of 2010 or the
			 SAFE Truckers Act of
			 2010.
					692.Surface
			 transportation security
						(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
							
								XXISurface
				Transportation Security
									2101.Transportation
				of security sensitive materials
										(a)Security
				sensitive materialsNot later
				than 120 days after the date of enactment of this section, the Secretary shall
				issue final regulations, after notice and comment, defining security sensitive
				materials for the purposes of this title.
										(b)Motor vehicle
				operatorsThe Secretary shall
				prohibit an individual from operating a motor vehicle in commerce while
				transporting a security sensitive material unless the individual holds a valid
				transportation security card issued by the Secretary under section 70105 of
				title 46, United States Code.
										(c)ShippersThe Secretary shall prohibit a person
				from—
											(1)offering a
				security sensitive material for transportation by motor vehicle in commerce;
				or
											(2)causing a security sensitive material to be
				transported by motor vehicle in commerce,
											unless
				the motor vehicle operator transporting the security sensitive material holds a
				valid transportation security card issued by the Secretary under section 70105
				of title 46, United States Code.2102.Enrollment
				locations
										(a)Fingerprinting
				locationsThe Secretary
				shall—
											(1)work with appropriate entities to ensure
				that fingerprinting locations for individuals applying for a transportation
				security card under section 70105 of title 46, United States Code, have
				flexible operating hours; and
											(2)permit an
				individual applying for such transportation security card to utilize a
				fingerprinting location outside of the individual’s State of residence to the
				greatest extent practicable.
											(b)Receipt and
				activation of cardsThe Secretary shall develop guidelines and
				procedures to permit an individual to receive a transportation security card
				under section 70105 of title 46, United States Code, at the individual’s place
				of residence and to activate the card at any enrollment center.
										(c)Number of
				LocationsThe Secretary shall
				develop and implement a plan—
											(1)to offer
				individuals applying for a transportation security card under section 70105 of
				title 46, United States Code, the maximum number of fingerprinting locations
				practicable across diverse geographic regions; and
											(2)to conduct
				outreach to appropriate stakeholders, including owners, operators, and relevant
				entities (and labor organizations representing employees of such owners,
				operators, and entities), to keep the stakeholders informed of the timeframe
				and locations for the opening of additional fingerprinting locations.
											(d)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				this section.
										2103.Authority to
				ensure compliance
										(a)In
				generalThe Secretary is
				authorized to ensure compliance with this title.
										(b)Memorandum of
				understandingThe Secretary may enter into a memorandum of
				understanding with the Secretary of Transportation to ensure compliance with
				section 2101.
										2104.Civil
				penaltiesA person that
				violates this title or a regulation or order issued under this title is liable
				to the United States Government pursuant to the Secretary’s authority under
				section 114(v) of title 49, United States Code.
									2105.Commercial
				motor vehicle operators registered to operate in Mexico or CanadaThe Secretary shall prohibit a commercial
				motor vehicle operator licensed to operate in Mexico or Canada from operating a
				commercial motor vehicle transporting a security sensitive material in commerce
				in the United States until the operator has been subjected to, and not
				disqualified as a result of, a security background records check by a Federal
				agency that the Secretary determines is similar to the security background
				records check required for commercial motor vehicle operators in the United
				States transporting security sensitive materials in commerce.
									2106.Other security
				background checksThe
				Secretary shall determine that an individual applying for a transportation
				security card under section 70105 of title 46, United States Code, has met the
				background check requirements for such card if the individual was subjected to,
				and not disqualified as a result of, a security background records check by a
				Federal agency that the Secretary determines is equivalent to or more stringent
				than the background check requirements for such card.
									2107.Redundant
				background checks
										(a)In
				generalAfter the date of
				enactment of this title, the Secretary shall prohibit a State or political
				subdivision thereof from requiring a separate security background check of an
				individual seeking to transport hazardous materials.
										(b)WaiversThe
				Secretary may waive the application of subsection (a) with respect to a State
				or political subdivision thereof if the State or political subdivision
				demonstrates a compelling homeland security reason that a separate security
				background check is necessary to ensure the secure transportation of hazardous
				materials in the State or political subdivision.
										(c)Limitation on
				statutory constructionNothing in this section shall limit the
				authority of a State to ensure that an individual has the requisite knowledge
				and skills to safely transport hazardous materials in commerce.
										2108.Transition
										(a)Treatment of
				individuals receiving prior hazardous materials endorsementsThe
				Secretary shall treat an individual who has obtained a hazardous materials
				endorsement in accordance with section 1572 of title 49, Code of Federal
				Regulations, before the date of enactment of this title, as having met the
				background check requirements of a transportation security card under section
				70105 of title 46, United States Code, subject to reissuance or expiration
				dates of the hazardous materials endorsement.
										(b)Reduction in
				feesThe Secretary shall reduce, to the greatest extent
				practicable, any fees associated with obtaining a transportation security card
				under section 70105 of title 46, United States Code, for any individual
				referred to in subsection (a).
										2109.Savings
				clauseNothing in this title
				shall be construed as affecting the authority of the Secretary of
				Transportation to regulate hazardous materials under chapter 51 of title 49,
				United States Code.
									2110.DefinitionsIn this title, the following definitions
				apply:
										(1)CommerceThe
				term commerce means trade or transportation in the jurisdiction of
				the United States—
											(A)between a place in
				a State and a place outside of the State; or
											(B)that affects trade
				or transportation between a place in a State and a place outside of the
				State.
											(2)Hazardous
				materialThe term hazardous material has the meaning
				given that term in section 5102 of title 49, United States Code.
										(3)PersonThe
				term person, in addition to its meaning under section 1 of title
				1, United States Code—
											(A)includes a
				government, Indian tribe, or authority of a government or tribe offering
				security sensitive material for transportation in commerce or transporting
				security sensitive material to further a commercial enterprise; but
											(B)does not
				include—
												(i)the United States
				Postal Service; and
												(ii)in section 2104,
				a department, agency, or instrumentality of the Government.
												(4)Security
				sensitive materialThe term security sensitive
				material has the meaning given that term in section 1501 of the
				Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
				1151).
										(5)Transports;
				transportationThe term transports or
				transportation means the movement of property and loading,
				unloading, or storage incidental to such
				movement.
										.
						693.Conforming
			 amendmentThe table of
			 contents contained in section 1(b) of the Homeland Security Act of 2002 (116
			 Stat. 2135) is amended by adding at the end the following:
						
							
								Title XXI—Surface Transportation Security
								Sec. 2101. Transportation of security sensitive
				materials.
								Sec. 2102. Enrollment locations.
								Sec. 2103. Authority to ensure compliance.
								Sec. 2104. Civil penalties.
								Sec. 2105. Commercial motor vehicle operators registered to
				operate in Mexico or Canada.
								Sec. 2106. Other security background checks.
								Sec. 2107. Redundant background checks.
								Sec. 2108. Transition.
								Sec. 2109. Savings clause.
								Sec. 2110. Definitions.
							
							.
					694.Limitation on
			 issuance of HAZMAT licensesSection 5103a of title 49, United States
			 Code, and the item relating to that section in the analysis for chapter 51 of
			 such title, are repealed.
					695.Deadlines and
			 effective dates
						(a)Issuance of
			 transportation security cardsNot later than May 31, 2011, the
			 Secretary shall begin issuance of transportation security cards under section
			 70105 of title 46, United States Code, to individuals who seek to operate a
			 motor vehicle in commerce while transporting security sensitive
			 materials.
						(b)Effective date
			 of prohibitionsThe prohibitions contained in sections 2101 and
			 2106 of the Homeland Security Act of 2002 (as added by this subtitle) shall
			 take effect on the date that is 3 years after the date of enactment of this
			 Act.
						(c)Effective date
			 of section 694 amendmentsThe
			 amendments made by section 694 of this Act shall take effect on the date that
			 is 3 years after the date of enactment of this Act.
						696.Task force on
			 disqualifying crimes
						(a)EstablishmentThe Secretary shall establish a task force
			 to review the lists of crimes that disqualify individuals from
			 transportation-related employment under current regulations of the
			 Transportation Security Administration and assess whether such lists of crimes
			 are accurate indicators of a terrorism security risk.
						(b)MembershipThe task force shall be composed of
			 representatives of appropriate industries, including labor unions representing
			 employees of such industries, Federal agencies, and other appropriate entities,
			 as determined by the Secretary.
						(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the task force shall submit to the Secretary and the
			 Committee on Homeland Security of the House of Representatives a report
			 containing the results of the review, including recommendations for a common
			 list of disqualifying crimes and the rationale for the inclusion of each crime
			 on the list.
						VIIMaritime
			 Security
			AGeneral
			 Provisions
				701.Authorization
			 of appropriationsOf the
			 amount authorized to be appropriated to the Secretary under section 201, funds
			 are authorized to be appropriated to the Commandant of the Coast Guard for
			 fiscal year 2011 for necessary expenses of the Coast Guard as follows:
					(1)For necessary
			 expenses for the operation and maintenance of the Coast Guard not otherwise
			 provided for; purchase or lease of not to exceed 25 passenger motor vehicles,
			 which shall be for replacement only; purchase or lease of small boats for
			 contingent and emergent requirements (at a unit cost of no more than $700,000)
			 and repairs and service-life replacements, not to exceed a total of
			 $26,000,000; minor shore construction projects not exceeding $1,000,000 in
			 total cost at any location; payments pursuant to section 156 of Public Law
			 97–377 (42 U.S.C. note; 96 Stat. 1920); and recreation and welfare;
			 $6,689,655,000 of which $340,000,000 shall be for defense-related activities;
			 of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund
			 to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712(a)(5)); of which not to exceed $20,000 shall be for
			 official reception and representation expenses: Provided further, that none of
			 the funds made available by this Act shall be for expenses incurred for
			 recreational vehicles under section 12114 of title 46, United States Code,
			 except to the extent fees are collected from yacht owners and credited to this
			 appropriation.
					(2)For the acquisition, construction,
			 rebuilding, and improvement of aids to navigation, shore and offshore
			 facilities, vessels, and aircraft, including equipment related thereto,
			 $1,477,228,000 of which—
						(A)$20,000,000 shall
			 be derived from the Oil Spill Liability Trust Fund to carry out the purposes of
			 section 1012(a)(5) of the Oil Pollution Act of 1990, to remain available until
			 expended;
						(B)$1,208,502,000 is
			 authorized for the Integrated Deepwater System Program, including $96,000,000
			 for long lead construction materials for National Security Cutter #6;
			 and
						(C)$69,200,000 is
			 authorized for shore facilities and aids to navigation.
						(3)To the Commandant
			 of the Coast Guard for research, development, test, and evaluation of
			 technologies, material, and human factors directly relating to improving the
			 performance of Coast Guard missions, $25,034,000, to remain available until
			 expended, of which $500,000 shall be derived from the Oil Spill Liability Trust
			 Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act
			 of 1990.
					(4)For retired pay
			 (including the payment of obligations otherwise chargeable to lapsed
			 appropriations of this purpose), payments under the Retired Serviceman’s Family
			 Protection and Survivor Benefit Plans, and payments for medical care of retired
			 personnel and their dependents under chapter 55 of title 10, United States
			 Code, $1,400,700,000 to remain available until expended.
					(5)For environmental
			 compliance and restoration at Coast Guard facilities (other than parts and
			 equipment associated with operation and maintenance), $13,329,000 to remain
			 available until expended.
					(6)For Coast Guard
			 Reserve Program, including personnel and training costs, equipment, and
			 services, $135,675,000.
					(7)None of the funds
			 authorized by this Act may be used for the decommissioning of a Coast Guard
			 High Endurance Cutter unless the Coast Guard commissions, including in
			 commission special status, a replacement National Security Cutter within 90
			 days after such decommissioning.
					702.Authorized
			 levels of military strength and training
					(a)Active duty
			 strengthThe Coast Guard is authorized an end-of-year strength
			 for active duty personnel of 47,000 for the fiscal year ending on September 30,
			 2011.
					(b)Military
			 training student loadsFor fiscal year 2011, the Coast Guard is
			 authorized average military training student loads as follows:
						(1)For recruit and
			 special training, 2,500 student years.
						(2)For flight
			 training, 165 student years.
						(3)For professional
			 training in military and civilian institutions, 350 student years.
						(4)For officer
			 acquisition, 1,200 student years.
						703.Admirals and
			 Vice Admirals
					(a)AdmiralsSection 41 of title 14, United States Code,
			 is amended by striking an admiral, and inserting
			 admirals;.
					(b)Vice
			 CommandantSection 47 of title 14, United States Code, is
			 amended—
						(1)in the section heading by striking
			 assignment and inserting
			 appointment; and
						(2)in the text by
			 striking vice admiral and inserting
			 admiral.
						(c)Vice
			 admirals
						(1)In
			 generalSection 50 of title 14, United States Code, is amended to
			 read as follows:
							
								50.Vice
				admirals
									(a)(1)The President may
				designate 4 positions of importance and responsibility that shall be held by
				officers who—
											(A)while so serving, shall have the grade
				of vice admiral, with the pay and allowances of that grade; and
											(B)shall perform any duties as the
				Commandant may prescribe.
											(2)The 4 vice admiral positions
				authorized under paragraph (1) are, respectively, the following:
											(A)The Deputy Commandant for Mission
				Support.
											(B)The Deputy Commandant for Operations
				Policy.
											(C)The Commander, Force Readiness
				Command.
											(D)The Commander, Operations
				Command.
											(3)The President may appoint, by and
				with the advice and consent of the Senate, and reappoint, by and with the
				advice and consent of the Senate, to each of the positions designated under
				paragraph (1) an officer of the Coast Guard who is serving on active duty above
				the grade of captain. The Commandant shall make recommendations for those
				appointments.
										(4)(A)Except as provided in
				subparagraph (B), the Deputy Commandant for Operations Policy must have at
				least 10 years experience in vessel inspection, marine casualty investigations,
				mariner licensing, or an equivalent technical expertise in the design and
				construction of commercial vessels, with at least 4 years of leadership
				experience at a staff or unit carrying out marine safety functions.
											(B)The requirements of subparagraph (A)
				do not apply to such Deputy Commandant if the subordinate officer serving in
				the grade of rear admiral with responsibilities for marine safety, security,
				and stewardship possesses that experience.
											(b)(1)The appointment and the
				grade of vice admiral under this section shall be effective on the date the
				officer assumes that duty and, except as provided in paragraph (2) of this
				subsection or in section 51(d) of this title, shall terminate on the date the
				officer is detached from that duty.
										(2)An officer who is appointed to a
				position designated under subsection (a) shall continue to hold the grade of
				vice admiral—
											(A)while under orders transferring the
				officer to another position designated under subsection (a), beginning on the
				date the officer is detached from duty and terminating on the date before the
				day the officer assumes the subsequent duty, but not for more than 60
				days;
											(B)while hospitalized, beginning on the
				day of the hospitalization and ending on the day the officer is discharged from
				the hospital, but not for more than 180 days; and
											(C)while awaiting retirement, beginning
				on the date the officer is detached from duty and ending on the day before the
				officer’s retirement, but not for more than 60 days.
											(c)(1)An appointment of an
				officer under subsection (a) does not vacate the permanent grade held by the
				officer.
										(2)An officer serving in a grade above
				rear admiral who holds the permanent grade of rear admiral (lower half) shall
				be considered for promotion to the permanent grade of rear admiral as if the
				officer was serving in the officer’s permanent grade.
										(d)Whenever a vacancy
				occurs in a position designated under subsection (a), the Commandant shall
				inform the President of the qualifications needed by an officer serving in that
				position to carry out effectively the duties and responsibilities of that
				position.
									.
						(2)Application of
			 Deputy Commandant qualification requirementThe requirement under
			 section 50(a)(4)(A) of title 14, United States Code, as amended by this
			 subsection, shall apply on and after October 1, 2011.
						(d)RepealSection 50a of title 14, United States
			 Code, is repealed.
					(e)Conforming
			 amendmentSection 51 of that title is amended—
						(1)by amending
			 subsections (a), (b), and (c) to read as follows:
							
								(a)An officer, other than the Commandant, who,
				while serving in the grade of admiral or vice admiral, is retired for physical
				disability shall be placed on the retired list with the highest grade in which
				that officer served.
								(b)An officer, other
				than the Commandant, who is retired while serving in the grade of admiral or
				vice admiral, or who, after serving at least two and one-half years in the
				grade of admiral or vice admiral, is retired while serving in a lower grade,
				may in the discretion of the President, be retired with the highest grade in
				which that officer served.
								(c)An officer, other
				than the Commandant, who, after serving less than two and one-half years in the
				grade of admiral or vice admiral, is retired while serving in a lower grade,
				shall be retired in his permanent
				grade.
								;
				and
						(2)in subsection
			 (d)(2) by striking “Area Commander, or Chief of Staff” and inserting “or Vice
			 Admirals”.
						(f)Continuity of
			 gradeSection 52 of title 14, United States Code, is
			 amended—
						(1)in the section
			 heading by inserting and
			 admirals after Vice admirals; and
						(2)in the text by
			 inserting or admiral after vice admiral the first
			 time that term appears.
						(g)Continuation on
			 active dutyThe second sentence of section 290(a) of title 14,
			 United States Code, is amended to read as follows: Officers, other than
			 the Commandant, serving for the time being or who have served in the grade of
			 vice admiral or admiral are not subject to consideration for continuation under
			 this subsection, and as to all other provisions of this section shall be
			 considered as having been continued in the grade of rear
			 admiral..
					(h)Treatment of
			 incumbents; transition
						(1)Vice
			 CommandantNotwithstanding any other provision of law, the
			 officer who, on the date of enactment of this Act, is serving in the Coast
			 Guard as Vice Commandant—
							(A)shall continue to
			 serve as Vice Commandant;
							(B)shall have the
			 grade of admiral with pay and allowances of that grade; and
							(C)shall not be
			 required to be reappointed by reason of the enactment of this Act.
							(2) Chief of Staff,
			 Commander, Atlantic Area, or Commander, Pacific
			 AreaNotwithstanding any other provision of law, an officer who,
			 on the date of enactment of this Act, is serving in the Coast Guard as Chief of
			 Staff, Commander, Atlantic Area, or Commander, Pacific Area—
							(A)shall continue to
			 have the grade of vice admiral with pay and allowance of that grade until such
			 time that the officer is relieved of his or her duties and appointed and
			 confirmed to another position as a vice admiral or admiral; and
							(B)for the purposes
			 of transition, may continue, for not more than one year after the date of
			 enactment of this Act, to perform the duties of the officer’s former position
			 and any other such duties that the Commandant prescribes.
							(i)Clerical
			 amendments
						(1)The table of
			 sections at the beginning of chapter 3 of title 14, United States Code, is
			 amended—
							(A)by striking the
			 item relating to section 47 and inserting the following:
								
									
										47. Vice Commandant;
				appointment.
									
									;
							(B)by striking the
			 item relating to section 50 and inserting the following:
								
									
										50. Vice
				admirals.
									
									;
							(C)by striking the
			 item relating to section 50a; and
							(D)by striking the
			 item relating to section 52 and inserting the following:
								
									
										52. Vice admirals and admirals, continuity
				of
				grade.
									
									.
							(j)Technical
			 correctionSection 47 of title 14, United States Code, is further
			 amended in the fifth sentence by striking subsection and
			 inserting section.
					704.Coast Guard
			 commissioned officers: compulsory retirement
					(a)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 striking section 293 and inserting the following:
						
							293.Compulsory
				retirement
								(a)Regular
				commissioned officersAny regular commissioned officer, except a
				commissioned warrant officer, serving in a grade below rear admiral (lower
				half) shall be retired on the first day of the month following the month in
				which the officer becomes 62 years of age.
								(b)Flag-Officer
				grades(1)Except as provided in
				paragraph (2), any regular commissioned officer serving in a grade of rear
				admiral (lower half) or above shall be retired on the first day of the month
				following the month in which the officer becomes 64 years of age.
									(2)The retirement of an officer under
				paragraph (1) may be deferred—
										(A)by the President, but such a deferment
				may not extend beyond the first day of the month following the month in which
				the officer becomes 68 years of age; or
										(B)by the Secretary, but such a deferment
				may not extend beyond the first day of the month following the month in which
				the officer becomes 66 years of
				age.
										.
					(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by striking the item relating to such section and inserting the
			 following:
						
							
								293. Compulsory
				retirement.
							
							.
					705.Commissioned
			 officers
					(a)Active duty
			 promotion listSection 42 of title 14, United States Code, is
			 amended to read as follows:
						
							42.Number and
				distribution of commissioned officers on active duty promotion list
								(a)Maximum total
				numberThe total number of Coast Guard commissioned officers on
				the active duty promotion list, excluding warrant officers, shall not exceed
				6,700; except that the Commandant may temporarily increase that number by up to
				2 percent for no more than 60 days following the date of the commissioning of a
				Coast Guard Academy class.
								(b)Distribution
				percentages by grade
									(1)RequiredThe
				total number of commissioned officers authorized by this section shall be
				distributed in grade in the following percentages: 0.375 percent for rear
				admiral; 0.375 percent for rear admiral (lower half); 6.0 percent for captain;
				15.0 percent for commander; and 22.0 percent for lieutenant commander.
									(2)DiscretionaryThe
				Secretary shall prescribe the percentages applicable to the grades of
				lieutenant, lieutenant (junior grade), and ensign.
									(3)Authority of
				secretary to reduce percentageThe Secretary—
										(A)may reduce, as the
				needs of the Coast Guard require, any of the percentages set forth in paragraph
				(1); and
										(B)shall apply that
				total percentage reduction to any other lower grade or combination of lower
				grades.
										(c)Computations
									(1)In
				generalThe Secretary shall compute, at least once each year, the
				total number of commissioned officers authorized to serve in each grade by
				applying the grade distribution percentages established by or under this
				section to the total number of commissioned officers listed on the current
				active duty promotion list.
									(2)Rounding
				fractionsSubject to subsection (a), in making the computations
				under paragraph (1), any fraction shall be rounded to the nearest whole
				number.
									(3)Treatment of
				officers serving outside coast guardThe number of commissioned
				officers on the active duty promotion list below the rank of rear admiral
				(lower half) serving with other Federal departments or agencies on a
				reimbursable basis or excluded under section 324(d) of title 49 shall not be
				counted against the total number of commissioned officers authorized to serve
				in each grade.
									(d)Use of numbers;
				temporary increasesThe
				numbers resulting from computations under subsection (c) shall be, for all
				purposes, the authorized number in each grade; except that the authorized
				number for a grade is temporarily increased during the period between one
				computation and the next by the number of officers originally appointed in that
				grade during that period and the number of officers of that grade for whom
				vacancies exist in the next higher grade but whose promotion has been delayed
				for any reason.
								(e)Officers serving
				coast guard academy and reserveThe number of officers authorized
				to be serving on active duty in each grade of the permanent commissioned
				teaching staff of the Coast Guard Academy and of the Reserve serving in
				connection with organizing, administering, recruiting, instructing, or training
				the reserve components shall be prescribed by the
				Secretary.
								.
					(b)Clerical
			 amendmentThe analysis for chapter 3 of such title is amended by
			 striking the item relating to section 42 and inserting the following:
						
							
								42. Number and distribution of
				commissioned officers on active duty promotion
				list.
							
							.
					706.Administration
			 of Maritime Security
					(a)Establish
			 maritime security as a Coast Guard functionChapter 5 of title
			 14, United States Code, is further amended by adding at the end the following
			 new section:
						
							103.Maritime
				securityTo protect life,
				property, and the environment on, under, and over waters subject to the
				jurisdiction of the United States and on vessels subject to the jurisdiction of
				the United States, the Commandant shall promote maritime security as
				follows:
								(1)By taking actions
				necessary in the public interest to protect such life, property, and the
				environment.
								(2)Based on
				priorities established by the Commandant including—
									(A)protecting
				maritime borders from all intrusions, reducing the risk from terrorism to
				United States passengers at foreign and domestic ports and in designated
				waterfront facilities, and preventing and responding to terrorist attacks and
				other homeland security threats;
									(B)protecting
				critical maritime infrastructure and other key resources; and
									(C)preventing, to the
				maximum extent practicable, a transportation security incident as defined in
				section 70101 of title
				46.
									.
					(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 further amended by adding at the end the following new item:
						
							
								Sec. 103. Maritime
				security.
							
							.
					(c)Maritime
			 Security Staff
						(1)In
			 generalChapter 3 of title 14, United States Code, is further
			 amended by adding at the end the following new sections:
							
								60.Maritime
				security workforce
									(a)Designation of
				maritime security workforce
										(1)In
				generalThe Secretary, acting through the Commandant, shall
				ensure appropriate coverage of maritime security missions within the workforce
				in each sector.
										(2)Required
				positionsIn designating positions under paragraph (1), the
				Secretary shall include the following maritime security-related
				positions:
											(A)Program
				oversight.
											(B)Counterterrorism
				functions.
											(C)Counterintelligence
				functions.
											(D)Criminal
				investigations related to maritime security.
											(E)Port security
				enforcement.
											(F)Any other
				activities that the Commandant deems as necessary.
											(3)Maritime
				security management activitiesThe Secretary shall also designate
				under paragraph (1) those maritime security-related management positions
				located at Coast Guard headquarters, Coast Guard Readiness Command, Coast Guard
				Operations Command, the Deployable Operations Group, and the Intelligence
				Coordination Center.
										(b)Career
				pathsThe Secretary, acting through the Commandant, may establish
				appropriate career paths for civilian and military Coast Guard personnel who
				wish to pursue careers in maritime security are identified in terms of the
				education, training, experience, and assignments necessary for career
				progression of civilians and member of the Armed Forces to the most senior
				maritime security positions. The Secretary shall make available published
				information on such career paths.
									(c)Balanced
				workforce policyIn the development of maritime security
				workforce policies under this section with respect to any civilian employees or
				applicants for employment with the Coast Guard, the Secretary shall, consistent
				with the merit system principles set out in paragraphs (1) and (2) of section
				2301(b) of title 5, take into consideration the need to maintain a balanced
				workforce in which women and members of racial and ethnic minority groups are
				appropriately represented in Government service.
									(d)Sector Chief of
				Maritime Security
										(1)In
				generalThe Commandant may assign, as appropriate, a Chief of
				Maritime Security who shall be at least a Lieutenant Commander or civilian
				employee within the grade GS–13 of the General Schedule in each Coast Guard
				sector.
										(2)FunctionsThe
				Chief of Maritime Security for a sector—
											(A)is responsible for
				all individuals who, on behalf of the Coast Guard, conduct port security
				operations, counterterrorism operations, intelligence and counterintelligence
				operations, and support national defense operations; and
											(B)if not the Coast
				Guard officer in command of that sector, is the principal advisor to the Sector
				Commander regarding maritime security matters in that sector.
											(e)Signatories of
				letter of qualificationEach individual signing a letter of
				qualification for maritime security personnel must hold a letter of
				qualification for the type being certified.
									61.Centers of
				expertise for maritime security
									(a)EstablishmentThe
				Commandant may establish and operate one or more centers of Maritime Security
				(in this section referred to as a Center).
									(b)MissionsThe
				Centers shall—
										(1)be used to
				facility education, training, and research in maritime security including
				maritime domain awareness, counterterrorism policy and operations, and
				intelligence collection, fusion, and dissemination;
										(2)develop a
				repository on information on maritime security; and
										(3)perform any other
				function as the Commandant may specify.
										(c)Joint operation
				with educational institution authorizedThe Commandant may enter
				into an agreement with an appropriate official of an institution of higher
				education to—
										(1)provide for joint
				operation of a Center; and
										(2)provide necessary
				administrative service for a Center, including administration and allocation of
				funds.
										(d)Acceptance of
				donations
										(1)In
				generalThe Commandant may accept, on behalf of a center,
				donations to be used to defray the costs of the Center or to enhance the
				operation of the Center.
										(2)GuidanceThe
				Commandant shall prescribe written guidance setting forth the criteria to be
				used in determining if the acceptance of a donation is
				appropriate.
										.
						(2)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 further amended by adding at the end the following new items:
							
								
									Sec. 60. Maritime security workforce.
									Sec. 61. Centers of expertise for maritime
				security.
								
								.
						(d)Powers and
			 dutiesSection 93 of title 14, United States Code, is amended by
			 adding at the end the following new subsection:
						
							(e)In exercising the
				Commandant’s duties and responsibilities with regard to maritime security, the
				Commandant shall designate a flag officer to serve as the principal advisor to
				the Commandant for maritime security. The designee shall have at least 10 years
				combined experience in operations, intelligence, counterterrorism,
				counterintelligence, port security, criminal investigations (except maritime
				casualty investigations), and port security or other maritime security
				functions, and at least four years of leadership experience at a staff or unit
				carrying out maritime security
				functions.
							.
					707.Maritime
			 security response teamsSection 70106 of title 46, United States
			 Code, is amended by striking subsection (c) and inserting the following:
					
						(c)Maritime
				security response teams
							(1)In
				generalIn addition to the maritime safety and security teams,
				the Secretary shall establish no less than two maritime security response teams
				to act as the Coast Guard’s rapidly deployable counterterrorism and law
				enforcement response units that can apply advanced interdiction skills in
				response to threats of maritime terrorism.
							(2)Minimization of
				response timeThe maritime security response teams shall be
				stationed in such a way to minimize, to the extent practicable, the response
				time to any reported maritime terrorist threat.
							(3)Dedicated
				Aviation SupportThe maritime security response teams required by
				this subsection shall include a deployable aviation support element capable of
				providing regular training to ensure a maritime security response team’s
				proficiency in vertical insertion operations.
							(d)Coordination
				with other agenciesTo the maximum extent feasible, each maritime
				safety and security team and maritime security response team shall coordinate
				its activities with other Federal, State, and local law enforcement and
				emergency response
				agencies.
						.
				708.Maritime safety
			 and security teamsNone of the
			 funds authorized in this Act may be used to decommission or otherwise reduce
			 the capabilities of a maritime safety and security team commissioned prior to
			 the date of enactment of this Act unless the Secretary certifies in writing to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate that such a
			 decommissioning would not diminish the Coast Guard’s ability to respond in an
			 effective and timely manner to a suspected terrorism or other homeland security
			 threat in the port or region where such a maritime safety and security team is
			 located.
				709.Waterside security
			 of certain dangerous cargo
					(a)National
			 Study
						(1)In
			 generalThe Secretary of Homeland Security, acting through the
			 Commandant of the Coast Guard, shall—
							(A)initiate a
			 national study to identify measures to improve the security of maritime
			 transportation of certain dangerous cargo; and
							(B)coordinate with
			 other Federal agencies, the National Maritime Security Advisory Committee, and
			 appropriate State and local government officials through the Area Maritime
			 Security Committees and other existing coordinating committees, to evaluate the
			 waterside security of vessels carrying, and waterfront facilities handling,
			 certain dangerous cargo.
							(2)Matters to be
			 includedThe study conducted under this subsection shall
			 include—
							(A)an analysis of
			 existing risk assessment information relating to waterside security generated
			 by the Coast Guard and Area Maritime Security Committees as part of the
			 Maritime Security Risk Assessment Model;
							(B)a review and
			 analysis of appropriate roles and responsibilities of maritime stakeholders,
			 including Federal, State, and local law enforcement and industry security
			 personnel, responsible for waterside security of vessels carrying, and
			 waterfront facilities handling, certain dangerous cargo, including—
								(i)the
			 number of ports in which State and local law enforcement entities are providing
			 any services to enforce Coast Guard-imposed security zones around vessels
			 transiting to, through, or from United States ports or to conduct security
			 patrols in United States ports;
								(ii)the
			 number of formal agreements entered into between the Coast Guard and State and
			 local law enforcement entities to engage State and local law enforcement
			 entities in the enforcement of Coast Guard-imposed security zones around
			 vessels transiting to, through, or from United States ports or the conduct of
			 port security patrols in United States ports, the duration of those agreements,
			 and the aid that State and local entities are engaged to provide through such
			 agreements;
								(iii)the extent to
			 which the Coast Guard has set national standards for training, equipment, and
			 resources to ensure that State and local law enforcement entities engaged in
			 enforcing Coast Guard-imposed security zones around vessels transiting to,
			 through, or from United States ports or in conducting port security patrols in
			 United States ports (or both) can deter to the maximum extent practicable a
			 transportation security incident;
								(iv)the
			 extent to which the Coast Guard has assessed the ability of State and local law
			 enforcement entities to carry out the security assignments that they have been
			 engaged to perform, including their ability to meet any national standards for
			 training, equipment, and resources that have been established by the Coast
			 Guard in order to ensure that those entities can deter to the maximum extent
			 practicable a transportation security incident;
								(v)the
			 extent to which State and local law enforcement entities are able to meet
			 national standards for training, equipment, and resources established by the
			 Coast Guard to ensure that those entities can deter to the maximum extent
			 practicable a transportation security incident;
								(vi)the
			 differences in law enforcement authority, and particularly boarding authority,
			 between the Coast Guard and State and local law enforcement entities, and the
			 impact that these differences have on the ability of State and local law
			 enforcement entities to provide the same level of security that the Coast Guard
			 provides during the enforcement of Coast Guard-imposed security zones and the
			 conduct of security patrols in United States ports; and
								(vii)the extent of
			 resource, training, and equipment differences between State and local law
			 enforcement entities and the Coast Guard units engaged in enforcing Coast
			 Guard-imposed security zones around vessels transiting to, through, or from
			 United States ports or conducting security patrols in United States
			 ports;
								(C)recommendations
			 for risk-based security measures to improve waterside security of vessels
			 carrying, and waterfront facilities handling, certain dangerous cargo;
			 and
							(D)identification of
			 security funding alternatives, including an analysis of the potential for
			 cost-sharing by the public and private sectors as well as any challenges
			 associated with such cost-sharing.
							(3)Information
			 protectionIn carrying out the coordination necessary to
			 effectively complete the study, the Commandant shall implement measures to
			 ensure the protection of any sensitive security information, proprietary
			 information, or classified information collected, reviewed, or shared during
			 collaborative engagement with maritime stakeholders and other Government
			 entities, except that nothing in this paragraph shall constitute authority to
			 withhold information from—
							(A)the Congress;
			 or
							(B)first responders
			 requiring such information for the protection of life or property.
							(4)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary,
			 acting through the Commandant, shall submit to the Committees on Homeland
			 Security and Transportation and Infrastructure of the House of Representatives
			 and the Committees on Commerce, Science, and Transportation and Homeland
			 Security and Governmental Affairs of the Senate a report on the results of the
			 study under this subsection.
						(b)National
			 strategyNot later than 6 months after submission of the report
			 required by subsection (a), the Secretary, acting through the Commandant, shall
			 develop, in conjunction with appropriate Federal agencies, a national strategy
			 for the waterside security of vessels carrying, and waterfront facilities
			 handling, certain dangerous cargo. The strategy shall utilize the results of
			 the study required by subsection (a).
					(c)Security of
			 certain dangerous cargo
						(1)Enforcement of
			 security zonesConsistent with other provisions of Federal law,
			 the Coast Guard shall coordinate and be responsible for the enforcement of any
			 Federal security zone established by the Coast Guard around a vessel containing
			 certain dangerous cargo. The Coast Guard shall allocate available resources so
			 as to deter and respond to a transportation security incident, to the maximum
			 extent practicable, and to protect lives or protect property in danger.
						(2)Limitation on
			 reliance on State and local governmentAny security arrangement
			 approved after the date of enactment of this Act to assist in the enforcement
			 of any security zone established by the Coast Guard around a vessel carrying a
			 certain dangerous cargo or around a waterfront facility handling a certain
			 dangerous cargo may not be based upon the provision of security by a State or
			 local government unless the Secretary, acting through the Commandant of the
			 Coast Guard, ensures that the waterborne patrols operated as part of that
			 security arrangement by a State or local government have the training,
			 resources, personnel, and experience necessary to carry out the security
			 responsibilities that they have been engaged to perform in order, to the
			 maximum extent practicable, to deter and respond to a transportation security
			 incident.
						(3)Determination
			 required for new facilitiesThe Secretary of Homeland Security,
			 acting through the Commandant of the Coast Guard, may not approve a facility
			 security plan under section 70103 of title 46, United States Code, for a new
			 facility the construction of which is begun after the date of enactment of this
			 Act, that receives or ships through maritime commerce certain dangerous cargo
			 unless the Secretary determines that there are sufficient resources available
			 to ensure compliance with the facility security plan.
						(4)Resource
			 deficiency reportingThe Secretary, acting through the Commandant
			 of the Coast Guard, shall provide to the Committees on Homeland Security and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committees on Commerce, Science, and Transportation and Homeland Security and
			 Governmental Affairs of the Senate 90 days after the end of each fiscal year a
			 report indicating—
							(A)the number of
			 security zones established for certain dangerous cargo shipments;
							(B)the number of
			 certain dangerous cargo shipments provided a waterborne security escort,
			 subdivided by Federal, State, local, or private security; and
							(C)an assessment as
			 to any additional vessels, personnel, infrastructure, and other resources
			 necessary to provide waterborne escorts to those certain dangerous cargo
			 shipments for which a security zone is established.
							(d)DefinitionsFor
			 the purposes of this section, the follow definitions apply:
						(1)Certain
			 dangerous cargoThe term certain dangerous cargo
			 means a material, or a group or class of material, in a particular amount and
			 form that the Secretary, though the Commandant, determines by regulation poses
			 a significant risk of creating a transportation security incident while being
			 transported in maritime commerce.
						(2)Area Maritime
			 Security CommitteeThe term Area Maritime Security
			 Committee means each of those committees responsible for producing Area
			 Maritime Transportation Security Plans under chapter 701 of title 46, United
			 States Code.
						(3)Transportation
			 security incidentThe term transportation security
			 incident has the same meaning as that term has in section 70101 of title
			 46, United States Code.
						710.Coast Guard vessels
			 and aircraft
					(a)Authority To
			 fire At or into a vesselSection 637(c) of title 14, United
			 States Code, is amended—
						(1)in paragraph (1),
			 by striking ; or and inserting a semicolon;
						(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(3)any other vessel
				or aircraft on government noncommercial service when—
									(A)the vessel or
				aircraft is under the tactical control of the Coast Guard; and
									(B)at least one
				member of the Coast Guard is assigned and conducting a Coast Guard mission on
				the vessel or
				aircraft.
									.
						(b)Authority To
			 display Coast Guard ensigns and pennantsSection 638(a) of title
			 14, United States Code, is amended by striking Coast Guard vessels and
			 aircraft and inserting Vessels and aircraft authorized by the
			 Secretary.
					711.Laser Training
			 System
					(a)In
			 generalWithin one year after the date of enactment of this Act,
			 the Secretary shall test an integrated laser engagement system for the training
			 of members of the Coast Guard assigned to small vessels in the use of
			 individual weapons and machine guns on those vessels. The test shall be
			 conducted on vessels on the Great Lakes using similar laser equipment used by
			 other Federal agencies. However, that equipment shall be adapted for use in the
			 marine environment.
					(b)ReportThe Secretary shall submit a report to the
			 Committee on Transportation and Infrastructure and the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate within 6 months after the conclusions
			 of the test required under subsection (a) on the costs and benefits of using
			 the system regionally and nationwide to train members of the Coast Guard in the
			 use of individual weapons and machine guns.
					712.Coast Guard
			 detection canine team program expansion
					(a)DefinitionsFor
			 purposes of this section:
						(1)Canine detection
			 teamThe term detection canine team means a canine
			 and a canine handler that are trained to detect narcotics or explosives, or
			 other threats as defined by the Secretary.
						(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
						(b)Detection canine
			 teams
						(1)Increased
			 capacityNot later than 240 days after the date of enactment of
			 this Act, the Secretary shall—
							(A)begin to increase
			 the number of detection canine teams certified by the Coast Guard for the
			 purposes of maritime-related security by no fewer than 10 canine teams annually
			 through fiscal year 2013; and
							(B)encourage owners
			 and operators of port facilities, passenger cruise liners, oceangoing cargo
			 vessels, and other vessels identified by the Secretary to strengthen security
			 through the use of highly trained detection canine teams.
							(2)Canine
			 procurementThe Secretary, acting through the Commandant of the
			 Coast Guard, shall—
							(A)procure detection
			 canine teams as efficiently as possible, including, to the greatest extent
			 possible, through increased domestic breeding, while meeting the performance
			 needs and criteria established by the Commandant;
							(B)support expansion and upgrading of existing
			 canine training facilities operated by the Department of Homeland Security;
			 and
							(C)as appropriate,
			 partner with other Federal, State, or local agencies, nonprofit organizations,
			 universities, or the private sector to increase the breeding and training
			 capacity for Coast Guard canine detection teams.
							(c)DeploymentThe
			 Secretary shall prioritize deployment of the additional canine teams to ports
			 based on risk, consistent with the Security and Accountability For Every Port
			 Act of 2006 (Public Law 109–347).
					713.Maritime
			 biometric identification
					(a)In
			 generalWithin one year after the date of the enactment of this
			 Act, the Secretary of Homeland Security, acting through the Commandant of the
			 Coast Guard, shall conduct, in the maritime environment, a program for the
			 mobile biometric identification of suspected individuals, including terrorists,
			 to enhance border security and for other purposes.
					(b)RequirementsThe
			 Secretary shall ensure the program required in this section is coordinated with
			 other biometric identification programs within the Department of Homeland
			 Security.
					(c)Cost
			 analysisWithin 90 days after the date of the enactment of this
			 Act, the Secretary shall submit to the Committees on Appropriations and
			 Homeland Security of the House of Representatives and the Committees on
			 Appropriations and Homeland Security and Governmental Affairs of the Senate an
			 analysis of the cost of expanding the Coast Guard’s biometric identification
			 capabilities for use by the Coast Guards Deployable Operations Group, cutters,
			 stations, and other deployable maritime teams considered appropriate by the
			 Secretary, and any other appropriate Department of Homeland Security maritime
			 vessels and units. The analysis may include a tiered plan for the deployment of
			 this program that gives priority to vessels and units more likely to encounter
			 individuals suspected of making illegal border crossings through the maritime
			 environment.
					(d)DefinitionFor the purposes of this section, the term
			 biometric identification means use of fingerprint and digital
			 photography images and facial and iris scan technology.
					(e)Study on
			 combination of facial and iris recognition
						(1)Study
			 requiredThe Secretary of
			 Homeland Security shall carry out a study on the use by the Coast Guard of the
			 combination of facial and iris recognition to rapidly identify individuals for
			 security purposes. Such study shall focus on—
							(A)increased accuracy
			 of facial recognition;
							(B)enhancement of
			 existing iris recognition technology; and
							(C)establishment of
			 integrated face and iris features for accurate identification of
			 individuals.
							(2)Purpose of
			 studyThe purpose of the
			 study required by paragraph (1) is to facilitate the use of a combination of
			 facial and iris recognition to provide a higher probability of success in
			 identification than either approach on its own and to achieve transformational
			 advances in the flexibility, authenticity, and overall capability of integrated
			 biometric detectors and satisfy one of major issues with war against
			 terrorists. The operational goal of the study should be to provide the
			 capability to nonintrusively collect biometrics (face image, iris) in an
			 accurate and expeditious manner to assist the Coast Guard in fulfilling its
			 mission to protect and support national security.
						714.Review of
			 potential threatsNot later
			 than 1 year after the date of enactment of this Act, the Secretary of Homeland
			 Security shall submit to the Committee on Homeland Security and the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 analyzing the threat, vulnerability, and consequence of a terrorist attack on
			 gasoline and chemical cargo shipments in port activity areas in the United
			 States.
				715.Port security
			 pilotThe Secretary of
			 Homeland Security shall establish a pilot program to test and deploy preventive
			 radiological or nuclear detection equipment on Coast Guard vessels and other
			 locations in select port regions to enhance border security and for other
			 purposes. The pilot program shall leverage existing Federal grant funding to
			 support this program and the procurement of additional equipment.
				716.Seasonal
			 workers
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study on the effects
			 that the Transportation Worker Identification Credential (in this section
			 referred to as TWIC) required by section 70105 of title 46, United
			 States Code, has on companies that employ seasonal employees.
					(b)ReportNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate on the results of the study,
			 including—
						(1)costs associated
			 in requiring seasonal employees to obtain TWIC cards on companies;
						(2)whether the Coast
			 Guard and Transportation Security Administration are processing TWIC
			 applications quickly enough for seasonal workers to obtain TWIC
			 certification;
						(3)whether TWIC
			 compliance costs or other factors have led to a reduction in service;
						(4)the impact of TWIC
			 on the recruiting and hiring of seasonal and other temporary employees;
			 and
						(5)an assessment of
			 possible alternatives to TWIC certification that may be used for seasonal
			 employees including any security vulnerabilities created by those
			 alternatives.
						717.Pilot program for
			 fingerprinting of maritime workers
					(a)In
			 generalWithin 180 days after the date of enactment of this Act,
			 the Secretary of Homeland Security shall establish procedures providing for an
			 individual who is required to be fingerprinted for purposes of obtaining a
			 transportation security card under section 70105 of title 46, United States
			 Code, to be fingerprinted at any facility operated by or under contract with an
			 agency of the Department of Homeland Security that fingerprints the public for
			 the Department.
					(b)ExpirationThis
			 section expires on December 31, 2012.
					718.Transportation
			 security cards on vesselsSection 70105(b)(2) of title 46, United
			 States Code, is amended—
					(1)in subparagraph
			 (B), by inserting after title the following: allowed
			 unescorted access to a secure area designated in a vessel security plan
			 approved under section 70103 of this title; and
					(2)in subparagraph
			 (D), by inserting after tank vessel the following:
			 allowed unescorted access to a secure area designated in a vessel
			 security plan approved under section 70103 of this title.
					719.International
			 labor studyThe Comptroller
			 General of the United States shall conduct a study of methods to conduct a
			 background security investigation of an individual who possesses a biometric
			 identification card that complies with International Labor Convention number
			 185 that are equivalent to the investigation conducted on individuals applying
			 for a visa to enter the United States. The Comptroller General shall submit a
			 report on the study within 180 days after the date of enactment of this Act to
			 the Committee on Transportation and Infrastructure and the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate.
				720.Maritime
			 Security Advisory CommitteesSection 70112 of title 46, United States
			 Code, is amended—
					(1)by amending
			 subsection (b)(5) to read as follows:
						
							(5)(A)The National Maritime Security Advisory
				Committee shall be composed of—
									(i)at least 1 individual who represents
				the interests of the port authorities;
									(ii)at least 1 individual who represents
				the interests of the facilities owners or operators;
									(iii)at least 1 individual who represents
				the interests of the terminal owners or operators;
									(iv)at least 1 individual who represents
				the interests of the vessel owners or operators;
									(v)at least 1 individual who represents
				the interests of the maritime labor organizations;
									(vi)at least 1 individual who represents
				the interests of the academic community;
									(vii)at least 1 individual who represents
				the interests of State or local governments; and
									(viii)at least 1 individual who
				represents the interests of the maritime industry.
									(B)Each Area Maritime Security Advisory
				Committee shall be composed of individuals who represents the interests of the
				port industry, terminal operators, port labor organizations, and other users of
				the port areas.
								;
				and
					(2)in subsection (g)—
						(A)in paragraph
			 (1)(A), by striking 2008; and inserting
			 2010;;
						(B)by repealing
			 paragraph (2);
						(C)by striking
			 (1); and
						(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2).
						721.Seamen’s shoreside
			 accessEach facility security
			 plan approved under section 70103(c) of title 46, United States Code, shall
			 provide a system for seamen assigned to a vessel at that facility, pilots, and
			 representatives of seamen’s welfare and labor organizations to board and depart
			 the vessel through the facility in a timely manner at no cost to the
			 individual.
				722.
			 Use of force against piracy
					(a)In
			 generalChapter 81 of title 46, United States Code, is amended by
			 adding at the end the following new section:
						
							8107.Use of force
				against piracyA person who
				uses force at sea to defend a vessel against an act of piracy shall not be
				liable for monetary damages in any action brought with respect to harm caused
				by such use of force to anyone engaging in such act of piracy, unless the
				person using such force knew at the time that it was substantially in excess of
				what was reasonable in defending the vessel against such act of
				piracy.
							.
					(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
						
							
								8107. Use of force against
				piracy.
							
							.
					723.AgreementsTo carry out the purpose of this title, the
			 Secretary shall work through the International Maritime Organization to
			 establish agreements to promote coordinated action among flag- and port-states
			 to deter, protect against, and rapidly respond to acts of piracy against the
			 vessels of, and in the waters under the jurisdiction of, those nations, and to
			 ensure limitations on liability similar to those established by section 8107 of
			 title 46, United States Code, as amended by this title.
				724.Risk-based
			 cargo security program
					(a)In
			 generalSection 1701 of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (Public Law 110–53) is amended by—
						(1)striking section
			 1701(b)(2);
						(2)striking
			 under (2)(B) in section 1701(b)(3); and
						(3)striking
			 specified in paragraph (2)(A) or (2)(B) in section
			 1701(b)(4).
						(b)Risk-based
			 scanningThe Secretary shall expand the Container Security
			 Initiative program established in section 205 of the SAFE Port Act (Public Law
			 109–347) to not less than five additional foreign ports not later than December
			 31, 2012.
					BAlien Smuggling
			 and Terrorism Prevention
				731.Short
			 titleThis subtitle may be
			 cited as the Alien Smuggling and
			 Terrorism Prevention Act of 2010.
				732.FindingsThe Congress makes the following
			 findings:
					(1)Alien smuggling by land, air and sea is a
			 transnational crime that violates the integrity of United States borders,
			 compromises our Nation's sovereignty, places the country at risk of terrorist
			 activity, and contravenes the rule of law.
					(2)Aggressive
			 enforcement activity against alien smuggling is needed to protect our borders
			 and ensure the security of our Nation. The border security and anti-smuggling
			 efforts of the men and women on the Nation's front line of defense are to be
			 commended. Special recognition is due the Department of Homeland Security
			 through the United States Border Patrol, Coast Guard, Customs and Border
			 Protection, and Immigration and Customs Enforcement, and the Department of
			 Justice through the Federal Bureau of Investigation.
					(3)The law
			 enforcement community must be given the statutory tools necessary to address
			 this security threat. Only through effective alien smuggling statutes can the
			 Justice Department, through the United States Attorneys' Offices and the
			 Domestic Security Section of the Criminal Division, prosecute these cases
			 successfully.
					(4)Alien smuggling
			 has a destabilizing effect on border communities. State and local law
			 enforcement, medical personnel, social service providers, and the faith
			 community play important roles in combating smuggling and responding to its
			 effects.
					(5)Existing penalties
			 for alien smuggling are insufficient to provide appropriate punishment for
			 alien smugglers.
					(6)Existing alien
			 smuggling laws often fail to reach the conduct of alien smugglers,
			 transporters, recruiters, guides, and boat captains.
					(7)Existing laws
			 concerning failure to heave to are insufficient to appropriately punish boat
			 operators and crew who engage in the reckless transportation of aliens on the
			 high seas and seek to evade capture.
					(8)Much of the
			 conduct in alien smuggling rings occurs outside of the United States.
			 Ex­tra­ter­ri­tor­i­al jurisdiction is needed to ensure that smuggling rings
			 can be brought to justice for recruiting, sending, and facilitating the
			 movement of those who seek to enter the United States without lawful
			 authority.
					(9)Alien smuggling
			 can include unsafe or recklessly dangerous conditions that expose individuals
			 to particularly high risk of injury or death.
					733.Checks against
			 terrorist watchlistThe
			 Secretary of Homeland Security shall, to the extent practicable, check against
			 all available terrorist watchlists those persons suspected of alien smuggling
			 and smuggled individuals who are interdicted at the land, air, and sea borders
			 of the United States.
				734.Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)) is amended—
					(1)by amending the
			 subsection heading to read as follows: Bringing In, Harboring, and Smuggling of
			 Unlawful and Terrorist Aliens.—; and
					(2)by amending
			 paragraphs (1) through (2) to read as follows:
						
							(1)(A)Whoever, knowing or in reckless disregard
				of the fact that an individual is an alien who lacks lawful authority to come
				to, enter, or reside in the United States, knowingly—
									(i)brings that individual to the United States
				in any manner whatsoever regardless of any future official action which may be
				taken with respect to such individual;
									(ii)recruits, encourages, or induces that
				individual to come to, enter, or reside in the United States;
									(iii)transports or moves that individual
				in the United States, in furtherance of their unlawful presence; or
									(iv)harbors, conceals, or shields from
				detection the individual in any place in the United States, including any
				building or any means of transportation;
									or attempts or conspires to do so, shall be punished
				as provided in subparagraph (C).(B)Whoever, knowing that an individual
				is an alien, brings that individual to the United States in any manner
				whatsoever at a place, other than a designated port of entry or place
				designated by the Secretary of Homeland Security, regardless of whether such
				individual has received prior official authorization to come to, enter, or
				reside in the United States and regardless of any future official action which
				may be taken with respect to such individual, or attempts or conspires to do
				so, shall be punished as provided in subparagraph (C).
								(C)Whoever commits an offense under this
				paragraph shall, for each individual in respect to whom such a violation
				occurs—
									(i)if the offense results in the death of
				any person, be fined under title 18, United States Code, and subject to the
				penalty of death or imprisonment for any term of years or for life;
									(ii)if the offense involves kidnaping, an
				attempt to kidnap, the conduct required for aggravated sexual abuse (as defined
				in section 2241 of title 18, United States Code, without regard to where it
				takes place), or an attempt to commit such abuse, or an attempt to kill, be
				fined under title 18, United States Code, or imprisoned for any term of years
				or life, or both;
									(iii)if the offense involves an individual who
				the defendant knew was engaged in or intended to engage in terrorist activity
				(as defined in section 212(a)(3)(B)), be fined under title 18, United States
				Code, or imprisoned not more than 30 years, or both;
									(iv)if the offense results in serious bodily
				injury (as defined in section 1365 of title 18, United States Code) or places
				in jeopardy the life of any person, be fined under title 18, United States
				Code, or imprisoned not more than 20 years, or both;
									(v)if the offense is a violation of
				paragraph (1)(A)(i) and was committed for the purpose of profit, commercial
				advantage, or private financial gain, or if the offense was committed with the
				intent or reason to believe that the individual unlawfully brought into the
				United States will commit an offense against the United States or any State
				that is punishable by imprisonment for more than 1 year, be fined under title
				18, United States Code, and imprisoned, in the case of a first or second
				violation, not less than 3 nor more than 10 years, and for any other violation,
				not less than 5 nor more than 15 years;
									(vi)if the offense is a violation of paragraph
				(1)(A)(ii), (iii), or (iv), or paragraph (1)(B), and was committed for the
				purpose of profit, commercial advantage, or private financial gain, be fined
				under title 18, United States Code, or imprisoned not more than 10 years, or
				both;
									(vii)if the offense involves the transit
				of the defendant’s spouse, child, sibling, parent, grandparent, or niece or
				nephew, and the offense is not described in any of clauses (i) through (vi), be
				fined under title 18, United States Code, or imprisoned not more than 1 year,
				or both; and
									(viii)in any other case, be fined under
				title 18, United States Code, or imprisoned not more than 5 years, or
				both.
									(2)(A)There is extraterritorial jurisdiction over
				the offenses described in paragraph (1).
								(B)In a prosecution for a violation of,
				or an attempt or conspiracy to violate, subsection (a)(1)(A)(i), (a)(1)(A)(ii),
				or (a)(1)(B), that occurs on the high seas, no defense based on necessity can
				be raised unless the defendant—
									(i)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity, and if a rescue is claimed,
				the name, description, registry number, and location of the vessel engaging in
				the rescue; and
									(ii)did not bring, attempt to bring, or
				in any manner intentionally facilitate the entry of any alien into the land
				territory of the United States without lawful authority, unless exigent
				circumstances existed that placed the life of that alien in danger, in which
				case the reporting requirement set forth in clause (i) is satisfied by
				notifying the Coast Guard as soon as practicable after delivering the alien to
				emergency medical or law enforcement personnel ashore.
									(C)It is not a violation of, or an
				attempt or conspiracy to violate, clause (iii) or (iv) of paragraph (1)(A), or
				paragraph (1)(A)(ii) (except if a person recruits, encourages, or induces an
				alien to come to or enter the United States), for a religious denomination
				having a bona fide nonprofit, religious organization in the United States, or
				the agents or officer of such denomination or organization, to encourage,
				invite, call, allow, or enable an alien who is present in the United States to
				perform the vocation of a minister or missionary for the denomination or
				organization in the United States as a volunteer who is not compensated as an
				employee, notwithstanding the provision of room, board, travel, medical
				assistance, and other basic living expenses, provided the minister or
				missionary has been a member of the denomination for at least one year.
								(D)For purposes of this paragraph and
				paragraph (1)—
									(i)the term United States
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth
				of the Northern Mariana Islands, and any other territory or possession of the
				United States; and
									(ii)the term lawful
				authority means permission, authorization, or waiver that is expressly
				provided for in the immigration laws of the United States or the regulations
				prescribed under those laws and does not include any such authority secured by
				fraud or otherwise obtained in violation of law or authority that has been
				sought but not
				approved.
									.
					735.Maritime law
			 enforcement
					(a)PenaltiesSubsection (b) of section 2237 of title 18,
			 United States Code, is amended to read as follows:
						
							(b)Whoever intentionally violates this section
				shall—
								(1)if the offense results in death or involves
				kidnaping, an attempt to kidnap, the conduct required for aggravated sexual
				abuse (as defined in section 2241 without regard to where it takes place), or
				an attempt to commit such abuse, or an attempt to kill, be fined under such
				title or imprisoned for any term of years or life, or both;
								(2)if the offense
				results in serious bodily injury (as defined in section 1365 of this title) or
				transportation under inhumane conditions, be fined under this title, imprisoned
				not more than 15 years, or both;
								(3)if the offense is
				committed in the course of a violation of section 274 of the Immigration and
				Nationality Act (alien smuggling); chapter 77 (peonage, slavery, and
				trafficking in persons), section 111 (shipping), 111A (interference with
				vessels), 113 (stolen property), or 117 (transportation for illegal sexual
				activity) of this title; chapter 705 (maritime drug law enforcement) of title
				46, or title II of the Act of June 15, 1917 (Chapter 30; 40 Stat. 220), be
				fined under this title or imprisoned for not more than 10 years, or both;
				and
								(4)in any other case,
				be fined under this title or imprisoned for not more than 5 years, or
				both.
								.
					(b)Limitation on
			 necessity defenseSection 2237(c) of title 18, United States
			 Code, is amended—
						(1)by inserting
			 (1) after (c); and
						(2)by adding at the
			 end the following:
							
								(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
									(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
									(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
									(C)did not bring, attempt to bring, or in
				any manner intentionally facilitate the entry of any alien, as that term is
				defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
				1101 (a)(3)), into the land territory of the United States without lawful
				authority, unless exigent cir­cum­stances existed that placed the life of that
				alien in danger, in which case the reporting requirement of subparagraph (B) is
				satisfied by notifying the Coast Guard as soon as practicable after delivering
				that person to emergency medical or law enforcement personnel
				ashore.
									.
						(c)DefinitionSection 2237(e) of title 18, United States
			 Code, is amended—
						(1)by striking
			 and at the end of paragraph (3);
						(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)the term transportation under
				inhumane conditions means the transportation of persons in an engine
				compartment, storage compartment, or other confined space, transportation at an
				excessive speed, transportation of a number of persons in excess of the rated
				capacity of the means of transportation, or intentionally grounding a vessel in
				which persons are being
				transported.
								.
						736.Amendment to
			 the sentencing guidelines
					(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines and policy statements applicable to persons convicted of alien
			 smuggling offenses and criminal failure to heave to or obstruction of
			 boarding.
					(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
						(1)consider providing sentencing enhancements
			 or stiffening existing enhancements for those convicted of offenses described
			 in subsection (a) that—
							(A)involve a pattern
			 of continued and flagrant violations;
							(B)are part of an
			 ongoing commercial organization or enterprise;
							(C)involve aliens who
			 were transported in groups of 10 or more;
							(D)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
							(E)involve the facilitation of terrorist
			 activity; and
							(2)consider
			 cross-references to the guidelines for Criminal Sexual Abuse and Attempted
			 Murder.
						(c)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this section in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
					VIIIInfrastructure
			 Protection and Cybersecurity
			AFederal Protective
			 Service
				801.Authorization
			 of appropriations for Federal Protective Service
					(a)In
			 generalOf the amount
			 authorized in section 201, there is authorized to be appropriated to the
			 Director of the Federal Protective Service $246,000,000 for fiscal year 2011 to
			 carry out Federal Protective Service counterterrorism functions,
			 including—
						(1)law enforcement on
			 federally controlled property;
						(2)incident
			 investigations;
						(3)suspect capture
			 and detention;
						(4)24-hour security
			 alarm monitoring;
						(5)nationwide
			 dispatch services;
						(6)facility security
			 assessments; and
						(7)terrorism prevention.
						(b)Sufficient
			 funding to effectively double the size of the Federal Protective Service
			 inspector forceIn addition
			 to amounts authorized under subsection (a), the Federal Protective Service is
			 authorized 1,200 full-time equivalent positions in the Federal Protective
			 Service inspector force that monitor performance of security personnel services
			 procured by contract.
					802.Federal
			 Protective Service authority to carry out basic security functions
					(a)In
			 generalSection 1315(a) of title 40, United States Code, is
			 amended by—
						(1)striking
			 (a) In
			 general.— and inserting the following:
							
								(a)In
				general
									(1)Protection of
				Federal property
									;
				and
						(2)by adding at the
			 end the following new paragraph:
							
								(2)Authority over
				GSA propertiesThe Secretary,
				acting through the Federal Protective Service, shall have the lead authority in
				the executive branch to carry out counterterrorism functions on Federal
				property managed by the General Services Administration (including property
				leased by the General Services Administration), including—
									(A)law enforcement on
				federally controlled property;
									(B)incident
				investigations;
									(C)suspect capture
				and detention;
									(D)24-hour security
				alarm monitoring;
									(E)nationwide
				dispatch services;
									(F)facility security
				assessments; and
									(G)terrorism prevention.
									(3)Agreements with
				other law enforcement authoritiesNothing in this subsection shall preempt
				the Federal Protective Service from entering into agreements with other
				Federal, State, or local law enforcement authorities to provide security or
				respond to incidents on property that is under the jurisdiction and control of
				the Administrator of General
				Services.
								.
						(b)Conforming
			 amendments
						(1)Section 1315(g) of title 40, United States
			 Code, is amended by striking Nothing and inserting
			 Subject to subsection (a)(2), nothing.
						(2)Section 1706(b)(2)
			 of the Homeland Security Act of 2002 (40 U.S.C. 1315 note) is amended by
			 striking The Secretary and inserting Subject to
			 subsection (a)(2), the Secretary.
						803.Strategic plan
			 requirement
					(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall submit to Congress a 5-year
			 budget outlook and strategic plan for the Federal Protective Service that
			 includes the following:
						(1)Estimates of staffing and associated costs
			 the Federal Protective Service requires in order to provide basic security
			 functions.
						(2)Estimates of staffing and associated costs
			 the Federal Protective Service requires in order to assess the need for and, as
			 appropriate, provide building specific security countermeasures.
						(3)Estimates of staffing and associated costs
			 the Federal Protective Service requires for reimbursable agency-specific
			 security work authorization functions.
						(4)Reviews of the performance of
			 contractor-provided security guards that assesses both quality and cost of
			 individual private contract guard companies performing Federal Protective
			 Service guard functions under contract.
						(b)UpdatesThe
			 Secretary shall include an annual update of such plan with the President’s
			 annual budget submission to the Congress.
					804.Facility
			 security risk assessments
					(a)In
			 generalThe Secretary of Homeland Security, acting through the
			 Director of Federal Protective Service, shall—
						(1)conduct facility
			 security assessments in consultation with the facility security committee
			 established for a facility;
						(2)prepare a report on each assessment,
			 including recommendations of countermeasures against a terrorist attack to
			 ensure the security of the facility concerned; and
						(3)give the facility
			 security committee established for such a facility a 60-day period to review
			 and comment on each report.
						(b)Selection of
			 recommendations for implementation
						(1)Selection by
			 GSAUpon the completion of the period for review and comment
			 under subsection (a)(3)—
							(A)the Director shall
			 submit the assessment report to the Administrator of General Services;
			 and
							(B)the Administrator
			 may select for implementation any of the recommendations of countermeasures in
			 the report for implementation.
							(2)Notification of
			 nonselectionIf the
			 Administrator determines that any of the recommendations of countermeasures in
			 a report submitted under paragraph (1) should not be implemented for a
			 facility, the Administrator shall notify the head of each Federal agency in the
			 facility and the facility security committee for the facility that the
			 recommendation will not be implemented, including the reasons why.
						(3)Selection by
			 facility security committeeIf a facility security committee
			 receives notice under paragraph (2) regarding any recommendations, it may
			 select any of the recommendations for implementation.
						(c)ReimbursementIf any of the recommendations in a report
			 submitted under subsection (a) is selected by the Administrator or a facility
			 security committee under subsection (c) for implementation—
						(1)the Director shall
			 implement the recommendation;
						(2)the Administrator
			 shall allocate to the Federal agencies in that facility the costs incurred by
			 the Federal Protective Service for such implementation; and
						(3)each such agency
			 shall reimburse the Federal Protective Service for the costs allocated to the
			 agency by the Administrator.
						(d)Annual
			 reportThe Director shall submit an annual report to Congress on
			 the disposition of recommendations included in reports under this section that
			 the Administrator did not select for implementation.
					(e)facility
			 security committee definedIn
			 this section the term facility security committee means a facility
			 security committee established pursuant to the report entitled
			 Vulnerability Assessment of Federal Facilities, issued by the
			 Interagency Security Committee established by Executive Order 12977.
					805.Contract guard
			 staff
					(a)Minimum
			 standards for training and annual recertificationThe Secretary of Homeland Security shall
			 develop minimum standards for training and annual recertification for the
			 Federal Protective Service’s contract guards including—
						(1)minimum fitness
			 standards;
						(2)annual recertification on access control
			 policies and control equipment, including x-ray and magnetometer
			 training;
						(3)training in arrest
			 and control procedures;
						(4)training in
			 operation of emergency equipment;
						(5)basic first aid
			 and CPR training and certification;
						(6)weapons training,
			 as applicable; and
						(7)behavior detection training.
						(b)Pilot
			 program
						(1)In
			 generalWithin 1 year after
			 the date of enactment of this Act, the Director shall establish a 3-year pilot
			 program in not less than 3 level IV facilities to test and evaluate—
							(A)to what extent
			 efficiencies exist in having a federalized guard staff; and
							(B)to what extent such a federalized guard
			 staff provides a measurable improvement in facility or personnel
			 security.
							(2)ReportNot later than 120 days before the
			 commencement of the program, the Director shall report to Congress regarding
			 what performance metrics will be considered in measuring improvement in
			 efficiencies and security provided by such a federalized guard staff.
						(3)Monitoring by
			 GAOThe Comptroller General
			 of the United States—
							(A)shall monitor and
			 review the conduct of the pilot program; and
							(B)shall submit to
			 Congress and the Secretary of Homeland Security an interim report 6 months
			 after the commencement of the pilot program, and a final report within 120 days
			 after the conclusion of the pilot program, that each addresses whether—
								(i)the
			 Secretary has established sufficient mechanisms to determine whether the pilot
			 program provides efficiencies in protecting Federal facilities;
								(ii)the
			 pilot program consists of an adequate sample of level IV facilities; and
								(iii)there are cost savings and security
			 enhancements realized by having a federalized guard force.
								806.Site
			 inspections
					(a)Right of
			 entryFor purposes of carrying out this Act, the Secretary of
			 Homeland Security shall have, on presentation of credentials, a right of entry
			 to, on, or through any property for which security is provided by the Federal
			 Protective Service.
					(b)Inspections and
			 verifications
						(1)In
			 generalThe Secretary shall, at such time and place as the
			 Secretary determines to be reasonable and appropriate, conduct security
			 inspections and verifications for property for which security is provided by
			 the Federal Protective Service.
						(2)Unannounced
			 inspectionsIn addition to any inspection conducted pursuant to
			 paragraph (1), the Secretary shall require such properties to undergo
			 unannounced security inspections. The inspections required under this paragraph
			 shall be—
							(A)conducted without
			 prior notice to the facility;
							(B)designed to
			 evaluate undergoing inspection—
								(i)the
			 ability of the Federal Protective Service security and contract guards to
			 prevent an incident that applicable security performance standards are intended
			 to prevent;
								(ii)the
			 ability of the Federal Protective Service security and contract guards to
			 protect against terrorist threats that are required to be addressed by
			 applicable performance standards; and
								(iii)any weaknesses
			 in the security plan of the facility;
								(C)conducted so as
			 not to affect the actual security, physical integrity, or safety of the
			 property or its employees while the inspection is conducted; and
							(D)conducted at
			 least—
								(i)every year in the
			 case of a level IV facility;
								(ii)every 2 years in
			 the case of a level III facility;
								(iii)every 3 years in
			 the case of a level II facility; and
								(iv)every four years
			 in the case of a level I facility.
								(c)ReportThe Secretary shall report annually with
			 the President’s budget submission to Congress on covert testing strategy and
			 results of unannounced inspections under this section.
					807.Promotion of
			 Federal Protective Service Technology and Training
					(a)In
			 generalWithin 6 months of
			 the date of enactment of this Act, the Director of the Federal Protective
			 Service, in consultation with the Assistant Secretary, Transportation Security
			 Administration, shall publish—
						(1)a
			 list of qualified vendors and a list of qualified products that would promote
			 common standards of deployment of personnel and technology;
						(2)standards for
			 training personnel, among all Federal Protective Service protected properties;
			 and
						(3)best practices for
			 utilizing items on the qualified products list so they are utilized in the most
			 effective manner, including a process to best utilize existing products
			 currently deployed.
						(b)Requirement To
			 use lists
						(1)In
			 generalFollowing the
			 publication of the qualified vendors list and the qualified products list under
			 subsection (a), the Federal Protective Service may not enter into any
			 contractual arrangement for services or products covered by such lists—
							(A)with any person
			 that is not included on the qualified vendors list;
							(B)for procurement of
			 any product that is not included on the qualified products list; or
							(C)under which a
			 subcontract may be awarded to a person that is not included on the qualified
			 vendors list.
							(2)Limitation on
			 application
							(A)In
			 generalParagraph (1) shall
			 not apply to any contract the Director of the Federal Protective Service
			 determines to be necessary to carry out the security missions of the Federal
			 Protective Service.
							(B)Notification to
			 CongressThe Director shall notify the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate in writing within 30 days after entering
			 any contract under this paragraph, setting forth the determination under
			 subparagraph (A) and the basis for that determination.
							(c)Cooperative
			 agreementWithin 6 months
			 after the date of enactment of this Act, the Secretary of Homeland Security
			 shall require the Assistant Secretary, Transportation Security Administration,
			 the Under Secretary for Science and Technology, and the Under Secretary for
			 National Protection and Programs to enter into a memorandum of understanding,
			 or similar cooperative agreement, pursuant to which the Transportation Security
			 Laboratory will provide the Federal Protective Service with expertise,
			 consultation, exchange of information, and testing for technology covered by
			 the qualified vendors list and the qualified products list required by this
			 section.
					808.Prohibited
			 items list
					(a)In
			 generalNot later than the
			 end of the 180-day period beginning on the date of enactment of this Act, the
			 Secretary of Homeland Security, acting through the Under Secretary of the
			 National Protection and Programs Directorate and in consultation with the
			 Administrator of General Services, shall issue and implement a list of items,
			 including component parts, that are prohibited from being brought into
			 facilities protected by the Federal Protective Service, unless specifically
			 authorized on a case-by-case basis by the Secretary or the Secretary’s
			 designee.
					(b)Additional
			 itemsNothing in this section prohibits a facility security
			 committee from prohibiting items that are not included on such list from being
			 brought into the facility of that committee.
					(c)Failure To issue
			 listIf the Secretary of
			 Homeland Security fails to implement a prohibited items list in accordance with
			 subsection (a), then the prohibited items list established by the
			 Transportation Security Administration for civilian aviation shall apply for
			 facilities protected by the Federal Protective Service—
						(1)effective upon
			 expiration of the period referred to in subsection (a); and
						(2)until such time as
			 the Secretary, acting through the Under Secretary of the National Protection
			 and Programs Directorate, issues a prohibited items list described in
			 subsection (a).
						(d)Facility
			 security committee definedIn
			 this section the term facility security committee means a facility
			 security committee established pursuant to the report entitled
			 Vulnerability Assessment of Federal Facilities, issued by the
			 Interagency Security Committee established by Executive Order 12977.
					809.Report
			 requirement
					(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress the following:
						(1)A
			 strategy for more effectively managing the contract guard program of the
			 Federal Protective Service that ensures there is adequate oversight and
			 monitoring of training for such program.
						(2)A
			 status report on the implementation of the RAMP program, including an estimated
			 date by which it will be fully operational.
						(3)Estimates of the
			 additional manpower, resources, and funding the Federal Protective Service
			 would need in order to provide security for high-profile terror trials in
			 multiple or varying locations.
						(4)A status report on the implementation of
			 the CADIS program, including an estimated date by which it will be fully
			 operational.
						(5)A
			 coordinated strategy for cooperation between the Under Secretary of the
			 National Protection and Programs Directorate and the Under Secretary for
			 Science and Technology regarding research, development, and deployment of
			 security technology conducted by the Transportation Security Laboratory.
						(b)DefinitionsIn this section:
						(1)CADIS
			 programThe term CADIS
			 program means the Computer Aided Dispatch Information System of the
			 Federal Protective Service.
						(2)RAMP
			 programThe term RAMP
			 program means the Risk Assessment and Management Program of the Federal
			 Protective Service.
						BChemical Facility
			 Security
				811.Extension of chemical facilities
			 antiterrorism security program
					(a)In generalSection 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) is amended by
			 striking October 4, 2010 and inserting October 4,
			 2015.
					(b)Chemical facility security
			 enhancements
						(1)In generalThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following:
							
								XXIChemical Facility Security
									2101.Chemical security training program
										(a)EstablishmentActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with the Under
				Secretary for National Protection and Programs, the Secretary shall establish a
				voluntary chemical security training program (referred to in this section as
				the training program) for the purpose of enhancing the
				capabilities of high-risk chemical facilities to prevent, prepare for, respond
				to, mitigate against, and recover from threatened or actual acts of terrorism,
				natural disasters, and other man-made disasters.
										(b)RequirementsThe training program shall provide
				validated voluntary training that—
											(1)reaches multiple disciplines, including
				Federal, State, and local government officials, commercial personnel and
				management, and governmental and nongovernmental emergency response
				providers;
											(2)provides training at the awareness,
				performance, and management and planning levels;
											(3)uses multiple training mediums and
				methods;
											(4)is coordinated with training provided by
				government training facilities, academic institutions, private organizations,
				and other entities that provide specialized, state-of-the-art training for
				governmental and nongovernmental emergency responder providers or commercial
				personnel and management;
											(5)uses, as appropriate, government training
				facilities, courses provided by community colleges, public safety academies,
				State and private universities, and other facilities;
											(6)is consistent with, and supports
				implementation of, the National Incident Management System, the National
				Response Framework, the National Infrastructure Protection Plan, the National
				Preparedness Guidelines, the National Preparedness Goal, the National Maritime
				Transportation Security Plan, and other such national initiatives, and any
				successors thereto;
											(7)is evaluated against clear and consistent
				performance measures;
											(8)addresses security requirements under
				chemical facility security plans; and
											(9)educates, trains, and involves individuals
				in neighborhoods around chemical facilities on how to observe and report
				security risks.
											2102.Chemical security exercise program
										(a)In generalActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with Under Secretary
				for National Protection and Programs, the Secretary shall develop a voluntary
				chemical security exercise program (referred to in this section as the
				exercise program) for the purpose of offering voluntary testing
				and evaluation of the capabilities of the Federal Government, State
				governments, commercial personnel and management, governmental and
				nongovernmental emergency response providers, the private sector, or any other
				organization or entity, as the Secretary determines to be appropriate, to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies at chemical
				facilities.
										(b)RequirementsUnder the exercise program, the Secretary
				shall conduct, on a periodic basis, voluntary joint security exercises at
				chemical facilities that are—
											(1)scaled and tailored to the needs of each
				chemical facility;
											(2)for the highest risk chemical facilities,
				as determined by the Secretary, live training exercises;
											(3)as realistic as practicable and based on
				current risk assessments, including credible threats, vulnerabilities, and
				consequences;
											(4)consistent with the National Incident
				Management System, the National Response Framework, the National Infrastructure
				Protection Plan, the National Preparedness Guidelines, the National
				Preparedness Goal, the National Maritime Transportation Security Plan, and
				other such national initiatives, and any successors thereto;
											(5)evaluated against clear and consistent
				performance measures;
											(6)assessed to learn best practices, which
				shall be shared with appropriate Federal, State, and local officials,
				commercial personnel and management, governmental and nongovernmental emergency
				response providers, and the private sector;
											(7)followed by remedial action in response to
				lessons learned; and
											(8)designed to assist State and local
				governments and chemical facilities in designing, implementing, and evaluating
				exercises that—
												(A)conform to the requirements of this
				paragraph; and
												(B)are consistent with any applicable Buffer
				Zone Protection Plan, State homeland security plan, or urban area homeland
				security plan.
												2103.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this
				title.
									.
						(2)Table of contentsThe table of contents in section 2 of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 2022 the following:
							
								
									TITLE XXI—Chemical
				facility security
									Sec. 2101. Chemical
				security training program.
									Sec. 2102. Chemical
				security exercise program.
									Sec. 2103.
				Authorization of
				appropriations.
								
								.
						COffice for Bombing
			 Prevention
				821.Bombing
			 prevention
					(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new
			 section:
						
							210F.Office for
				Bombing Prevention
								(a)In
				generalThe Secretary shall establish within the Protective
				Security Coordination Division of the Office of Infrastructure Protection of
				the Department an Office for Bombing Prevention (in this section referred to as
				the Office).
								(b)ResponsibilitiesThe
				Office shall have the primary responsibility for enhancing the ability, and
				coordinating the efforts, of the United States to deter, detect, prevent,
				protect against, and respond to terrorist explosive attacks in the United
				States, including by—
									(1)serving as the
				lead agency of the Department for ensuring that programs designed to counter
				terrorist explosive attacks in the United States function together efficiently
				to meet the evolving threat from explosives and improvised explosive
				devices;
									(2)coordinating
				national and intergovernmental bombing prevention activities to ensure those
				activities work toward achieving common national goals;
									(3)conducting
				analysis of the capabilities and requirements necessary for Federal, State,
				local, and tribal governments to deter, prevent, detect, protect against, and
				assist in any response to terrorist explosive attacks in the United States
				by—
										(A)maintaining a
				national analysis database on the capabilities of bomb squads, explosive
				detection canine teams, tactics teams, and public safety dive teams; and
										(B)applying the
				analysis derived from the database described in subparagraph (A) in—
											(i)evaluating
				progress toward closing identified gaps relating to national strategic goals
				and standards; and
											(ii)informing
				decisions relating to homeland security policy, assistance, training, research,
				development efforts, testing and evaluation, and related requirements;
											(4)promoting secure
				information sharing of sensitive material and promoting security awareness,
				including by—
										(A)operating and
				maintaining a secure information sharing system that allows the sharing of
				critical information relating to terrorist explosive attack tactics,
				techniques, and procedures;
										(B)educating the
				public and private sectors about explosive precursor chemicals;
										(C)working with
				international partners, in coordination with the Office for International
				Affairs of the Department, to develop and share effective practices to deter,
				prevent, detect, protect, and respond to terrorist explosive attacks in the
				United States; and
										(D)executing national
				public awareness and vigilance campaigns relating to terrorist explosive
				threats, preventing explosive attacks, and activities and measures underway to
				safeguard the United States;
										(5)assisting State,
				local, and tribal governments in developing multi-jurisdictional improvised
				explosive devices security plans for high-risk jurisdictions;
									(6)helping to ensure,
				in coordination with the Under Secretary for Science and Technology and the
				Administrator of the Federal Emergency Management Agency, the identification
				and availability of effective technology applications through field pilot
				testing and acquisition of such technology applications by Federal, State,
				local, and tribal governments to deter, prevent, detect, protect, and respond
				to terrorist explosive attacks in the United States;
									(7)coordinating the
				efforts of the Department relating to, and assisting departments and agencies
				of Federal, State, local, and tribal governments, and private sector business
				in, developing and implementing national explosives detection training,
				certification, and performance standards;
									(8)ensuring the
				implementation of any recommendations in the national strategy required under
				section 210G, including developing, maintaining, and tracking progress toward
				achieving objectives to reduce the vulnerability of the United States to
				terrorist explosive attacks;
									(9)developing, in
				coordination with the Administrator of the Federal Emergency Management Agency,
				programmatic guidance and permitted uses for bombing prevention activities
				funded by homeland security assistance administered by the Department;
				and
									(10)establishing and
				executing a public awareness campaign to inform the general public and private
				sector businesses on ways they can deter, detect, prevent, protect against, and
				respond to terrorist explosive attacks in the United States, that—
										(A)utilizes a broad
				spectrum of both mainstream and specialty print, radio, television outlets, and
				the Internet;
										(B)utilizes small and
				disadvantaged businesses, as defined under the Small Business Act (15 U.S.C.
				631 et seq.); and
										(C)ensures that the
				public awareness messages under the campaign reach and are understandable to
				underserved populations, including—
											(i)persons with
				physical and mental disabilities, health problems, visual impairments, hearing
				impairments, limited English proficiency, and literacy barriers;
											(ii)socially and
				economically disadvantaged households and communities;
											(iii)the elderly;
				and
											(iv)children.
											(c)Limitation on
				statutory constructionNothing in this section shall be construed
				to affect the authority of the Administrator of the Federal Emergency
				Management Agency, the Director of the United States Secret Service, or the
				Attorney General of the United States.
								(d)Authorization of
				appropriations
									(1)In
				generalOf the amount authorized in section 201 of the
				Counterterrorism Enhancement and Department of Homeland Security Authorization
				Act, there is authorized to be appropriated to carry out this section
				$25,000,000 for fiscal year 2011.
									(2)AvailabilityAmounts
				made available pursuant to paragraph (1) are authorized to remain available
				until expended.
									(e)Enhancement of
				explosives detection canine resources and capabilitiesTo enhance the Nation’s explosives
				detection canine resources and capabilities the Secretary of Homeland Security
				shall, by partnering with other Federal, State, local, and tribal agencies,
				nonprofit organizations, universities including historically black colleges and
				universities and minority serving institutions, and the private sector—
									(1)within 270 days after the date of the
				enactment of this subsection—
										(A)develop a pilot
				program that includes a domestic breeding program for purpose-bred explosives
				detection canines; and
										(B)increase the current number of capability
				assessments of explosives detection canine units to identify common challenges
				and gaps in canine explosives detection, to provide for effective domestic
				preparedness and collective response to terrorism, and to inform grant guidance
				and priorities, consistent with national capabilities database efforts;
										(2)continue development of a scientifically
				based training curriculum to enhance consensus-based national training and
				certification standards to provide for effective domestic preparedness and
				collective response to terrorism through the effective use of explosives
				detection canines for explosives detection canines; and
									(3)continue
				engagement in explosives detection canine research and development activities
				through partnerships with the Science and Technology Directorate and the
				Technical Support Working Group.
									210G.National
				strategy
								(a)In
				generalThe Secretary shall
				develop and periodically update a national strategy to prevent and prepare for
				terrorist explosive attacks in the United States.
								(b)DevelopmentNot later than 90 days after the date of
				the enactment of this section, the Secretary shall develop the national
				strategy required under subsection (a).
								(c)ReportingNot later than six months after the date of
				the submission of the report regarding each quadrennial homeland security
				review conducted under section 707, the Secretary shall submit to the Committee
				on Homeland Security of the House of Representatives and the Committee on
				Homeland Security and Governmental Affairs of the Senate a report regarding the
				national strategy required under subsection (a), which shall include
				recommendations, if any, for deterring, preventing, detecting, protecting
				against, and responding to terrorist attacks in the United States using
				explosives or improvised explosive devices, including any such recommendations
				relating to coordinating the efforts of Federal, State, local, and tribal
				governments, emergency response providers, and the private
				sector.
								.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 210E the following new items:
						
							
								Sec. 210F. Office for Bombing Prevention.
								Sec. 210G. National
				strategy.
							
							.
					822.Explosives
			 technology development and transfer
					(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et seq.) is amended by adding at the end the following new sections:
						
							318.Explosives
				research and development
								(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, the Attorney
				General, the Secretary of Defense, and the head of any other relevant Federal
				department or agency, shall ensure coordination and information sharing
				regarding nonmilitary research, development, testing, and evaluation activities
				of the Federal Government relating to the detection and prevention of,
				protection against, and response to terrorist attacks in the United States
				using explosives or improvised explosive devices, and the development of tools
				and technologies necessary to neutralize and disable explosive devices.
								(b)Leveraging
				military researchThe
				Secretary, acting through the Under Secretary for Science and Technology, and
				in coordination with the Under Secretary for National Protection and Programs,
				shall coordinate with the Secretary of Defense and the head of any other
				relevant Federal department or agency to ensure that, to the maximum extent
				possible, military policies and procedures, and research, development, testing,
				and evaluation activities relating to the detection and prevention of,
				protection against, and response to terrorist attacks using explosives or
				improvised explosive devices, and the development of tools and technologies
				necessary to neutralize and disable explosive devices, are adapted to
				nonmilitary uses.
								319.Technology
				transfer
								(a)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in coordination
				with the Under Secretary for National Protection and Programs, shall establish
				a technology transfer program to facilitate the identification, modification,
				and commercialization of technology and equipment for use by Federal, State,
				and local governmental agencies, emergency response providers, and the private
				sector to deter, prevent, detect, protect, and respond to terrorist attacks in
				the United States using explosives or improvised explosive devices.
								(b)ProgramThe
				activities under the program established under subsection (a) shall
				include—
									(1)applying the
				analysis conducted under section 210F(b)(3) of the capabilities and
				requirements of bomb squad, explosive detection canine teams, tactical teams,
				and public safety dive teams of Federal, State, and local governments, to
				determine the training and technology requirements for Federal, State, and
				local governments, emergency response providers, and the private sector;
									(2)identifying available technologies designed
				to deter, prevent, detect, protect, or respond to terrorist attacks using
				explosives or improvised explosive devices that have been, or are in the
				process of being, developed, tested, evaluated, or demonstrated by the
				Department, other Federal agencies, the private sector, foreign governments, or
				international organizations;
									(3)reviewing whether a technology described in
				paragraph (2) may be useful in assisting Federal, State, or local governments,
				emergency response providers, or the private sector in detecting, deterring,
				preventing, or responding to terrorist attacks using explosives or improvised
				explosive devices; and
									(4)communicating to
				Federal, State, and local governments, emergency response providers, and the
				private sector the availability of any technology described in paragraph (2),
				including providing the specifications of any such technology, indicating
				whether any such technology satisfies appropriate standards, and identifying
				grants, if any, available from the Department to purchase any such
				technology.
									(c)Working
				groupTo facilitate the transfer of military technologies, the
				Secretary, acting through the Under Secretary for Science and Technology, in
				coordination with the Secretary of Defense, and in a manner consistent with
				protection of sensitive sources and methods, shall establish a working group to
				advise and assist in the identification of military technologies designed to
				deter, prevent, detect, protect, or respond to terrorist explosive attacks that
				are in the process of being developed, or are developed, by the Department of
				Defense or the private
				sector.
								.
					(b)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 317 the
			 following new items:
						
							
								Sec. 318. Explosives research and development.
								Sec. 319. Technology
				transfer.
							
							.
					823.GAO study of
			 explosives detection canine teamsSection 1307(f) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 121
			 Stat. 395) is amended by striking utilization and all that
			 follows through the end of the sentence and inserting utilization of
			 explosives detection canine teams, by the Transportation Security
			 Administration and all other agencies of the Department of Homeland Security
			 that utilize explosives detection canines, to strengthen security and the
			 capacity of explosive detection canine detection teams of the
			 Department..
				824.Report on
			 canine procurement activitiesThe Secretary of Homeland Security shall
			 submit a report to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Homeland Security and Governmental Affairs
			 of the Senate by not later than 180 days after the date of the enactment of
			 this Act examining the administration of canine procurement activities by the
			 Department of Homeland Security to deter, prevent, detect, and protect against
			 terrorist explosive attacks in the United States, that includes consideration
			 of the feasibility of reducing the price paid for the procurement of untrained
			 canines, including by utilizing an expanded pool of breeds, procuring canines
			 from domestic breeders, and acquiring canines from animal shelters, rescue
			 societies, and other not-for-profit entities.
				DCybersecurity
				831.Annual
			 cybersecurity threat assessmentThe Secretary, in coordination with the
			 Director of National Intelligence, shall submit to the Committee on Homeland
			 Security of the House of Representatives an annual assessment of cybersecurity
			 threats to and vulnerabilities of national critical infrastructure information
			 systems and networks.
				832.Cybersecurity
			 research and development
					(a)In
			 generalThe Under Secretary for Science and Technology of the
			 Department shall support research, development, testing, evaluation, and
			 transition of cybersecurity technology, including fundamental, long-term
			 research to improve the ability of the United States to prevent, protect
			 against, detect, respond to, and recover from cyber attacks that threaten
			 national critical infrastructure information systems and networks, with an
			 emphasis on research and development relevant to large scale, high-impact
			 attacks.
					(b)ActivitiesThe
			 research and development supported under subsection (a) shall include work
			 to—
						(1)advance the
			 development and deployment Internet protocols and architectures, including for
			 the domain name system and routing protocols;
						(2)improve and create
			 technologies for detecting attacks or intrusions, including real-time
			 monitoring technologies;
						(3)improve and create
			 mitigation and recovery methodologies, including techniques for containment of
			 attacks and development of resilient networks and systems that degrade
			 gracefully;
						(4)develop and
			 support infrastructure for cybersecurity research and development, including
			 modeling, testbeds, and data sets for assessment of new cybersecurity
			 technologies;
						(5)assist the
			 development and support of technologies to reduce vulnerabilities in process
			 control systems;
						(6)develop and
			 support cyber forensics and attack attribution; and
						(7)test, evaluate,
			 and facilitate the transfer of technologies associated with the engineering of
			 less vulnerable software and securing the information technology software
			 development lifecycle.
						(c)CoordinationIn
			 carrying out this section, the Under Secretary shall coordinate activities with
			 the Under Secretary for National Protection and Programs and the heads of other
			 relevant Federal departments and agencies, including the National Science
			 Foundation, the Defense Advanced Research Projects Agency, the Information
			 Assurance Directorate of the National Security Agency, the National Institute
			 of Standards and Technology, the Department of Commerce, and other appropriate
			 working groups established by the President to identify unmet needs and
			 cooperatively support activities, as appropriate.
					(d)Authorization of
			 AppropriationsOf the amount authorized by section 201, there is
			 authorized to be appropriated $75,000,000 to the Department for fiscal year
			 2011 for the cybersecurity research and development activities of the
			 Directorate of Science and Technology to prevent, detect, and respond to acts
			 of terrorism and other large-scale disruptions to information
			 infrastructure.
					833.National
			 Research Council study of cybersecurity incentives
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Under Secretary for Science and Technology and the Under
			 Secretary for National Protection and Programs of the Department shall seek to
			 enter into an agreement with the National Research Council of the National
			 Academy of Sciences to conduct a study to assess methods that might be used to
			 promote market mechanisms that further cybersecurity.
					(b)SubjectsThe
			 study required under subsection (a) shall include assessment of—
						(1)mandated reporting
			 of security breaches that could threaten critical functions, including
			 provision of electricity and resiliency of the financial sector;
						(2)financial
			 incentives to encourage operators of critical infrastructure to maximize
			 protections for their systems;
						(3)certification from
			 standards bodies about conformance to relevant cybersecurity standards that can
			 be used as a marketplace differentiation;
						(4)accounting
			 practices that require companies to report their cybersecurity practices and
			 postures and the results of independently conducted red team simulated attacks
			 or exercises; and
						(5)cybersecurity risk
			 insurance, including analysis of the current marketplace and recommendations to
			 promote cybersecurity insurance.
						(c)ReportNot
			 later than two years after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives a report containing the results of the study required under
			 subsection (a), together with any recommendations of the Secretary related
			 thereto.
					834.Research on
			 cyber compromise of infrastructure
					(a)In
			 generalPursuant to section 201 of the Homeland Security Act of
			 2002 (6 U.S.C. 121) and in furtherance of domestic preparedness for and
			 collective response to a cyber attack by a terrorist or other person, the
			 Secretary, working with the heads of other national security and intelligence
			 agencies, shall conduct research and determine if the security of federally
			 owned programmable electronic devices and communication networks, including
			 hardware, software, and data, essential to the reliable operation of critical
			 electric infrastructure has been compromised.
					(b)Scope of
			 researchThe scope of the research required under subsection (a)
			 shall include the following:
						(1)The extent of any
			 compromise.
						(2)An identification
			 of any attackers.
						(3)The method of
			 penetration.
						(4)Ramifications of
			 any such compromise on future operations of critical electric
			 infrastructure.
						(5)Secondary
			 ramifications of any such compromise on other critical infrastructure sectors
			 and the functioning of civil society.
						(6)Ramifications of
			 any such compromise on national security, including war fighting
			 capability.
						(7)Recommended
			 mitigation activities.
						(c)ReportNot
			 later than 30 days after the date a determination has been made under
			 subsection (a), the Secretary shall submit to the Committee on Homeland
			 Security of the House of Representatives a report on the findings of such
			 determination. The report may contain a classified annex if the Secretary
			 determines it to be appropriate.
					835.Assessments of
			 emerging cyber threats in telecommunicationsWithin 180 days after the date of enactment
			 of this Act, the Secretary, in collaboration with other relevant Federal
			 departments or agencies as the Secretary considers appropriate, shall issue a
			 report providing a threat assessment, to be updated on an annual basis, to the
			 Committee on Homeland Security of the House of Representatives that examines
			 vulnerabilities and policies to mitigate those vulnerabilities arising from
			 global supply chain related to the production, manufacturing, and distribution
			 of telecommunications devices, including potential threats to national security
			 or critical infrastructure arising from foreign investment in United States
			 telecommunications assets.
				836.Department of
			 Homeland Security Cybercrime coordination
					(a)Report on cyber
			 coordinationWithin 180 days after the date of enactment of this
			 Act, the Secretary shall submit to the Committee on Homeland Security of the
			 House of Representatives a report assessing—
						(1)how the
			 sub-components of the Department that have a cybersecurity mission, including
			 the United States Secret Service, U.S. Immigration and Customs Enforcement, and
			 the National Protection Programs Directorate, will coordinate their
			 cybersecurity activities;
						(2)the development of
			 Department-wide procedures and standards for addressing cybercrime, as well as
			 metrics to track the effectiveness of the Department’s efforts to combat
			 cybercrime; and
						(3)recommendations to
			 Congress for improving the authority of the Federal Government for addressing
			 cybercrime.
						(b)Private sector
			 post-Crime consultationThe Under Secretary for the National
			 Protection and Programs Directorate, in coordination with the United States
			 Secret Service and U.S. Immigration and Customs Enforcement, shall establish an
			 outreach program for victims of cyber attacks that assists, on a voluntary
			 basis, in providing cyber risk management, developing best practices for
			 establishing mitigation and protective measures against cyber attacks, and
			 otherwise coordinates the Department’s response to cyber attacks.
					IXPreparedness and
			 Response
			901.Center for
			 Domestic Preparedness
				(a)Acceptance of
			 gifts for first responder terrorism preparedness and response
			 trainingSection 1204 of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (6 U.S.C. 1102) is amended by adding at the end the
			 following new subsection:
					
						(f)Acceptance of
				gifts
							(1)AuthorityNotwithstanding
				section 873(b) of the Homeland Security Act of 2002 (6 U.S.C. 453(b)), the
				Secretary may accept and use gifts of property, both real and personal, and may
				accept gifts of services, including from guest lecturers, for otherwise
				authorized activities of the Center for Domestic Preparedness that are related
				to preparedness for and response to terrorism.
							(2)ReportThe
				Secretary shall report annually to the Committee on Homeland Security of the
				House of Representatives and the Committee on Homeland Security and
				Governmental Affairs of the Senate—
								(A)any gifts that
				were accepted under this subsection in the preceding year;
								(B)how such gifts
				contribute to the mission of the Center for Domestic Preparedness; and
								(C)the amount of
				Federal savings that were generated from the acceptance of such
				gifts.
								.
				(b)Training of
			 other emergency response providers
					(1)In
			 generalThe Center for Domestic Preparedness may provide training
			 to emergency response providers of the Federal Government, foreign governments,
			 or private entities, if the Center for Domestic Preparedness is reimbursed for
			 the cost of such training.
					(2)Use of
			 reimbursementAny reimbursement under paragraph (1) shall be
			 credited to the account from which the expenditure being reimbursed was made
			 and shall be available, without fiscal year limitation, for the purposes for
			 which amounts in the account may be expended.
					(3)Protection of
			 primary missionThe head of the Center for Domestic Preparedness
			 shall ensure that the training provided under paragraph (1) does not interfere
			 with the primary mission of the Center to train State and local emergency
			 response providers.
					902.Recovery from
			 radiological and nuclear attacks
				(a)Assessment
					(1)In
			 generalTo facilitate recovery from a radiological or nuclear
			 attack or other incident, the Secretary, acting through the Administrator of
			 the Federal Emergency Management Agency, shall assess capability gaps in
			 recovery preparedness and provide guidance to State and local officials to
			 recover from a radiological or nuclear incident.
					(2)SubjectsThe
			 assessment shall include a review of—
						(A)decontamination
			 standards, gaps in such standards, and recommendations for research to minimize
			 these gaps;
						(B)environmental
			 remediation methods; and
						(C)such other
			 components as are determined by the Secretary to be appropriate.
						(3)ReportThe
			 Secretary shall report to the appropriate congressional committees on the
			 findings of the assessment by not later than 180 days after the date of
			 enactment of this Act.
					(b)Guidance
					(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Federal Emergency Management Agency, shall issue detailed guidance to assist
			 State and local governments in preparing for recovery and in conducting
			 environmental remediation of contaminated areas, including—
						(A)clarification of
			 Federal roles and responsibilities for assisting State and local governments;
			 and
						(B)such other
			 guidance as determined by the Secretary to be appropriate.
						(2)Alignment with
			 national disaster recovery strategy goalsThe guidance shall
			 align with the goals of the National Disaster Recovery Strategy as required in
			 Public Law 109–295 and the findings of the assessment under subsection
			 (a).
					(c)ExercisesThe
			 Secretary, acting through the Administrator of the Federal Emergency Management
			 Agency and in partnership with State and local governments and other Federal
			 agencies, shall conduct exercises that address recovery from radiological and
			 nuclear incidents, including exercises that address analysis, environmental
			 cleanup methods, and decontamination standards.
				903.Citizen and
			 community preparedness
				(a)Community
			 Preparedness Division
					(1)Establishment of
			 Community Preparedness DivisionThe Homeland Security Act of 2002
			 (6 U.S.C. 101 et seq.) is amended by adding at the end the following:
						
							XXIDomestic
				Preparedness and Collective Response to Terrorism and Other
				Emergencies
								2101.Community
				Preparedness Division
									(a)In
				generalThere is in the Department a Community Preparedness
				Division.
									(b)DirectorThe
				Community Preparedness Division shall be headed by a Director, who shall be
				appointed by the Secretary.
									(c)ResponsibilitiesThe
				Director of the Community Preparedness Division, shall have the primary
				responsibility within the Department for assisting the efforts of State, local,
				and tribal governments in preparing citizens in the United States for acts of
				terrorism and other emergencies, including primary responsibility for each of
				the following:
										(1)Administration of
				the Citizen Corps Program under section 2102.
										(2)Supporting public
				and community preparedness efforts.
										(3)Serving as the
				principal advisor to the Secretary of Homeland Security on public and community
				preparedness issues.
										(4)Providing Citizen
				Corps Councils with tools, information, and technical assistance to connect
				local and national citizen preparedness efforts.
										(5)Establishing
				specialized preparedness programs for underserved populations under subsection
				(d).
										(6)Ensuring coordination with, and leveraging
				to the greatest extent feasible, efforts by private sector entities,
				faith-based groups, research and educational institutions, other
				nongovernmental organizations, including such organizations that work with the
				disabled and others with special needs, and emergency response provider
				organizations to promote citizen preparedness and participation.
										(7)Assisting in the implementation of national
				strategies for public and community preparedness, including the development of
				individual preparedness skills and capabilities, assembling preparedness kits,
				developing emergency communications plans, training in basic first aid, and
				learning how to react to a variety of emergencies, including an act of
				terrorism involving chemical, biological, radiological, or nuclear weapons, and
				natural disasters, including hurricanes, floods, earthquakes, and
				tsunamis.
										(8)Establishing and
				maintaining a community preparedness resource center to compile and disseminate
				best practices of citizen preparedness programs.
										(d)Underserved
				populationsIn carrying out the responsibilities under this
				section, the Director shall consider the unique preparedness challenges faced
				by—
										(1)persons with
				physical and mental disabilities, health problems, visual impairments, hearing
				impairments, limited English proficiency, and literacy barriers;
										(2)socially and
				economically disadvantaged households and communities;
										(3)the
				elderly;
										(4)children;
				and
										(5)individuals with
				pets or service animals.
										2102.Citizen Corps
				Program
									(a)EstablishmentThere is in the Community Preparedness
				Division a Citizen Corps Program, through which the Secretary shall bring
				community and government leaders together to coordinate and leverage efforts to
				strengthen community involvement in emergency preparedness, planning,
				mitigation, response, and recovery for acts of terrorism and natural
				disasters.
									(b)Grant
				program
										(1)In
				generalAs part of the Citizen Corps Program, the Secretary shall
				carry out a grant program to make grants to States.
										(2)ApplicationTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application containing such information and assurances as the Secretary may
				require.
										(3)Use of
				fundsA grant under this subsection may be used for any of the
				following purposes:
											(A)To form and
				sustain a State or local Citizen Corps Council.
											(B)To develop and
				implement educational programs for the public on both terrorism and natural
				disaster preparedness and volunteer responsibilities.
											(C)To develop and
				implement a plan or to amend an existing plan to facilitate citizen
				preparedness and participation.
											(D)To facilitate
				citizen participation in preparedness training and exercises.
											(E)To implement
				volunteer programs and activities to support emergency response
				providers.
											(4)Conditions of
				receipt of fundsEach State that receives a grant under this
				subsection shall ensure that in carrying out any of the purposes under
				paragraph (3) outreach efforts extend, as appropriate, to—
											(A)underserved
				populations specified in section 2101(d);
											(B)neighborhoods
				bordering critical infrastructure;
											(C)urban and rural
				communities;
											(D)border
				communities; and
											(E)faith-based and
				volunteer community service organizations.
											(c)Administration
				and coordinationAs part of the Citizen Corps Program, the
				Secretary shall—
										(1)administer—
											(A)the Community
				Emergency Response Team Program under section 2103, or any successor thereto;
				and
											(B)the Fire Corps
				Program under section 2104, or any successor thereto;
											(2)coordinate with
				the Secretary of Health and Human Services in the administration of the Medical
				Reserve Corps, or any successor thereto, which is a program to educate and
				train citizens and medical professionals to assist with medical and public
				health outreach and administration before, during, and after acts of terrorism
				and other emergencies; and
										(3)coordinate with
				the Attorney General in the administration of—
											(A)Neighborhood
				Watch, or any successor thereto, which is a program to provide information,
				training, and resources to citizens and law enforcement agencies throughout the
				country to identify potential terrorist activities and other threats;
				and
											(B)Volunteers In
				Police Services, or any successor thereto, which is a program to educate and
				train citizens to increase the capacity of volunteer State and local law
				enforcement officials to assist before, during, and after an act of terrorism
				or other emergency.
											(d)Cooperative
				agreements with non-Profit entitiesThe Secretary may enter into
				cooperative agreements with non-profit entities to enhance citizen preparedness
				and outreach programs that the Secretary has determined have a proven track
				record of success on a national or regional basis.
									(e)Reports to
				CongressNot later than one year after the date of the enactment
				of this section, and every two years thereafter, the Director of the Community
				Preparedness Division shall submit to Congress a report that evaluates the
				management and effectiveness of the Fire Corps Program under section 2104 and
				the Community Emergency Response Team Program under section 2103.
									(f)Authorization of
				appropriationsOf the amount appropriated in section 201 of the
				Counterterrorism Enhancement and Department of Homeland Security Authorization
				Act of 2010 there is authorized to be appropriated to carry out this section
				$40,000,000 for fiscal year 2011.
									2103.Community
				Emergency Response Team Program
									(a)EstablishmentThere is in the Community Preparedness
				Division a Community Emergency Response Team Program, through which the
				Secretary shall educate citizens about preparedness and mitigation and train
				citizens in basic response skills, including fire safety, light search and
				rescue, and medical operations in preparation for acts of terrorism and other
				emergencies.
									(b)Authorization of
				appropriationsOf the amounts
				authorized to be appropriated under section 2102(f) for any fiscal year,
				$1,750,000 is authorized to carry out this section.
									2104.Fire Corps
				Program
									(a)EstablishmentThere is in the Community Preparedness
				Division a Fire Corps Program, through which the Secretary shall facilitate the
				use of volunteers in non-emergency roles at fire and rescue departments to
				better prepare local communities to respond to acts of terrorism and other
				emergencies.
									(b)Fire Corps
				Advisory Committee
										(1)EstablishmentThe
				Secretary shall establish an advisory committee to be known as the Fire
				Corps Advisory Committee (hereinafter referred to in this section as the
				Committee) to provide guidance and assistance to the Secretary in
				carrying out the Fire Corps Program.
										(2)MembershipThe members of the Committee shall be
				appointed by the Secretary and shall include—
											(A)representatives of
				fire and emergency service organizations;
											(B)representatives of
				the United States Fire Administration; and
											(C)other individuals
				that the Secretary determines are appropriate.
											(3)Terms of
				service; pay and allowancesThe Secretary shall determine the number,
				terms of service, and pay and allowances of members of the Committee appointed
				by the Secretary, except that the term of service of any such member may not
				exceed three years.
										(4)Applicability of
				Federal Advisory Committee ActSection 14(a)(2)(B) of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.
										(c)Authorization of
				appropriationsOf the amounts authorized to be appropriated under
				section 2012(f) for any fiscal year, $1,500,000 is authorized to carry out this
				section.
									.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following:
						
							
								Title XXI—Domestic Preparedness and Collective Response to
				Terrorism and Other Emergencies
								Sec. 2101. Community Preparedness Division.
								Sec. 2102. Citizen Corps Program.
								Sec. 2103. Community Emergency Response Team
				Program.
								Sec. 2104. Fire Corps
				Program.
							
							.
					(b)Report to
			 CongressNot later than 90 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 specifying the amount of grant funds awarded to each State under section
			 2102(b) of the Homeland Security Act of 2002, as added by subsection (b), and
			 the purposes for which such funds were awarded.
				904.Metropolitan
			 Medical Response System program
				(a)Metropolitan
			 Medical Response System Program
					(1)AmendmentTitle
			 V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by
			 adding at the end the following:
						
							525.Metropolitan
				Medical Response System Program
								(a)In
				GeneralThe Secretary shall conduct a Metropolitan Medical
				Response System Program, that shall assist State and local governments in
				preparing for and responding to public health and mass casualty incidents
				resulting from natural disasters, acts of terrorism, and other man-made
				disasters.
								(b)Financial
				Assistance
									(1)Authorization of
				grants
										(A)In
				generalThe Secretary,
				through the Administrator of the Federal Emergency Management Agency, may make
				grants under this section to State and local governments to assist in preparing
				for and responding to mass casualty incidents resulting from natural disasters,
				acts of terrorism, and other man-made disasters.
										(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Assistant Secretary, Office of Health Affairs.
										(2)Use of
				fundsA grant made under this
				section may be used to support the integration of emergency management, health,
				and medical systems into a coordinated response to mass casualty incidents
				caused by any hazard, including—
										(A)to strengthen
				medical surge capacity;
										(B)to strengthen mass prophylaxis capabilities
				including development and maintenance of an initial pharmaceutical stockpile
				sufficient to protect first responders, their families, and immediate victims
				from a chemical or biological event;
										(C)to strengthen
				chemical, biological, radiological, nuclear, and explosive detection, response,
				and decontamination capabilities;
										(D)to develop and
				maintain mass triage and pre-hospital treatment plans and capabilities;
										(E)for
				planning;
										(F)to support efforts
				to strengthen information sharing and collaboration capabilities of regional,
				State, and urban areas in support of public health and medical
				preparedness;
										(G)for medical
				supplies management and distribution;
										(H)for training and
				exercises;
										(I)for integration and coordination of the
				activities and capabilities of public health personnel and medical care
				providers with those of other emergency response providers as well as other
				Federal agencies, the private sector, and nonprofit organizations, for the
				forward movement of patients; and
										(J)for such other
				activities as the Administrator provides.
										(3)Eligibility
										(A)In
				generalExcept as provided in subparagraph (C), any jurisdiction
				that received funds through the Metropolitan Medical Response System Program in
				fiscal year 2010 shall be eligible to receive a grant under this
				section.
										(B)Additional
				jurisdictions
											(i)Unrepresented
				states
												(I)In
				generalExcept as provided in subparagraph (C), for any State in
				which no jurisdiction received funds through the Metropolitan Medical Response
				System Program in fiscal year 2010, or in which funding was received only
				through another State, the metropolitan statistical area in such State with the
				largest population of all such areas in such State shall be eligible to receive
				a grant under this section.
												(II)LimitationFor
				each of fiscal years 2012 through 2014, no jurisdiction that would otherwise be
				eligible to receive grants under subclause (I) shall receive a grant under this
				section if it would result in any jurisdiction under subparagraph (A) receiving
				less funding than such jurisdiction received in fiscal year 2010.
												(ii)Other
				jurisdictions
												(I)In
				generalSubject to subparagraph (C), the Administrator may
				determine that additional jurisdictions are eligible to receive grants under
				this section.
												(II)LimitationFor
				each of fiscal years 2012 through 2014, the eligibility of any additional
				jurisdiction to receive grants under this section is subject to the
				availability of appropriations beyond that necessary to—
													(aa)ensure that each
				jurisdiction eligible to receive a grant under subparagraph (A) does not
				receive less funding than such jurisdiction received in fiscal year 2010;
				and
													(bb)provide grants to
				jurisdictions eligible under clause (i).
													(C)Performance
				requirement after fiscal year 2012A jurisdiction shall not be
				eligible for a grant under this subsection from funds available after fiscal
				year 2012 unless the Secretary determines that the jurisdiction maintains a
				sufficient measured degree of capability in accordance with the performance
				measures issued under subsection (c).
										(4)Distribution of
				funds
										(A)In
				generalThe Administrator shall distribute grant funds under this
				section to the State in which the jurisdiction receiving a grant under this
				section is located.
										(B)Pass
				throughSubject to subparagraph (C), not later than 45 days after
				the date on which a State receives grant funds under subparagraph (A), the
				State shall provide the jurisdiction receiving the grant 100 percent of the
				grant funds, and not later than 45 days after the State releases the funds, all
				fiscal agents shall make the grant funds available for expenditure.
										(C)ExceptionThe
				Administrator may permit a State to provide to a jurisdiction receiving a grant
				under this section 97 percent of the grant funds awarded if doing so would not
				result in any jurisdiction eligible for a grant under paragraph (3)(A)
				receiving less funding than such jurisdiction received in fiscal year
				2010.
										(5)Regional
				coordinationThe Administrator shall ensure that each
				jurisdiction that receives a grant under this section, as a condition of
				receiving such grant, is actively coordinating its preparedness efforts with
				surrounding jurisdictions, with the official with primary responsibility for
				homeland security (other than the Governor) of the government of the State in
				which the jurisdiction is located, and with emergency response providers from
				all relevant disciplines, as determined by the Administrator, to effectively
				enhance regional preparedness.
									(c)Performance
				measuresThe Administrator, in coordination with the Assistant
				Secretary, Office of Health Affairs, and the National Metropolitan Medical
				Response System Working Group, shall issue performance measures within one year
				after the date of enactment of this section that enable objective evaluation of
				the performance and effective use of funds provided under this section in any
				jurisdiction.
								(d)Metropolitan
				Medical Response System Working Group definedIn this section, the term National
				Metropolitan Medical Response System Working Group means—
									(1)10 Metropolitan
				Medical Response System Program grant managers, who shall—
										(A)include one such
				grant manager from each region of the Agency;
										(B)comprise a
				population-based cross section of jurisdictions that are receiving grant funds
				under the Metropolitan Medical Response System Program; and
										(C)include—
											(i)3
				selected by the Administrator; and
											(ii)3 selected by the Assistant Secretary,
				Office of Health Affairs; and
											(2)3 State officials who are responsible for
				administration of State programs that are carried out with grants under this
				section, who shall be selected by the Administrator.
									(e)Authorization of
				appropriationsOf the amount authorized in section 201 of the
				Counterterrorism Enhancement and Department of Homeland Security Authorization
				Act of 2010, there is authorized to be appropriated $75,000,000 to carry out
				the program for fiscal year
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title V the following new
			 item:
						
							
								Sec. 525. Metropolitan Medical Response System
				Program.
							
							.
					(b)Metropolitan
			 Medical Response Program review
					(1)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency, the Assistant Secretary, Office of Health Affairs, and the National
			 Metropolitan Medical Response System Working Group shall conduct a review of
			 the Metropolitan Medical Response System Program authorized under section 525
			 of the Homeland Security Act of 2002, as added by subsection (b), including an
			 examination of—
						(A)the goals and
			 objectives of the Metropolitan Medical Response System Program;
						(B)the extent to
			 which the goals and objectives are being met;
						(C)the performance
			 metrics that can best help assess whether the Metropolitan Medical Response
			 System Program is succeeding;
						(D)how the
			 Metropolitan Medical Response System Program can be improved;
						(E)how the Metropolitan Medical Response
			 System Program complements and enhances other preparedness programs supported
			 by the Department of Homeland Security and the Department of Health and Human
			 Services;
						(F)the degree to
			 which the strategic goals, objectives, and capabilities of the Metropolitan
			 Medical Response System Program are incorporated in State and local homeland
			 security plans;
						(G)how eligibility for financial assistance,
			 and the allocation of financial assistance, under the Metropolitan Medical
			 Response System Program should be determined, including how allocation of
			 assistance could be based on risk;
						(H)whether the
			 Metropolitan Medical Response System Program would be more effective if it were
			 managed as a contractual agreement; and
						(I)the resource
			 requirements of the Metropolitan Medical Response System Program.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 and the Assistant Secretary, Office of Health Affairs shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the results of the review under this subsection.
					(3)ConsultationThe
			 Administrator of the Federal Emergency Management Agency shall consult with the
			 Secretary of Health and Human Services in the implementation of paragraph
			 (1)(E).
					(4)DefinitionIn
			 this subsection the term National Metropolitan Medical Response System
			 Working Group has the meaning that term has in section 525 of the
			 Homeland Security Act of 2002, as amended by this section.
					(c)Technical and
			 conforming amendmentSection 635 of the Post-Katrina Management
			 Reform Act of 2006 (6 U.S.C. 723) is repealed.
				905.Transparency in
			 homeland security grant funding
				(a)In
			 generalThe Assistant Administrator of the Grant Programs
			 Directorate of the Federal Emergency Management Agency shall establish the
			 position of Authorization Liaison Officer to provide timely information on all
			 grants administered by the Federal Emergency Management Agency upon the request
			 of the Committee on Homeland Security of the House of Representatives or the
			 Committee on Homeland Security and Governmental Affairs of the Senate. The
			 Authorization Liaison Officer shall report directly to the Assistant
			 Administrator of the Grant Programs Directorate.
				(b)Submission of
			 reports to CongressIn addition to the information required under
			 subsection (a), the Authorization Liaison Officer shall provide reports on not
			 less than a semiannual basis and ensure, to the greatest extent practicable,
			 that such reports are submitted concurrently to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate.
				(c)Scope of
			 reportsThe Authorization Liaison Officer shall ensure, to the
			 greatest extent practicable, that reports under subsection (b) include a full
			 accounting of funds awarded by the Department under all homeland security grant
			 programs administered by the Federal Emergency Management Agency for the
			 previous five fiscal years, ending with the year in which the report is
			 provided, including—
					(1)the number and
			 type of projects approved, by grantee;
					(2)the amount of
			 funds awarded for each project;
					(3)the amount of
			 funds available for each project;
					(4)the date on which
			 those funds were made available;
					(5)the amount of
			 funds not yet released by the Department, by project; and
					(6)the reasons funds
			 have not been released, by project.
					906.Sense of
			 Congress regarding interoperability
				(a)FindingsCongress
			 finds the following:
					(1)The National
			 Commission on Terrorist Attacks Upon the United States (in this section
			 referred to as the 9/11 Commission) determined that the inability
			 of first responders to communicate effectively on September 11, 2001 was a
			 critical obstacle to an effective multijurisdictional response.
					(2)Over eight years
			 have passed since the terrorist attacks of September 11, 2001, and many
			 jurisdictions across the country still experience difficulties communicating
			 that may contribute to confusion, delays, or added risks when responding to a
			 terrorist attack or a natural disaster.
					(3)In the years since
			 September 11, 2001, the need for a national wireless first responder
			 interoperable communications network has remained, but the Nation has not yet
			 completed building this vital resource for public safety.
					(b)Sense of
			 congressIt is the sense of Congress that improving first
			 responder interoperable communications and initiating the construction of a
			 national wireless first responder interoperable communications network should
			 move forward as expeditiously as possible.
				907.Audit of the
			 national level exercise
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Inspector General of the Department of Homeland Security shall
			 conduct—
					(1)an audit of
			 expenses associated with the 2010 National Level Exercise, including costs of
			 planning for the initial exercise scenario; and
					(2)a
			 review of whether the Federal Emergency Management Agency is incorporating
			 lessons learned from national exercises into training, planning, and other
			 operations.
					(b)ReportThe
			 Inspector General shall submit a report on the findings of the audit and review
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs in the Senate.
				908.FEMA report to
			 Congress on sourcing and distribution of disaster response goods and
			 servicesNot later than 90
			 days after the date of enactment of this Act, the Administrator of the Federal
			 Emergency Management Agency shall submit to Congress a report on the Agency’s
			 progress in improving sourcing for disaster response goods and services,
			 including on—
				(1)the adoption of a
			 single-point ordering concept as recommended by the Department of Homeland
			 Security Inspector General;
				(2)investment in
			 information technology systems to support single-point ordering and make
			 sourcing and supply movement transparent as recommended by the Department of
			 Homeland Security Inspector General;
				(3)development of an
			 overarching strategy for the sourcing of disaster response goods and services;
			 and
				(4)other steps taken
			 by the Agency to promote efficiency in sourcing and distribution, and to
			 eliminate duplication and waste of essential goods and services during response
			 to a disaster.
				XScience and
			 Technology
			1001.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeeThe
			 term appropriate congressional committee means the Committee on
			 Homeland Security of the House of Representatives and any committee of the
			 House of Representatives or the Senate having legislative jurisdiction under
			 the rules of the House of Representatives or Senate, respectively, over the
			 matter concerned.
				(2)DirectorateThe
			 term Directorate means the Directorate of Science and Technology
			 of the Department.
				(3)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Science and Technology of the Department.
				1002.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the reference shall be considered to
			 be made to a provision of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.).
			AAuthorization of
			 Appropriations
				1011.Authorization
			 of appropriationsOf the
			 amount authorized in section 201, there is authorized to be appropriated to the
			 Under Secretary $995,664,000 for fiscal year 2011 for the necessary expenses of
			 the Directorate.
				BManagement and
			 Administration
				1021.Research
			 prioritization and requirements; professional development; milestones and
			 feedback
					(a)In
			 generalSubtitle D of title II (6 U.S.C. 161 et seq.) is
			 amended—
						(1)in the subtitle
			 heading, by striking Office
			 of; and
						(2)in the heading for
			 section 231, by inserting of
			 Science and Technology after Office.
						(b)Clerical
			 amendmentsThe table of contents in section 1(b) is amended in
			 the items relating to subtitle D of title II—
						(1)in the item
			 relating to the heading for the subtitle, by striking Office of;
			 and
						(2)in the item
			 relating to section 231, by striking office and inserting
			 Office of Science and Technology.
						1022.Testing,
			 evaluation, and standardsSection 308 (6 U.S.C. 188) is amended by
			 adding at the end of the following new subsection:
					
						(d)Test,
				evaluation, and standards division
							(1)EstablishmentThere
				is established in the Directorate of Science and Technology a Test, Evaluation,
				and Standards Division.
							(2)DirectorThe
				Test, Evaluation, and Standards Division shall be headed by a Director of Test,
				Evaluation, and Standards, who shall be appointed by the Secretary and report
				to the Under Secretary for Science and Technology.
							(3)Responsibilities,
				authorities, and functionsThe Director of Test, Evaluation, and
				Standards—
								(A)is the principal
				adviser to the Secretary, the Under Secretary of Management, and the Under
				Secretary for Science and Technology on all test and evaluation or standards
				activities in the Department; and
								(B)shall—
									(i)prescribe test and evaluation policies for
				the Department, which shall include policies to ensure that operational testing
				is done at facilities that already have relevant and appropriate safety and
				material certifications to the extent such facilities are available;
									(ii)oversee and
				ensure that adequate test and evaluation activities are planned and conducted
				by or on behalf of components of the Department in major acquisition programs
				of the Department, as designated by the Secretary, based on risk, acquisition
				level, novelty, complexity, and size of the acquisition program, or as
				otherwise established in statute;
									(iii)review major
				acquisition program test reports and test data to assess the adequacy of test
				and evaluation activities conducted by or on behalf of components of the
				Department; and
									(iv)review available
				test and evaluation infrastructure to determine whether the Department has
				adequate resources to carry out its testing and evaluation responsibilities, as
				established under this title.
									(4)Deputy director
				of operational test and evaluationWithin the Division there
				shall be a Deputy Director of Operational Test and Evaluation, who—
								(A)is the principal
				operational test and evaluation official for the Department; and
								(B)shall—
									(i)monitor and review
				the operational testing and evaluation activities conducted by or on behalf of
				components of the Department in major acquisition programs of the Department,
				as designated by the Secretary, based on risk, acquisition level, novelty,
				complexity, and size of the acquisition program, or as otherwise established in
				statute;
									(ii)provide the
				Department with independent and objective assessments of the adequacy of
				testing and evaluation activities conducted in support of major acquisitions
				programs; and
									(iii)have prompt and
				full access to test and evaluation documents, data, and test results of the
				Department that the Deputy Director considers necessary to review in order to
				carry out the duties of the Deputy Director under this section.
									(5)Standards
				executiveWithin this Division, there shall be a Standards
				Executive as described in Office of Management and Budget Circular A–119. The
				Standards Executive shall—
								(A)implement the
				Department’s standards policy as described in section 102(g); and
								(B)support the
				development and adoption of voluntary standards in accordance with section
				12(d) of the National Technology Transfer and Advancement Act of 1995 (15
				U.S.C. 272 note).
								(6)LimitationThe
				Division is not required to carry out operational testing.
							(7)Evaluation of
				Department of Defense technologiesThe Director of Test,
				Evaluation, and Standards may evaluate technologies currently in use or being
				developed by the Department of Defense to assess whether they can be leveraged
				to address homeland security capability
				gaps.
							.
				1023.Peer
			 review
					(a)Responsibilities
			 and authorities of the under secretarySection 302 (6 U.S.C. 183)
			 is amended by striking and after the semicolon at the end of
			 paragraph (13), by striking the period at the end of paragraph (14) and
			 inserting ; and, and by adding at the end the following new
			 paragraph:
						
							(15)developing and
				overseeing the administration of guidelines for peer review of research and
				development projects, including by—
								(A)consulting with
				experts, including scientists and practitioners, about the research and
				development conducted by the Directorate of Science and Technology; and
								(B)performing ongoing
				independent, external, scientific peer review—
									(i)initially at the
				division level; or
									(ii)when divisions
				conduct multiple programs focused on significantly different subjects, at the
				program
				level.
									.
					(b)ReportThe
			 Secretary shall report to Congress not later than 60 days after the completion
			 of the first review under section 302(15)(B) of the Homeland Security Act of
			 2002, as amended by subsection (a) of this section on—
						(1)the findings of
			 the review; and
						(2)any future efforts
			 to ensure that the Department’s research projects are peer reviewed, as
			 appropriate.
						1024.Directorate of
			 Science and Technology strategic plan
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following new section:
						
							318.Strategic
				plan
								(a)Requirement for
				strategic planNot later than 1 year after the date of enactment
				of this section and every other year thereafter, the Under Secretary for
				Science and Technology shall prepare a strategic plan for the activities of the
				Directorate.
								(b)ContentsThe
				strategic plan required by subsection (a) shall be prepared in accordance with
				applicable Federal requirements, and shall include the following
				matters:
									(1)The long-term
				strategic goals of the Directorate.
									(2)Identification of
				the research programs of the Directorate that support achievement of those
				strategic goals.
									(3)The connection of the activities and
				programs of the Directorate to requirements or homeland security capability
				gaps identified by customers within the Department and outside of the
				Department, including the first responder community.
									(4)The role of the Department's risk analysis
				in the activities and programs of the Directorate.
									(5)A technology
				transition strategy for the programs of the Directorate.
									(6)A description of
				the policies of the Directorate on the management, organization, and personnel
				of the Directorate.
									(c)Submission of
				Plan to CongressThe Secretary shall submit to Congress any
				update to the strategic plan most recently prepared under subsection (a) at the
				same time that the President submits to Congress the budget for each
				even-numbered fiscal
				year.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 adding at the end of the items relating to title III the following new
			 item:
						
							
								Sec. 318. Strategic
				plan.
							
							.
					CDirectorate of
			 Science and Technology Programs
				1031.Limitations on
			 researchSection 302(4) is
			 amended by inserting after extramural programs, the following:
			 that, to the greatest extent possible, addresses a prioritized risk to
			 the homeland as identified by a risk analysis under section 226(e) of this
			 Act.
				1032.University-based
			 centers
					(a)Authorization of
			 appropriationsOf the amount
			 authorized by section 1011, there is authorized to be appropriated $40,000,000
			 for fiscal year 2011 to the Secretary to carry out the university-based centers
			 program of the Department.
					(b)Criteria for
			 designationSection
			 308(b)(2)(B)(iii) (6 U.S.C. 188(b)(2)(B)(iii)) is amended by inserting before
			 the period at the end the following: , including medical readiness
			 training and research, and community resiliency for public health and
			 healthcare critical infrastructure.
					(c)Explosive
			 countermeasures or detectionSection 308(b)(2)(B)(iv) (6 U.S.C.
			 188(b)(2)(B)(iv)) is amended by striking and nuclear and
			 inserting nuclear, and explosive.
					1033.Review of
			 university-based centers
					(a)GAO study of
			 university-Based centersNot
			 later than 120 days after the date of enactment of this Act, the Comptroller
			 General of the United States shall initiate a study to assess the
			 university-based centers for homeland security program authorized by section
			 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)), and
			 provide recommendations to the appropriate congressional committees for
			 appropriate improvements.
					(b)Subject
			 mattersThe study under subsection (a) shall include the
			 following:
						(1)A
			 review of key areas of study needed to support the homeland security mission,
			 and criteria that should be utilized to determine those key areas for which the
			 Department should maintain, establish, or eliminate university-based
			 centers.
						(2)A review of the method by which
			 university-based centers, federally funded research and development centers,
			 and Department of Energy national laboratories receive tasking from the
			 Department, including a review of how university-based research is identified,
			 prioritized, and funded.
						(3)A
			 review of selection criteria for designating university-based centers and a
			 weighting of such criteria.
						(4)An examination of
			 the optimal organization and role of the university-based centers in supporting
			 the mission of the Directorate and the Department components.
						(5)An identification of the most appropriate
			 review criteria and metrics to measure demonstrable progress achieved by
			 university-based centers in fulfilling Department taskings, and mechanisms for
			 delivering and disseminating the research results of designated
			 university-based centers within the Department and to other Federal, State, and
			 local agencies.
						(6)An examination of
			 the means by which academic institutions that are not designated or associated
			 with the designated university-based centers can optimally contribute to the
			 research mission of the Directorate.
						(7)An assessment of
			 the interrelationship between the different university-based centers.
						(8)A
			 review of any other essential elements of the programs determined in the
			 conduct of the study.
						(c)Moratorium on
			 new university-Based centersThe Secretary may not designate any
			 new university-based centers to research new areas in homeland security prior
			 to the completion of the Comptroller General’s review.
					1034.Dual-use
			 terrorist risks from synthetic genomics
					(a)Sense of
			 congressIt is the sense of
			 Congress that the field of synthetic genomics has the potential to facilitate
			 enormous gains in fundamental discovery and biotechnological applications, but
			 it also has inherent dual-use homeland security risks that must be
			 managed.
					(b)RequirementThe
			 Under Secretary shall examine and report to the appropriate congressional
			 committees by not later than one year after the date of enactment of this Act
			 on the homeland security implications of the dual-use nature of synthetic
			 genomics and, if the Under Secretary determines that such research is
			 appropriate, may conduct research in that area, including—
						(1)determining the current capability of
			 synthetic nucleic acid providers to effectively differentiate a legitimate
			 customer from a potential terrorist or other malicious actor;
						(2)determining the current capability of
			 synthetic nucleic acid providers to effectively screen orders for sequences of
			 homeland security concern; and
						(3)making
			 recommendations regarding screening software, protocols, and other remaining
			 capability gaps uncovered by the study.
						1035.Underwater
			 tunnel security demonstration project
					(a)In
			 generalThe Under Secretary,
			 in consultation with the Assistant Secretary of the Transportation Security
			 Administration, shall conduct a demonstration project to test and assess the
			 feasibility and effectiveness of certain technologies to enhance the security
			 of underwater public transportation tunnels against terrorist attacks involving
			 the use of improvised explosive devices.
					(b)Inflatable
			 plugsAt least one of the
			 technologies tested under subsection (a) shall be inflatable plugs that may be
			 rapidly deployed to prevent flooding of an underwater public transportation
			 tunnel.
					1036.Threats
			 research and development
					(a)In
			 generalThe Under Secretary, in carrying out responsibilities
			 under section 302 of the Homeland Security Act of 2002 (6 U.S.C. 182), may
			 support research, development, testing, evaluation, and transition of
			 technology that increases the Nation’s preparedness against chemical and
			 biological threats and strengthens the Nation’s preparedness and collective
			 response against those threats through improved threat awareness and advanced
			 surveillance, detection, and protective countermeasures, and to enhance the
			 development of border security technology.
					(b)Biological
			 securityTo carry out subsection (a), the Under Secretary may
			 conduct research to develop understanding, technologies, and systems needed to
			 protect against biological attacks on the Nation’s population or
			 infrastructure, including—
						(1)providing advanced
			 planning tools, concepts of operations (including alarm resolution protocols),
			 and training exercises for responding to and recovering from biological
			 attacks;
						(2)developing
			 biological assays and improved detection technology that will operate with
			 faster detection times, lower costs, and the potential for increased
			 geographical coverage to the Nation when compared to existing homeland security
			 technologies;
						(3)characterizing threats posed by biological
			 weapons, anticipating future threats, conducting comprehensive threat and risk
			 assessments to guide prioritization of the Nation’s biodefense investments, and
			 developing population threat assessments that inform the issuance of material
			 threat determinations;
						(4)conducting bioforensics research in support
			 of criminal investigations to aid attribution, apprehension, and prosecution of
			 a terrorist or other perpetrator of a biological attack, and providing tools
			 and facilities that Federal law enforcement investigators need to analyze
			 biological threat evidence recovered, including operation of the National
			 Bioforensic Analysis Center; and
						(5)conducting appropriate research and studies
			 that will increase our understanding of and uncertainties associated with risk
			 and threats posed by biological agents through the Biological Threat
			 Characterization Center and other means as determined by the Secretary.
						(c)Agricultural
			 securityThe Under Secretary
			 may conduct research and development to enhance the protection of the Nation’s
			 agriculture and food system against terrorist attacks, and other emergency
			 events through enhancement of current agricultural countermeasures, development
			 of new agricultural countermeasures, and provision of safe, secure,
			 state-of-the-art biocontainment laboratories for researching foreign animal and
			 zoonotic diseases, including—
						(1)developing
			 technologies to defend the Nation against the natural and intentional
			 introduction of selected foreign animal diseases, developing next-generation
			 vaccines and diagnostics in coordination with the Department of Agriculture,
			 and modeling the spread of foreign animal diseases and their economic impact to
			 evaluate strategies for controlling outbreaks; and
						(2)leading the Department effort to enhance
			 interagency coordination of research and development of agricultural disease
			 countermeasures.
						(d)Chemical
			 securityThe Under Secretary may develop technology to reduce the
			 Nation’s vulnerability to chemical warfare agents and commonly used toxic
			 industrial chemicals, including—
						(1)developing a
			 robust and enduring analytical capability in support of chemical
			 countermeasures development, including developing and validating forensic
			 methodologies and analytical tools, conducting risk and vulnerability
			 assessments based on chemical threat properties, and maintaining infrastructure
			 including the Chemical Security Analysis Center;
						(2)developing
			 technology to detect a chemical threat release; and
						(3)developing
			 technologies and guidance documents to foster a coordinated approach to
			 returning a chemically contaminated area to a normal condition, and to foster
			 analysis of contaminated areas both before and after the restoration
			 process.
						(e)Risk
			 assessments
						(1)In
			 generalThe Under Secretary
			 shall produce risk assessments for biological and chemical threats, and shall
			 coordinate with the Director of the Domestic Nuclear Detection Office of the
			 Department, the Assistant Secretary of the Office of Health Affairs of the
			 Department, and the Assistant Secretary of Infrastructure Protection of the
			 Department on an integrated risk assessment, including regarding chemical,
			 biological, radiological, nuclear, and explosive threats.
						(2)UsageThe assessments required under paragraph
			 (1) shall be used to inform and guide the threat assessments and determinations
			 by the Secretary of Homeland Security regarding agents and toxins pursuant to
			 section 302(9) of the Homeland Security Act of 2002 (6 U.S.C. 182(9)), and to
			 guide prioritization of other homeland defense activities, as
			 appropriate.
						(3)Task
			 forceThe Under Secretary for
			 Science and Technology shall convene an interagency task force of relevant
			 subject matter experts to assess the proposed methodology to be used for each
			 assessment required under paragraph (1), and to provide recommendations to the
			 Under Secretary as to the adequacy of such methodology.
						(f)Border
			 securityThe Under Secretary may develop technology, in
			 coordination with the Commissioner of Customs and Border Protection, to gain
			 effective control of the international land borders of the United States within
			 5 years after the date of enactment of this Act. In carrying out such
			 development activities, the Under Secretary shall ensure coordination and
			 integration between new technologies developed and those already utilized by
			 U.S. Customs and Border Protection.
					1037.Maritime
			 domain awareness and maritime security technology test, evaluation, and
			 transition capabilities
					(a)Global maritime
			 domain awareness and maritime security technology test, evaluation, and
			 transition capabilities
						(1)EstablishmentThe
			 Secretary shall establish capabilities for conducting global maritime domain
			 awareness and maritime security technology test, evaluation, and transition, as
			 provided in this subsection.
						(2)PurposeThe purpose of such capabilities shall be
			 to—
							(A)direct technology
			 test, evaluation, and transition activities in furtherance of border and
			 maritime security; and
							(B)evaluate such
			 technology in diverse environments including coastal, seaport, and offshore
			 locations.
							(b)CoordinationThe
			 Secretary, acting through the Under Secretary, shall ensure that—
						(1)technology test,
			 evaluation, and transition efforts funded by the Department in furtherance of
			 border and maritime security avoid duplication of efforts, reduce unnecessary
			 redundancies, streamline processes, increase efficiencies, and otherwise
			 complement existing Department and other efforts in border and maritime
			 security; and
						(2)the results of
			 such efforts are shared with the appropriate congressional committees and
			 others as determined appropriate by the Secretary.
						1038.Rapid
			 biological threat detection and identification
					(a)In
			 generalNotwithstanding section 302(4) of the Homeland Security
			 Act of 2002 (6 U.S.C. 182(4)), the Secretary shall require the Under Secretary,
			 in consultation with other relevant operational components of the Department,
			 to assess whether the development of screening capabilities for pandemic
			 influenza and other infectious diseases should be undertaken by the Directorate
			 to support entry and exit screening at ports of entry and for other
			 purposes.
					(b)Development of
			 methodsIf the Under Secretary determines that the development of
			 such screening capabilities should be undertaken, the Secretary shall, to the
			 extent possible, initiate development of safe and effective methods to rapidly
			 screen incoming travelers at ports of entry for pandemic influenza and other
			 infectious diseases.
					(c)CollaborationIn
			 developing methods under subsection (b), the Secretary may collaborate with
			 other Federal agencies, as appropriate.
					1039.Rural
			 resilience initiative
					(a)In
			 generalThe Under Secretary shall conduct research intended to
			 assist State, local, and tribal leaders and the private sector in developing
			 the tools and methods to enhance preparation for, and response and resilience
			 to, terrorist events and other incidents.
					(b)Included
			 activitiesActivities under this section may include—
						(1)research and
			 implementation through outreach activities with rural communities;
						(2)an examination of
			 how communities employ resilience capabilities and response assets;
						(3)a
			 community resilience baseline template for determining the resilience capacity
			 of a rural community;
						(4)a
			 plan to address community needs for resilience;
						(5)an education
			 program for community leaders and first responders about their resilience
			 capacity and mechanisms for mitigation, including via distance learning;
			 and
						(6)a
			 mechanism by which this research can serve as a model for adoption by
			 communities across the Nation.
						1040.Homeland Security
			 Science and Technology Fellows Program
					(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							319.Homeland
				Security Science and Technology Fellows Program
								(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Science and Technology, shall
				establish a fellows program, to be known as the Homeland Security Science and
				Technology Fellows Program, under which the Under Secretary shall facilitate
				the temporary placement of scientists in relevant scientific or technological
				fields for up to two years in components of the Department with a need for
				scientific and technological expertise.
								(b)Utilization of
				fellows
									(1)In
				generalUnder the Program, the Under Secretary may employ
				fellows—
										(A)for the use of the Directorate of Science
				and Technology; or
										(B)for the use of
				Department components outside the Directorate, under an agreement with the head
				of such a component under which the component will reimburse the Directorate
				for the costs of such employment.
										(2)ResponsibilitiesUnder
				such an agreement—
										(A)the Under
				Secretary shall—
											(i)solicit and accept
				applications from individuals who are currently enrolled in or who are
				graduates of post-graduate programs in scientific and engineering fields
				related to the promotion of securing the homeland, including—
												(I)biological,
				chemical, physical, behavioral, social, health, medical, and computational
				sciences;
												(II)geosciences;
												(III)all fields of
				engineering; and
												(IV)such other
				disciplines as are determined relevant by the Secretary;
												(ii)screen applicant
				candidates and interview them as appropriate to ensure that they possess the
				appropriate level of scientific and engineering expertise and
				qualifications;
											(iii)provide a list
				of qualified applicants to the heads of Department components seeking to
				utilize qualified fellows;
											(iv)pay financial
				compensation to such fellows;
											(v)coordinate with the Chief Security Officer
				to facilitate and expedite provision of security clearances to fellows, as
				appropriate; and
											(vi)otherwise
				administer all aspects of the fellows’ employment with the Department;
				and
											(B)the head of the
				component utilizing the fellow shall—
											(i)select a fellow
				from the list of qualified applicants provided by the Under Secretary;
											(ii)reimburse the
				Under Secretary for the costs of employing the fellow selected; and
											(iii)be responsible
				for the day-to-day management of the fellow.
											(c)Applications
				from associationsThe Under
				Secretary may accept applications under subsection (b)(2)(A) that are submitted
				by science or policy associations on behalf of individuals whom such an
				association has determined may be qualified applicants under the
				program.
								.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to title III the
			 following new item:
						
							
								Sec. 319. Homeland Security Science and
				Technology Fellows
				Program.
							
							.
					1041.Biological threat
			 agent assay equivalency
					(a)In
			 generalTitle III (6 U.S.C. 181 et seq.) is further amended by
			 adding at the end the following new section:
						
							320.Biological
				threat agent assay equivalency program
								(a)In
				generalTo facilitate
				equivalent biological threat agent identification among federally operated
				biomonitoring programs, the Under Secretary, in consultation with the Director
				of the Centers for Disease Control and Prevention, may implement an assay
				equivalency program for biological threat assays.
								(b)FeaturesIn
				order to establish assay performance equivalency to support homeland security
				and public health security decisions, the program may—
									(1)evaluate
				biological threat detection assays, their protocols for use, and their
				associated response algorithms for confirmation of biological threat agents,
				taking performance measures and concepts of operation into consideration;
				and
									(2)develop assay
				equivalency standards based on the findings of the evaluation under paragraph
				(1).
									(c)UpdateThe
				Under Secretary shall update the program as necessary.
								(d)ImplementationThe
				Secretary shall—
									(1)require implementation of the standards
				developed under subsection (b)(2) for all Department biomonitoring programs;
				and
									(2)make such
				standards available to support all other Federal biomonitoring programs.
									(e)Assay
				definedIn this section the
				term assay means any scientific test that is—
									(1)designed to detect
				the presence of a biological threat agent; and
									(2)of a type selected
				under criteria established by the
				Secretary.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is further
			 amended by adding at the end of the items relating to title III the following
			 new item:
						
							
								Sec. 320. Biological threat agent assay
				equivalency
				program.
							
							.
					1042.Study of
			 feasibility and benefit of expanding or establishing program to create a new
			 cybersecurity capacity building track at certain institutions of higher
			 education
					(a)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Secretary, in coordination with the National Science Foundation, shall
			 commission a study by a nonprofit research institution to determine the
			 feasibility and potential benefit of expanding the Federal Cyber Service
			 Scholarship for Service Program, or establishing a parallel program, as methods
			 to create a new cybersecurity or information assurance capacity building track
			 at institutions of higher education that are not currently designated as a
			 National Center of Academic Excellence in Information Assurance Education or a
			 National Center of Academic Excellence in Research.
					(b)Subject
			 mattersThe study under subsection (a) shall include examinations
			 of the following:
						(1)The feasibility
			 and potential benefit of allowing the following types of institutions into the
			 existing Federal Cyber Service program:
							(A)Community
			 colleges.
							(B)Institutions
			 offering an undergraduate degree, graduate degree, or post-graduate degree, but
			 do not qualify under the existing program.
							(C)Institutions
			 offering a certificate or industry-recognized credential.
							(2)The feasibility and potential benefit of
			 establishing a new program modeled after the Federal Cyber Service program to
			 build capacity at—
							(A)community
			 colleges;
							(B)institutions
			 offering an undergraduate degree, graduate degree, or post-graduate degree, but
			 do not qualify under the existing program; or
							(C)institutions
			 offering a certificate or industry-recognized credential.
							(3)The projected
			 extent to which an expansion of the existing Federal Cyber Service program as
			 described in paragraph (1) would—
							(A)expand the
			 availability of qualified individuals to work in information assurance and
			 cybersecurity within the Department and other Federal, State, local, and tribal
			 agencies, and the private sector;
							(B)encourage
			 institutions of higher education to develop a new information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential;
							(C)increase the
			 number of students graduating annually from existing information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential; or
							(D)improve existing
			 information assurance or cybersecurity education undergraduate degree programs,
			 graduate degree programs, or programs conferring a certificate or
			 industry-recognized credential.
							(4)The projected extent to which the
			 establishment of a new program modeled after the Federal Cyber Service program
			 as described in paragraph (2) would—
							(A)expand the availability of qualified
			 individuals to work in information assurance and cybersecurity within the
			 Department and other Federal, State, local, and tribal agencies, and the
			 private sector;
							(B)encourage
			 institutions of higher education to develop a new information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential;
							(C)increase the
			 number of students graduating annually from existing information assurance or
			 cybersecurity education undergraduate degree programs, graduate degree
			 programs, or programs conferring a certificate or industry-recognized
			 credential; or
							(D)improve existing
			 information assurance or cybersecurity education undergraduate degree programs,
			 graduate degree programs, or programs conferring a certificate or
			 industry-recognized credential.
							(c)ReportNot
			 later than 30 days after receiving the findings of the study, the Secretary
			 shall transmit the findings, together with any comments thereon by the
			 Secretary, to the appropriate congressional committees.
					1043.Assessment,
			 research, testing, and evaluation of technologies to mitigate the threat of
			 small vessel attackThe Under
			 Secretary may—
					(1)assess what
			 technologies are available to mitigate the threat of small vessel attack in
			 secure zones of ports, including the use of transponders or radio frequency
			 identification devices to track small vessels; and
					(2)conduct research,
			 testing, and evaluation of new technologies that might be capable of tracking
			 small vessels.
					1044.Other transaction
			 authoritySection 831 (6
			 U.S.C. 391) is amended—
					(1)in subsection (a),
			 by striking 2010, and inserting 2011;
					(2)in subsection (a),
			 by adding at the end the following new paragraph:
						
							(3)Prior
				approvalIn any case in which the Under Secretary for Science and
				Technology intends to exercise other transaction authority, the Under Secretary
				must receive prior approval from the Secretary after submitting to the
				Secretary a proposal that includes the rationale for why a grant or contract
				issued in accordance with the Federal Acquisition Regulation is not feasible or
				appropriate and the amount to be expended for such project. In such a case, the
				authority for evaluating the proposal may not be delegated by the Secretary to
				anyone other than the Under Secretary for
				Management.
							;
				and
					(3)by redesignating
			 subsection (e) as subsection (i), and by inserting after subsection (d) the
			 following new subsections:
						
							(e)Annual report on
				exercise of other transaction authority
								(1)In
				generalThe Secretary shall submit to the appropriate
				congressional committees an annual report on the exercise of other transaction
				authority.
								(2)ContentThe
				report shall include the following:
									(A)The subject areas
				in which research projects were conducted using other transaction
				authority.
									(B)The extent of
				cost-sharing for such projects among Federal and non-Federal sources.
									(C)The extent to
				which use of other transaction authority has addressed a homeland security
				capability gap identified by the Department of Homeland Security.
									(D)The total amount
				of payments, if any, that were received by the Federal Government as a result
				of such exercise of other transaction authority during the period covered by
				the report.
									(E)The rationale for
				using other transaction authority, including why grants or contracts issued in
				accordance with the Federal Acquisition Regulation were not feasible or
				appropriate.
									(F)the amount
				expended for each such project.
									(f)TrainingThe
				Secretary shall develop a training program for acquisitions staff in the use of
				other transaction authority to help ensure the appropriate use of such
				authority.
							(g)Review
				authorityThe exercise of other transaction authority shall be
				subject to review by the Comptroller General of the United States to ensure
				that an agency is not attempting to avoid the requirements of procurement
				statutes and regulations.
							(h)Other
				transaction authority definedIn this section the term
				other transaction authority means authority under subsection
				(a).
							.
					1045.National Urban
			 Security Technology Laboratory
					(a)In
			 generalThe National Urban Security Technology Laboratory
			 (formerly the Environmental Measurements Laboratory) is authorized within the
			 Directorate for fiscal year 2011.
					(b)ResponsibilitiesThe
			 Under Secretary shall utilize the National Urban Security Technology Laboratory
			 to test, evaluate, and analyze homeland security capabilities and serve as a
			 technical authority to first responders and State and local entities, including
			 by—
						(1)conducting test
			 programs, pilots projects, demonstrations, and other forms of evaluations of
			 homeland security technologies both in the field and in the laboratory;
						(2)applying knowledge
			 of operational end-user environments and support for operational integration to
			 technology development, including—
							(A)training;
							(B)exercises;
							(C)equipment;
							(D)tactics;
							(E)techniques;
			 and
							(F)procedures;
							(3)representing
			 interests and requirements between technology developers and operational
			 end-users; and
						(4)supporting
			 development and use of homeland security equipment and operational
			 standards.
						DDomestic Nuclear
			 Detection Office
				1051.Authorization
			 of appropriationsThere is
			 authorized to be appropriated for the Domestic Nuclear Detection Office of the
			 Department $305,840,000 for fiscal year 2011.
				1052.Domestic
			 Nuclear Detection Office oversight
					(a)Sense of
			 CongressIt is the sense of
			 Congress that the Directorate should conduct basic and innovative research and
			 nondevelopmental testing on behalf of the Domestic Nuclear Detection Office (in
			 this section referred to as DNDO), in order to advance next
			 generation nuclear detection technologies.
					(b)Internal review
			 of project selection and evaluation methodologyNot later than 90 days after the date of
			 enactment of this Act, the Director of the DNDO shall begin an internal review
			 of the methodology by which research, development, testing, and evaluation is
			 identified, prioritized, and funded by the DNDO. In conducting such review, the
			 Director shall consult with the Under Secretary and the heads of all
			 operational components of the Department that own, operate, or maintain nuclear
			 or radiological detection technologies.
					(c)Contents of
			 reviewIn carrying out the review under subsection (b), the
			 Director of the DNDO shall—
						(1)identify the process by which basic and
			 applied research and operational testing that should be conducted in concert
			 and under agreement with the Directorate;
						(2)describe the
			 roles, responsibilities, common definitions, standard operating procedures, and
			 decision process for research, development, testing, and evaluation
			 activities;
						(3)describe and implement a transparent system
			 for tracking research, development, testing, and evaluation
			 requirements;
						(4)describe and
			 implement a mechanism to provide regular updates to components of the
			 Department on the progress of such research;
						(5)evaluate the
			 degree to which needs of the operational components of the Department and State
			 and local first responders are being adequately addressed by the existing
			 project selection process, and if not, how such process can be improved;
						(6)establish a method
			 to collect and evaluate Department component feedback;
						(7)utilize
			 departmental matrices and systems to determine if technologies produced by the
			 Directorate have enhanced the ability of Department components to perform their
			 missions;
						(8)identify
			 appropriate five-year levels of investment in basic and applied research and
			 development, in particular among the Department laboratories, federally funded
			 research and development centers, university-based centers, Department of
			 Energy national laboratories, and other Federal laboratories;
						(9)project balance of
			 use of the entities referred to in paragraph (8) among the Directorate and
			 other Department components; and
						(10)establish a
			 formal merit review process, with external peer review where
			 appropriate.
						(d)ReportNot
			 later than one year after the completion of the review required by subsection
			 (b), the Director of the DNDO shall submit to the Secretary and the appropriate
			 congressional committees a report containing the findings of such review,
			 together with information on the systems, methods, and mechanisms established,
			 and recommendations for additional improvements.
					(e)Updates on
			 implementationOne hundred and twenty days after the date of
			 enactment of this Act, and annually thereafter, the Inspector General of the
			 Department shall submit to the appropriate congressional committees an update
			 on the status of implementation of this section and activities in support of
			 such implementation.
					1053.Strategic plan
			 and funding allocations for global nuclear detection architectureNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report containing the following:
					(1)A strategic plan for the global nuclear
			 detection architecture to deter and detect the transport of nuclear or
			 radioactive materials by all means possible, with specific focus on
			 establishing the goals, objectives, and cost projections for the next five
			 years, including a discussion of—
						(A)technological and
			 nontechnological methods to increase detection capabilities;
						(B)the preventive
			 nature of the global nuclear detection architecture, including projected impact
			 on would-be terrorists;
						(C)detection
			 capability enhancements for the various transportation modes, at ports of entry
			 and between ports of entry;
						(D)balanced
			 risk-based deployment of detection assets across all border and other pathways;
			 and
						(E)any emerging
			 threat vectors identified by the Director of the Domestic Nuclear Detection
			 Office.
						(2)In consultation with the Secretary of
			 Defense, the Secretary of Energy, the Secretary of State, the Nuclear
			 Regulatory Commission, the Intelligence Community, and the Attorney General, an
			 analysis of overall budget allocations that determines whether Government-wide
			 nuclear detection resources clearly align with identified priorities to
			 maximize results and minimize duplication of efforts.
					1054.Radiation
			 portal monitor alternatives
					(a)Sense of
			 CongressIt is the sense of
			 Congress that in view of the Secretary’s decision not to certify advanced
			 spectroscopic portal monitors for primary screening applications because they
			 do not offer a significant increase in operational effectiveness over existing
			 technology, the Director must attempt to identify viable alternatives.
					(b)Analysis and
			 reportThe Director of the Domestic Nuclear Detection Office
			 shall analyze and report to the appropriate congressional committees by not
			 later than 90 days after the date of enactment of this Act on both existing and
			 developmental alternatives to existing radiation portal monitors and advanced
			 spectroscopic portal monitors that would provide the Department with a
			 significant increase in operational effectiveness for primary screening for
			 radioactive materials.
					EClarifying
			 Amendments
				1061.Federally
			 funded research and development centersSection 305 (6 U.S.C. 184) is
			 amended—
					(1)by inserting
			 (a) Establishment.— before the first sentence;
			 and
					(2)by adding at the
			 end the following new subsections:
						
							(b)Conflicts of
				interestThe Secretary shall review and revise, as appropriate,
				the policies of the Department relating to personnel conflicts of interest to
				ensure that such policies specifically address employees of federally funded
				research and development centers established under this section who are in a
				position to make or materially influence research findings or agency
				decisionmaking.
							(c)Annual
				reportsEach federally funded
				research and development center established under this section shall transmit
				to the Secretary and appropriate congressional committees an annual report on
				the activities of the
				center.
							.
					1062.Elimination of
			 Homeland Security Institute
					(a)RepealSection
			 312 (6 U.S.C. 192) is repealed.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) is amended by
			 striking the item relating to such section.
					1063.GAO study of
			 the implementation of the statutory relationship between the Department and the
			 Department of Energy national laboratories
					(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall—
						(1)conduct a study to
			 assess the implementation of the statutory relationship between the Department
			 and the Department of Energy national laboratories, as established by section
			 309(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 189(a)(2)); and
						(2)submit
			 recommendations to the appropriate congressional committees for appropriate
			 improvements to such relationship.
						(b)Study
			 subjectsThe study shall include the following:
						(1)Review of how the
			 Department and the Department of Energy national laboratories—
							(A)communicate needs
			 and capabilities; and
							(B)select projects to
			 be performed by the Department of Energy national laboratories under such
			 statutory relationship.
							(2)Review of
			 contracting mechanisms that the Department and the Department of Energy
			 national laboratories use to initiate and track work under such statutory
			 relationship.
						(3)Review of the
			 fraction of Department of Energy national laboratory work performed for the
			 Department under such statutory relationship, compared to other Department of
			 Energy national laboratory work performed for the Department on a work
			 for others basis.
						(4)Review of the cost
			 savings to the Department and the Department of Energy achieved through use of
			 such statutory relationship, compared to other Department of Energy national
			 laboratory work performed for the Department on a work for
			 others basis.
						FCommission on the
			 Protection of Critical Electric and Electronic Infrastructures
				1071.Commission on
			 the Protection of Critical Electric and Electronic Infrastructures
					(a)EstablishmentThere
			 is established the Commission on the Protection of Critical Electric and
			 Electronic Infrastructures (in this section referred to as the
			 Commission).
					(b)Purposes
						(1)In
			 generalThe purposes of the Commission are to—
							(A)assess
			 vulnerabilities of electric and electronic infrastructures, including—
								(i)all
			 components of the United States electric grid, including electricity
			 generation, transmission, distribution and metering; and
								(ii)all computerized control systems used in
			 all United States critical infrastructure sectors;
								(B)provide a clear
			 and comprehensive strategy and specific recommendations for protecting these
			 critical electric and electronic infrastructures; and
							(C)test, evaluate,
			 and report on specific mitigation protection and recovery devices or
			 methods.
							(2)In
			 particularThe Commission shall give particular attention to
			 threats that can disrupt or damage critical electric and electronic
			 infrastructures, including—
							(A)cyber attacks or
			 unintentional cyber disruption;
							(B)electromagnetic
			 phenomena such as geomagnetically induced currents, intentional electromagnetic
			 interference, and electromagnetic pulses caused by nuclear weapons; and
							(C)other physical
			 attack, act of nature, or accident.
							(c)Composition of
			 Commission
						(1)MembersThe
			 Commission shall be composed of 9 members, of whom—
							(A)1 member shall be
			 appointed by the Chairman of the House of Representatives Committee on Homeland
			 Security;
							(B)1 member shall be
			 appointed by the ranking minority member of the House of Representatives
			 Committee on Homeland Security;
							(C)1 member shall be
			 appointed by the Chairman of the House of Representatives Committee on Energy
			 and Commerce;
							(D)1 member shall be
			 appointed by the ranking minority member of the House of Representatives
			 Committee on Energy and Commerce;
							(E)1 member shall be
			 appointed by the Chairman of the Senate Committee on Homeland Security and
			 Governmental Affairs;
							(F)1 member shall be
			 appointed by the ranking minority member of the Senate Committee on Homeland
			 Security and Governmental Affairs;
							(G)1 member shall be
			 appointed by the Chairman of the Senate Committee on Energy and Natural
			 Resources;
							(H)1 member shall be
			 appointed by the ranking minority member of the Senate Committee on Energy and
			 Natural Resources; and
							(I)1 member who shall
			 serve as the Chairman of the Commission, and who shall be appointed by the
			 Speaker of the House of Representatives with the concurrence of the President
			 Pro Tempore of the Senate.
							(2)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission should be
			 United States citizens, with significant depth of experience in electric and
			 electronic infrastructures, their function, and their protection, as well as
			 the threats to these infrastructures as identified in subsection (b)(2).
						(3)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 within 30 days after the date of enactment of this Act.
						(4)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
						(5)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
						(d)Responsibilities
			 of CommissionThe Commission shall address—
						(1)the quantification
			 of the threats identified in subsection (b)(2) to the United States electric
			 and electronic infrastructure, and a cost-benefit analysis of possible
			 protection and recovery strategies;
						(2)the roles,
			 missions, and structure of all relevant Federal, State, and local government
			 departments and agencies with responsibilities for ensuring protection and
			 reliability for electric and electronic infrastructures;
						(3)the roles,
			 missions, and structure of all relevant private sector entities with
			 responsibilities for ensuring protection and reliability for electric and
			 electronic infrastructures;
						(4)inter-agency
			 coordination between and among the entities identified in paragraphs (2) and
			 (3); and
						(5)recommendations
			 for protections and recovery devices and measures.
						(e)Powers of
			 Commission
						(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 section, hold such hearings and sit and act at such times and places, take such
			 testimony, receive such evidence, and administer such oaths as the Commission
			 or such designated subcommittee or designated member may determine
			 advisable.
						(2)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriations Acts, enter into contracts to enable the Commission to discharge
			 its duties under this subtitle.
						(3)Staff of
			 commission
							(A)Appointment and
			 compensationThe Chairman of the Commission, in accordance with
			 rules agreed upon by the Commission, may appoint and fix the compensation of a
			 staff director and such other personnel as may be necessary to enable the
			 Commission to carry out its functions, without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of such title relating to classification and General Schedule pay
			 rates, except that no rate of pay fixed under this subsection may exceed the
			 equivalent of that payable for a position at level I of the Executive Schedule
			 under section 5316 of title 5, United States Code.
							(B)Personnel as
			 Federal employees
								(i)In
			 generalThe executive director and any employees of the
			 Commission shall be employees under section 2105 of title 5, United States
			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that
			 title.
								(ii)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
								(C)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
							(D)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level I of the Executive Schedule under section 5315 of title 5, United States
			 Code.
							(E)Security
			 clearancesThe Chairman shall place an emphasis on hiring and
			 retaining employees, contractors, and detailees with active security
			 clearances. For employees who do not have security clearances but are
			 determined by the Chairman to need them, the Central Intelligence Agency,
			 Department of Energy, Department of Defense, and any other relevant agency
			 shall expedite the necessary clearance processes.
							(F)Former EMP
			 Commission staff and resourcesThe Chairman may make use of any existing
			 and viable staff and resources previously employed by the Commission to Assess
			 the Threat to the United States from Electromagnetic Pulse Attack established
			 by section 1401 of Public Law 106–398 (114 Stat. 1654A–345).
							(4)Information from
			 Federal agencies
							(A)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this section. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the Chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
							(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
							(5)Assistance From
			 Federal Agencies
							(A)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis and as necessary,
			 administrative support and other services for the performance of the
			 Commission’s functions.
							(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
							(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
						(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
						(f)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
						(1)hold public
			 hearings and meetings to the extent appropriate;
						(2)release public
			 versions of the report required under subsection (g); and
						(3)conduct any public
			 hearing in a manner consistent with the protection of sensitive or classified
			 information provided to or developed for or by the Commission as required by
			 any applicable statute, regulation, or Executive order.
						(g)ReportNot
			 later than 180 days after the appointment of the Commission, and annually
			 thereafter, the Commission shall submit to the President and Congress a report
			 containing such findings, conclusions, and recommendations for protection and
			 recovery measures for electric and electronic infrastructures as have been
			 agreed to by a majority of Commission members.
					(h)FundingOf the amounts authorized by section 1011,
			 there is authorized to be appropriated for the activities of the Commission
			 under this section $4,000,000 for fiscal year 2011.
					GSecuring the
			 Cities Initiative
				1081.Securing the
			 Cities Initiative
					(a)In
			 generalTitle XIX of the Homeland Security Act of 2002 is amended
			 by adding at the end the following new section:
						
							1908.Authorization
				of Securing the Cities Initiative
								(a)FindingsCongress
				finds the following:
									(1)The Securing the
				Cities Initiative of the Department uses next generation radiation detection
				technology to detect the transport of nuclear and radiological material in
				urban areas by terrorists or other unauthorized individuals.
									(2)The technology
				used by partners in the Securing the Cities Initiative leverages radiation
				detection technology used at ports of entry.
									(3)The Securing the
				Cities Initiative has fostered unprecedented collaboration and coordination
				among its Federal, State, and local partners.
									(4)The Securing the
				Cities Initiative is a critical national capability to detect the dangerous
				introduction of nuclear and radiological material.
									(b)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Secretary for the Securing the Cities Initiative such sums as may be necessary
				for each fiscal year, including—
									(1)of the amounts
				authorized by section 201 of the Counterterrorism Enhancement and Department of
				Homeland Security Authorization Act of 2010 for each city in which it has been
				implemented by fiscal year 2009 $20,000,000 for fiscal year 2011;
									(2)not less than
				$10,000,000 in sustainment assistance for the cities referred to in paragraph
				(1) for each fiscal year thereafter; and
									(3)for additional
				Securing the Cities initiatives to be implemented in not fewer than 2 sites
				participating in the Urban Area Security Initiative, such sums as may be
				necessary each fiscal year to implement and sustain each additional
				initiative.
									.
					(b)Conforming
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 is amended by inserting after the item relating to section
			 1907 the following new item:
						
							
								Sec. 1908. Authorization of Securing the Cities
				Initiative.
							
							.
					XIManagement
			 Improvements
			1101.Direct line
			 authority for Chief Operating Officers
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.) is amended by adding at the end the following new section:
					
						708.Chief Operating
				Officers
							(a)In
				generalThe Chief Operating
				Officers of the Department include the following officials of the
				Department:
								(1)The Chief
				Financial Officer.
								(2)The Chief
				Procurement Officer.
								(3)The Chief
				Information Officer.
								(4)The Chief Human
				Capital Officer.
								(5)The Chief
				Administrative Officer.
								(6)The Chief Security
				Officer.
								(b)DelegationThe
				Secretary shall delegate to each Chief Operating Officer direct authority over
				that Officer’s counterparts in component agencies to ensure that the component
				agencies adhere to the laws, rules, regulations, and departmental policies for
				which such Officer is responsible for implementing. In coordination with the
				head of the relevant component agency, such authorities shall include, with
				respect to the Officer’s counterparts within component agencies of the
				Department, the following:
								(1)The authority to
				direct the activities of personnel.
								(2)The authority to
				direct planning, operations, and training.
								(3)The authority to
				direct the budget and other financial resources.
								(c)Coordination
				with heads of component agenciesIn reporting to a Chief
				Operating Officer of the Department as required under subsection (b), a Chief
				Operating Officer of a component agency shall coordinate with the head of that
				component
				agency.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 707 the
			 following:
					
						
							Sec. 708. Chief Operating
				Officers.
						
						.
				1102.Department of
			 Homeland Security headquarters consolidation project
				(a)FindingsRelating
			 to the consolidation of the operations of the Department in a secure location,
			 Congress finds the following:
					(1)The Department of
			 Homeland Security and its component headquarters facilities are currently
			 scattered widely throughout the National Capital Region.
					(2)This geographic
			 dispersal disrupts the Department’s ability to operate in an efficient manner,
			 and could impair its ability to prevent, deter, prepare for, and respond to a
			 terrorist attack, major disaster, or other emergency.
					(3)The Government
			 Accountability Office continues to list Implementing and Transforming
			 the Department of Homeland Security on its High Risk
			 List.
					(4)Consolidating the
			 Department’s headquarters and component facilities, to the greatest extent
			 practicable, would be an important step in facilitating the transformation and
			 integration of the Department.
					(5)The General
			 Services Administration has determined that the only site under the control of
			 the Federal Government within the National Capital Region with the size,
			 capacity, and security features to meet the minimum consolidation needs of the
			 Department as identified in the National Capital Region Housing Master Plan of
			 the Department submitted to the Congress on October 24, 2006, is the West
			 Campus of St. Elizabeths Hospital in the District of Columbia.
					(b)Consolidation
					(1)In
			 generalNotwithstanding any other provision of law and not later
			 than the end of fiscal year 2016, the Secretary shall consolidate key
			 headquarters offices and components of the Department, as determined by the
			 Secretary, in accordance with this subsection.
					(2)St. Elizabeths
			 hospitalThe Secretary shall ensure that at the West Campus of
			 St. Elizabeths Hospital in the District of Columbia, in a secure setting, there
			 are—
						(A)not less than
			 4,500,000 gross square feet of office space for use by the Department;
			 and
						(B)all necessary
			 parking and infrastructure to support approximately 14,000 employees.
						(3)Other mission
			 support activities
						(A)In
			 generalThe Secretary shall consolidate the physical location of
			 all components and activities of the Department in the National Capitol Region
			 that do not relocate to the West Campus of St. Elizabeths Hospital to as few
			 locations within the National Capital Region as possible.
						(B)LimitationThe
			 Secretary may only consolidate components and activities described in
			 subparagraph (A) if the consolidation can be accomplished without negatively
			 affecting the specific mission of the components or activities being
			 consolidated.
						(c)Authorization of
			 AppropriationsThere is authorized to be appropriated such sums
			 as may be necessary to carry out this section for fiscal year 2011.
				1103.Acquisition
			 Professional Career Program
				(a)In
			 generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C.
			 341 et seq.), is further amended by adding at the end the following new
			 section:
					
						709.Acquisition
				Professional Career Program
							(a)EstablishmentThe
				Secretary shall establish at the Department of Homeland Security an Acquisition
				Professional Career Program for the recruitment, training, and retention of
				acquisition professionals for the Department of Homeland Security.
							(b)ProgramThe
				program established under subsection (a) shall include three single-year
				rotations through various headquarters and component acquisition and program
				offices to provide the experience and training necessary to attain the status
				of a journeyman level acquisition professional.
							(c)ParticipationThe
				Secretary may recruit and hire up to 100 interns for the program established
				under subsection (a) in each of fiscal years 2011 though
				2015.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such title the
			 following new item:
					
						
							Sec. 709. Acquisition Professional Career
				Program.
						
						.
				1104.Annuitants for
			 acquisition positions
				(a)DefinitionsFor
			 purposes of this section—
					(1)the term
			 procurement office means the Office of Procurement Operations and
			 any other procurement office within any agency or other component of the
			 Department;
					(2)the term
			 annuitant means an annuitant under a Government retirement
			 system;
					(3)the term
			 Government retirement system means a retirement system established
			 by law for employees of the Government of the United States; and
					(4)the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code.
					(b)Appointment
			 authorityThe Secretary (acting through the Chief Procurement
			 Officer) may, for the purpose of supporting the Department’s acquisition
			 capabilities and enhancing contract management throughout the Department,
			 appoint annuitants to positions in procurement offices in accordance with
			 succeeding provisions of this section.
				(c)Noncompetitive
			 procedures; exemption from offsetAn appointment made under
			 subsection (b) shall not be subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any annuitant
			 serving pursuant to such an appointment shall be exempt from sections 8344 and
			 8468 of such title 5 (relating to annuities and pay on reemployment) and any
			 other similar provision of law under a Government retirement system.
				(d)LimitationsNo appointment under subsection (b) may be
			 made if such appointment would result in the displacement of any employee or
			 would cause the total number of positions filled by annuitants appointed under
			 such subsection to exceed 250 as of any time (determined on a full-time
			 equivalent basis).
				(e)Rule of
			 constructionAn annuitant as to whom an exemption under
			 subsection (c) is in effect shall not be considered an employee for purposes of
			 any Government retirement system.
				(f)TerminationUpon
			 the expiration of the 5-year period beginning on the date of the enactment of
			 this Act—
					(1)any authority to
			 make appointments under subsection (b) shall cease to be available; and
					(2)all exemptions
			 under subsection (c) shall cease to be effective.
					1105.Acquisition
			 Review Board
				(a)In generalTitle VII of the Homeland Security Act of
			 2002 (6 U.S.C. 341 et seq.) is further amended by adding at the end the
			 following:
					
						710.Department investment review
							(a)EstablishmentThe Secretary shall establish a process for
				the review of proposed investments by the Department.
							(b)PurposeThe Secretary shall use the process
				established under subsection (a) to inform investment decisions, strengthen
				acquisition oversight, and improve resource management across the
				Department.
							(c)Boards and councils
								(1)EstablishmentThe Secretary shall establish a
				Department-wide Acquisition Review Board for the purpose of carrying out the
				investment review process established under subsection (a).
								(2)MembershipThe Secretary shall designate appropriate
				officers of the Department to serve on the Acquisition Review Board.
								(3)Subordinate boards and
				councilsThe Secretary may
				establish subordinate boards and councils reporting to the Acquisition Review
				Board to review certain categories of investments on a Department-wide
				basis.
								(d)Investment thresholdsThe Secretary shall establish threshold
				amounts for the review of investments by the Acquisition Review Board and any
				subordinate boards and
				councils.
							.
				(b)Reporting requirements
					(1)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall submit a report on the
			 implementation of the amendments made by this section, including providing all
			 directives, instructions, memoranda, manuals, guidebooks, and other materials
			 relevant to the implementation of the amendments made by this section
			 to—
						(A)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
						(B)the Committee on Homeland Security of the
			 House of Representatives.
						(2)Annual report
						(A)In generalThe Secretary shall submit an annual report
			 on the activities of the Acquisition Review Board and subordinate boards and
			 councils established within the Department for the purpose of Department-wide
			 investment review and acquisition oversight under section 710 of the Homeland
			 Security Act of 2002, as added by this section, including detailed statistics
			 on programs and activities reviewed, to—
							(i)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
							(ii)the Committee on Homeland Security of the
			 House of Representatives.
							(B)Annual financial reportThe report under this paragraph may be
			 included as part of the performance and accountability report submitted by the
			 Department under section 3516(f) of title 31, United States Code.
						(c)Technical and conforming
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended by inserting after the item relating to section 709 the
			 following:
					
						
							Sec. 710. Department investment
				review.
						
						.
				1106.Office of
			 Inspector GeneralOf the
			 amount authorized by section 201, there is authorized to be appropriated to the
			 Secretary $129,806,000 for fiscal year 2011 for operations of the Office of the
			 Inspector General of the Department of Homeland Security.
			1107.Establishment
			 of privacy official within each component of Department of Homeland
			 Security
				(a)Establishment of
			 privacy official within each component of Department of Homeland
			 Security
					(1)In
			 generalSubtitle C of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 141 et seq.) is amended by inserting after section 222 the
			 following new section:
						
							222A.Privacy
				officials
								(a)Designation
									(1)In
				generalFor each component of
				the Department under paragraph (2), the Secretary shall, in consultation with
				the head of the component, designate a full-time privacy official, who shall
				report directly to the senior official appointed under section 222. Each such
				component privacy official shall have primary responsibility for its component
				in implementing the privacy policy for the Department established by the senior
				official appointed under section 222.
									(2)ComponentsThe
				components of the Department referred to in this subparagraph are as
				follows:
										(A)The Transportation
				Security Administration.
										(B)The Bureau of
				Citizenship and Immigration Services.
										(C)Customs and Border
				Protection.
										(D)Immigration and
				Customs Enforcement.
										(E)The Federal
				Emergency Management Agency.
										(F)The Coast
				Guard.
										(G)The Directorate of
				Science and Technology.
										(H)The Office of
				Intelligence and Analysis.
										(I)The Directorate
				for National Protection and Programs.
										(b)ResponsibilitiesEach privacy official designated under
				subsection (a) shall report directly to both the head of the official’s
				component and the senior official appointed under section 222, and shall have
				the following responsibilities with respect to the component:
									(1)Serve as such senior official’s main point
				of contact at the component to implement the polices and directives of such
				senior official in carrying out section 222.
									(2)Advise the head of that component on
				privacy considerations when any law, regulation, program, policy, procedure, or
				guideline is proposed, developed, or implemented.
									(3)Assure that the
				use of technologies by the component sustain or enhance privacy protections
				relating to the use, collection, and disclosure of personal information within
				the component.
									(4)Identify privacy
				issues related to component programs and apply appropriate privacy policies in
				accordance with Federal privacy law and Departmental policies developed to
				ensure that the component protects the privacy of individuals affected by its
				activities.
									(5)Monitor the
				component’s compliance with all applicable Federal privacy laws and
				regulations, implement corrective, remedial, and preventive actions and notify
				the senior official appointed under section 222 of privacy issues or
				non-compliance, whenever necessary.
									(6)Ensure that
				personal information contained in Privacy Act systems of records is handled in
				full compliance with section 552a of title 5, United States Code.
									(7)Assist in drafting
				and reviewing privacy impact assessments, privacy threshold assessments, and
				system of records notices, in conjunction with and under the direction of the
				senior official appointed under section 222, for any new or substantially
				changed program or technology that collects, maintains, or disseminates
				personally identifiable information within the official’s component.
									(8)Assist in drafting
				and reviewing privacy impact assessments, privacy threshold assessments, and
				system of records notices in conjunction with and under the direction of the
				senior official appointed under section 222, for proposed rulemakings and
				regulations within the component.
									(9)Conduct
				supervision of programs, regulations, policies, procedures, or guidelines to
				ensure the component’s protection of privacy and, as necessary, promulgate
				guidelines and conduct oversight to ensure the protection of privacy.
									(10)Implement and
				monitor privacy training for component employees and contractors in
				coordination with the senior official appointed under section 222.
									(11)Provide the
				senior official appointed under section 222 with written materials and
				information regarding the relevant activities of the component, including
				privacy violations and abuse, that are needed by the senior official to
				successfully prepare the reports the senior official submits to Congress and
				prepares on behalf of the Department.
									(12)Any other
				responsibilities assigned by the Secretary or the senior official appointed
				under section 222.
									(c)Role of
				component headsThe head of a
				component identified in subsection (a)(2) shall ensure that the privacy
				official designated under subsection (a) for that component—
									(1)has the
				information, material, and resources necessary to fulfill the responsibilities
				of such official under this section;
									(2)is advised of
				proposed policy changes and the development of new programs, rules,
				regulations, procedures, or guidelines during the planning stage and is
				included in the decisionmaking process; and
									(3)is given access to
				material and personnel the privacy official deems necessary to carry out the
				official’s responsibilities.
									(d)LimitationNothing
				in this section shall be considered to abrogate the role and responsibilities
				of the senior official appointed under section
				222.
								.
					(2)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 related to section 222 the following new item:
						
							
								Sec. 222A. Privacy
				officials.
							
							.
					1108.Homeland
			 Secure Data NetworkOf the
			 funds authorized in section 201, $3,500,000 is authorized for the purchase and
			 deployment of the Homeland Secure Data Network computer systems to agencies
			 within the Department.
			1109.Congressional
			 access to information
				(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after section 4 the
			 following new section:
					
						5.Congressional
				access to information, documents, etcUnless specifically authorized by law, the
				Constitution of the United States, or the rules governing the conduct of the
				House of Representatives and the Senate, the Department may not withhold any
				information, document, report, or other media from an appropriate congressional
				committee, and may not impose any training requirements on the receipt of such
				information, document, report, or other
				media.
						.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 4 the following new
			 item:
					
						
							Sec. 5. Congressional access to
				information, documents, etc.
				
						
						.
				XIIMiscellaneous
			 Provisions
			1201.Immunity for
			 reports of suspected terrorist activity or suspicious behavior and
			 response
				(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the
			 following:
					
						890A.Immunity for
				reports of suspected terrorist activity or suspicious behavior and
				response
							(a)Immunity for
				reports of suspected terrorist activity or suspicious behavior and
				response
								(1)In
				generalAny person who, in good faith and based on objectively
				reasonable suspicion, makes, or causes to be made, a voluntary report of
				covered activity to an authorized official shall be immune from civil liability
				under Federal, State, and local law for such report.
								(2)False
				reportsParagraph (1) shall not apply to any report that the
				person knew to be false or was made with reckless disregard for the truth at
				the time that the person made that report.
								(b)Immunity for
				response
								(1)In
				generalAny authorized official who observes, or receives a
				report of, covered activity and takes reasonable action in good faith to
				respond to such activity shall have qualified immunity from civil liability for
				such action, consistent with applicable law in the relevant jurisdiction. An
				authorized official as defined by subsection (d)(1)(A) not entitled to assert
				the defense of qualified immunity shall nonetheless be immune from civil
				liability under Federal, State, and local law if such authorized official takes
				reasonable action, in good faith, to respond to the reported activity.
								(2)Savings
				clauseNothing in this subsection shall—
									(A)affect the ability
				of any authorized official to assert any defense, privilege, or immunity that
				would otherwise be available; and
									(B)be construed as
				affecting any such defense, privilege, or immunity.
									(c)Attorney fees
				and costsAny authorized official or other person found to be
				immune from civil liability under this section shall be entitled to recover
				from the plaintiff all reasonable costs and attorney fees.
							(d)DefinitionsIn
				this section:
								(1)Authorized
				officialThe term authorized official means—
									(A)any officer,
				employee, or agent of the Federal Government with responsibility for
				preventing, protecting against, disrupting, or responding to a covered
				activity; or
									(B)any Federal,
				State, or local law enforcement officer.
									(2)Covered
				activityThe term covered activity means any
				suspicious transaction, activity, or occurrence indicating that an individual
				may be engaging, or preparing to engage, in a violation of law relating to an
				act of terrorism (as that term is defined in section 3077 of title 18, United
				States
				Code).
								.
				(b)Amendment to the
			 table of contentsThe table of contents for the Homeland Security
			 Act of 2002 is amended by inserting at the end of the items relating to
			 subtitle H of title VIII the following new item:
					
						
							Sec. 890A. Immunity for reports of suspected terrorist activity
				or suspicious behavior and
				response.
						
						.
				1202.Homeland
			 security biodefense strategy
				(a)FindingsThe
			 Congress finds the following:
					(1)A
			 major biological weapons attack on an unprotected population in the United
			 States could cause significant morbidity and mortality, and could overwhelm the
			 Nation’s public health capabilities and fiscal resources.
					(2)Although
			 comprehensive interagency Federal biodefense assessments and strategy
			 formulations are necessary, such actions should also be taken at the
			 departmental level, including at the Department of Homeland Security.
					(3)Routine assessment
			 of activities and capabilities of the Department of Homeland Security would
			 guide investment prioritization for biodefense-related research, development,
			 planning, and preparedness at the agency level, and serve as a critical
			 component of a needed comprehensive Federal strategy to prevent and respond to
			 bioterror attacks.
					(4)An annual review
			 that evaluates the progress of the Department of Homeland Security in
			 implementing a biodefense strategy, identifies continuing gaps or
			 vulnerabilities in its biodefense capabilities, and makes recommendations for
			 refining biodefense investments would allow for continued improvement of the
			 strategy and an overall ability to ensure robustness in the homeland biodefense
			 posture.
					(b)Biodefense
			 review and strategy
					(1)In
			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by adding at the end the following new title:
						
							XXIBiodefense
								2201.Biodefense
				strategy
									(a)In
				generalThe Secretary shall
				issue every three years a biodefense strategy that establishes detailed
				strategic biodefense objectives for the Department’s mission areas.
									(b)ComponentsThe strategy shall—
										(1)delineate those areas of biodefense for
				which the Department is explicitly responsible;
										(2)include an
				inventory of the Department’s biodefense capabilities and assets;
										(3)be sufficiently
				detailed to guide prioritization of Department investments in and strategic
				approach to biodefense-related research, development, planning, and
				preparedness; and
										(4)include an implementation plan to enable
				the Department to carry out the strategic objectives contained in the
				strategy.
										(c)Annual
				review
										(1)In
				generalThe Secretary shall
				annually review the most recent biodefense strategy under this section to
				determine any necessary major adjustments to the strategy.
										(2)Consideration of
				biodefense policyEach review shall—
											(A)identify
				continuing gaps or vul­ner­a­bil­i­ties in the Department’s biodefense
				posture;
											(B)make
				recommendations for refining the Department’s biodefense investments;
				and
											(C)include a detailed
				analysis of how well the implementation plan included in the most recent
				biodefense strategy is allowing the Department to meet the objectives of the
				biodefense strategy, with special emphasis on unmet objectives and proposed
				mechanisms to eliminate shortfalls in meeting those objectives, through
				budgetary, management, or other refinements.
											2202.Submissions to
				CongressThe Secretary shall
				submit each biodefense strategy and annual biodefense strategy review under
				this title to the appropriate congressional
				committees.
								.
				
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following new items:
						
							
								Title XXI—Biodefense
								Sec. 2201. Biodefense strategy.
								Sec. 2202. Submissions to
				Congress.
							
							.
					(c)Deadline for
			 first strategyThe Secretary of Homeland Security shall complete
			 the first biodefense strategy under section 2201 of the Homeland Security Act
			 of 2002, as amended by this section, by not later than 1 year after the date of
			 enactment of this Act.
				1203.Civil
			 liability for disclosure of protected security information
				(a)In
			 generalTitle VIII of the Homeland Security Act of 2002 is
			 amended—
					(1)by repealing
			 sections 893 through 899; and
					(2)by inserting after
			 section 892 the following new section:
						
							893.Civil liability
				for disclosure of protected security information
								(a)In
				generalAny person who willfully discloses, in whole or in part,
				protected security information without authorization from the Department may be
				held liable to the United States for—
									(1)the actual damages
				and profits that result from the disclosure; or
									(2)in the alternative
				of actual damages and profits, an award of statutory damages for all
				disclosures of the protected security information, in a sum of not less than
				$750 per disclosure and not more than $150,000.
									(b)Partial
				disclosuresFor the purposes of this section, each disclosure of
				protected security information taken from a larger work shall constitute a
				separate disclosure.
								(c)Dissemination
				using the InternetFor the purposes of this subsection, each
				download of protected security information shall constitute a separate
				disclosure.
								(d)Limitations on
				liability relating to material online
									(1)Establishment of
				a safe harborNot later than 180 days after the date of enactment
				of this section, and prior to the commencement of any action to impose
				liability under this section, the Secretary shall establish safe harbor
				protections that exempt an Internet service provider from a penalty under this
				section for any disclosure of information made through a system or network
				controlled or operated by or for an Internet service provider, or through the
				intermediate and transient storage of the information via the Internet,
				if—
										(A)the transmission
				or storage of the information was initiated by a person other than the Internet
				service provider;
										(B)the Internet
				service provider does not have actual knowledge of the sensitivity of the
				information;
										(C)the transmission,
				routing, provision of connections, or storage is carried out through an
				automatic technical process without selection of the information by the
				Internet service provider;
										(D)the Internet
				service provider does not select the recipients of the information except as an
				automatic response to the request of another person;
										(E)no copy of the
				information made by the Internet service provider in the course of such
				intermediate or transient storage is maintained on the system or network in a
				manner ordinarily accessible to anyone other than anticipated recipients, and
				no such copy is maintained on the system or network in a manner ordinarily
				accessible to such anticipated recipients for a longer period than is
				reasonably necessary for the transmission, routing, or provision of
				connections;
										(F)the information is
				transmitted through the system or network without modification of its content;
				and
										(G)upon notice from
				the Department, the Internet service provider responds expeditiously to remove
				or disable access to the information.
										(2)Requirement of
				notice provisionsIn the safe harbor protections under this
				subsection, the Secretary shall include guidance regarding how any person
				seeking to avoid liability through the safe harbor protections will receive
				notification of having posted protected security information.
									(e)No public
				interest defenseIt is not a defense against liability under this
				section that an unauthorized disclosure of protected security information was
				for the purpose of public criticism, comment, news reporting, teaching,
				scholarship, or research.
								(f)Rule of
				constructionNothing in this section preempts, abrogates,
				diminishes, or weakens any Federal or State law addressing the protection of
				protected security information or other sensitive information against
				unauthorized disclosures.
								(g)DefinitionsIn
				this section:
									(1)Protected
				security informationThe term protected security
				information—
										(A)means information
				or material designated by the Department of Homeland Security and clearly
				marked or clearly represented, pursuant to the provisions of a statute or
				Executive order (or a regulation or order issued pursuant to a statute or
				Executive order), as requiring a specific degree of protection against
				unauthorized disclosure for reasons of national or homeland security;
				and
										(B)includes
				information protected from disclosure under—
											(i)section 550 of the
				Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
				note);
											(ii)section 214 of
				this Act; or
											(iii)section 114(r)
				of title 49, United States Code.
											(2)Disclose and
				disclosureThe terms
				disclose and disclosure mean any dissemination,
				republication, reproduction, copying, replication, transmission, storage,
				downloading, routing, or conveyance in any manner that makes information
				available to another
				person.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by striking the items relating to sections 893 through 899 and
			 inserting the following new item:
					
						
							Sec. 893. Civil liability for disclosure of protected security
				information.
						
						.
				1204.Continuation
			 of authority for Federal Law Enforcement Training Center to appoint and
			 maintain a cadre of Federal annuitantsSection 1202(a) of the 2002 Supplemental
			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks
			 on the United States (42 U.S.C. 3771 note) is amended in the first sentence by
			 striking December 31, 2012 and inserting December 31,
			 2013.
			1205.Rural Policing
			 Institute; rural area definedFor purposes of section 210C of the Homeland
			 Security Act of 2002 (6 U.S.C. 124j), a rural area shall also include any area
			 that is located in a metropolitan statistical area and a county, borough,
			 parish, or area under the jurisdiction of an Indian tribe with a population of
			 not more than 50,000.
			1206.Chief
			 Veterinary Officer
				(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following new section:
					
						317.Chief
				Veterinary Officer
							(a)In
				generalThere is in the
				Department a Chief Veterinary Officer, who shall be appointed by the Secretary.
				The Chief Veterinary Officer shall report directly to the Chief Medical
				Officer, unless an individual other than the Assistant Secretary for Health
				Affairs is serving as the Chief Medical Officer, in which case the Chief
				Veterinary Officer shall report directly to the Assistant Secretary for Health
				Affairs.
							(b)QualificationsThe individual appointed as Chief
				Veterinary Officer shall be a veterinarian who possesses a demonstrated ability
				in and knowledge of veterinary public health and emergency preparedness, and
				other professional experience as determined by the Secretary, such as in
				agriculture, food defense, and disaster medicine.
							(c)ResponsibilitiesThe
				Chief Veterinary Officer shall be the head of the division of the Department
				with primary responsibility for veterinary issues, food defense, and
				agriculture security, and shall have primary responsibility within the
				Department for responsibilities relating to veterinary medicine and veterinary
				public health, including each of the following:
								(1)Serving as the
				principal authority in the Department responsible for advising the Secretary,
				in coordination with the Assistant Secretary for Health Affairs, on veterinary
				public health, food defense, and agricultural security issues.
								(2)Providing guidance for the health and
				welfare of the Department’s working animals, including those used to enhance
				transportation, border, and maritime security, and for other purposes.
								(3)Leading the
				Department’s policy initiatives relating to food, animal, and agricultural
				incidents, and the impact of such incidents on animal and public health.
								(4)Leading the Department’s policy initiatives
				relating to overall domestic preparedness for and collective response to
				agricultural terrorism.
								(5)Serving as the
				principal point of contact in the Office of Health Affairs for all veterinary
				preparedness and response research and development.
								(6)Serving as the
				principal point of contact in the Office of Health Affairs for sharing homeland
				security veterinary medical information with Department officials, including
				all components with veterinary, food, or agricultural interests.
								(7)Serving as the
				principal point of contact within the Department with respect to veterinary
				homeland security issues for the Department of Agriculture, the Department of
				Defense, the Department of Health and Human Services, and other Federal
				departments and agencies.
								(8)Serving as the
				principal point of contact within the Department with respect to veterinary
				homeland security issues for State, local, and tribal governments, the
				veterinary community, and other entities within and outside the
				Department.
								(9)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
								(d)Advance notice
				of reorganization requiredNot later than 180 days before
				carrying out any reorganization within the Department that would affect any
				responsibility of the Chief Veterinary Officer, the Secretary shall submit to
				the appropriate congressional committees a report on the proposed
				reorganization.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title III the following
			 new item:
					
						
							Sec. 317. Chief Veterinary
				Officer.
						
						.
				
